EXHIBIT 10.1
CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION.
INVESTMENT AND SECURITIES SUBSCRIPTION AGREEMENT
by and among
NII HOLDINGS, INC.,
COMUNICACIONES NEXTEL DE MEXICO, S.A. DE C.V.,
NEXTEL INTERNATIONAL (URUGUAY), LLC
and
GRUPO TELEVISA, S.A.B.
Dated as of February 15, 2010

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION.
TABLE OF CONTENTS

                 
 
          Page   ARTICLE 1: INVESTMENT     2  
 
  1.1   Capital Contribution and License     2  
 
  1.2   *** Commitments     3  
 
  1.3   Investor Installments     3  
 
  1.4   Investor Default     3  
 
  1.5   Distribution     4  
 
  1.6   Option to Acquire Additional Interest     6  
 
  1.7   Time and Place of Closing     8  
 
  1.8   Closing Deliveries     8  
 
  1.9   Legend     10  
 
  1.10   Withholding     10   ARTICLE 2: CONDITIONS TO CLOSING     10  
 
  2.1   Conditions to the Parties’ Obligations     10  
 
  2.2   Conditions to the Investor Parties’ Obligations     11  
 
  2.3   Conditions to the Company Parties’ Obligations     12  
 
  2.4   Frustration of Closing Conditions     13   ARTICLE 3: REPRESENTATIONS
AND WARRANTIES REGARDING NII AND URUGUAY     13  
 
  3.1   Corporate Status     13  
 
  3.2   Power and Authority     14  
 
  3.3   No Conflict     14  
 
  3.4   Consents and Approvals     14  
 
  3.5   No Pending Proceedings     15  
 
  3.6   Compliance with Laws     15  
 
  3.7   Brokers and Finders     15  
 
  3.8   Capitalization of NII     15  
 
  3.9   Reports and Financial Statements; Internal Control     16  
 
  3.10   No Undisclosed Liabilities     17  
 
  3.11   Absence of Certain Changes or Events     17  
 
  3.12   Permits     18  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                 
 
          Page  
 
  3.13   Intellectual Property     18   ARTICLE 4: REPRESENTATIONS AND
WARRANTIES REGARDING THE COMPANY     18  
 
  4.1   Corporate Status     18  
 
  4.2   Power and Authority     19  
 
  4.3   No Conflict     19  
 
  4.4   Consents and Approvals     20  
 
  4.5   Financial Statements     20  
 
  4.6   Capitalization of the Company     20  
 
  4.7   Capitalization of the Company’s Subsidiaries     21  
 
  4.8   No Pending Proceedings     21  
 
  4.9   Compliance with Laws     21  
 
  4.10   Brokers and Finders     21  
 
  4.11   Voting and Shareholder Agreements     22  
 
  4.12   No Equity Investments     22  
 
  4.13   Permits     22  
 
  4.14   Environmental Matters     23  
 
  4.15   Tax Matters     23  
 
  4.16   Affiliate Transactions     24  
 
  4.17   No Undisclosed Liabilities     24  
 
  4.18   Absence of Certain Changes or Events     24  
 
  4.19   Intellectual Property     25  
 
  4.20   Property     25  
 
  4.21   Employee Benefit Plans     26  
 
  4.22   Labor Matters     26  
 
  4.23   Material Contracts     27   ARTICLE 5: REPRESENTATIONS AND WARRANTIES
REGARDING THE INVESTOR     28  
 
  5.1   Corporate Status     28  
 
  5.2   Power and Authority     28  
 
  5.3   No Conflict     28  

ii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION.
TABLE OF CONTENTS
(continued)

                 
 
          Page  
 
  5.4   Consents and Approvals     29  
 
  5.5   No Pending Proceedings     29  
 
  5.6   Compliance with Laws     29  
 
  5.7   Available Funds     29  
 
  5.8   Brokers and Finders     29  
 
  5.9   No Other Representations; Non-Reliance     30   ARTICLE 6: COVENANTS    
30  
 
  6.1   Auction Matters     30  
 
  6.2   Commercial Arrangements     30  
 
  6.3   Governmental Approvals     30  
 
  6.4   Notification of Certain Matters     30  
 
  6.5   Participation in Auction     31  
 
  6.6   Conduct of Business     31  
 
  6.7   ***     31  
 
  6.8   Public Announcements     31  
 
  6.9   Confidentiality     32  
 
  6.10   Further Assurances     32  
 
  6.11   Standstill     32  
 
  6.12   Anti-Dilutive Rights     33  
 
  6.13   Access     34  
 
  6.14   Financial Statements     34  
 
  6.15   Post-Closing Actions     35  
 
  6.16   Settlement of Equity Awards     36  
 
  6.17   Company and Subsidiary Resolutions     36   ARTICLE 7: MANAGEMENT
RIGHTS     36  
 
  7.1   Board and Committees Matters; Statutory Auditors; Bylaws     36  
 
  7.2   General Voting Matters     38  
 
  7.3   Special Approval Rights     38  
 
  7.4   Deadlock     38  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                 
 
          Page  
 
  7.5   Termination of Management Rights     40  
 
  7.6   Personal to the Investor     41   ARTICLE 8: RESTRICTIONS ON TRANSFER  
  41  
 
  8.1   General     41  
 
  8.2   Permitted Transferees     42  
 
  8.3   Other Transfers     42  
 
  8.4   Rights of First Refusal     43  
 
  8.5   Special Call Rights     44   ARTICLE 9: DEADLOCK AND CHANGE-IN-CONTROL
RIGHTS; TAG AND DRAG-ALONG RIGHTS     45  
 
  9.1   Investor Deadlock Rights     45  
 
  9.2   Investor Change-In-Control Rights     46  
 
  9.3   NII Deadlock Rights     47  
 
  9.4   NII Change-In-Control Rights     48  
 
  9.5   Investor Tag-Along Rights     49  
 
  9.6   NII Drag-Along Right     51  
 
  9.7   Investor Liquidity Rights     52  
 
  9.8   Delivery of NII Shares     54  
 
  9.9   Banker Approach     55  
 
  9.10   Closings under Article 9     56  
 
  9.11   Put/Call Payment Defaults     57   ARTICLE 10: REMEDIES     58  
 
  10.1   General Indemnification Obligation     58  
 
  10.2   Notice of Asserted Liability     58  
 
  10.3   Survivability; Limitations     59  
 
  10.4   Insurance     59  
 
  10.5   No Consequential Damages     59  
 
  10.6   Exclusive Remedy     59   ARTICLE 11: TERMINATION OF INVESTMENT
OBLIGATIONS     60  
 
  11.1   Termination of Certain Obligations     60  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                 
 
          Page   ARTICLE 12: DEFINITIONS     62  
 
  12.1   Defined Terms     62  
 
  12.2   Other Definitional Provisions     77   ARTICLE 13: MISCELLANEOUS     77
 
 
  13.1   Notices     77  
 
  13.2   Expenses     78  
 
  13.3   Benefits; Assignment     79  
 
  13.4   Entire Agreement; Amendment and Waiver     79  
 
  13.5   Headings     79  
 
  13.6   Construction     79  
 
  13.7   Severability     79  
 
  13.8   Governing Law     80  
 
  13.9   Consent to Jurisdiction and Service of Process     80  
 
  13.10   Waiver of Jury Trial     80  
 
  13.11   Specific Performance     80  
 
  13.12   Counterparts     80  
 
  13.13   No Set-Off     81  
 
  13.14   Capital Matters     81  
 
  13.15   Extension Periods     81  

v



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED
THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION.
LIST OF EXHIBITS

     
Exhibit A
  Calculations
Exhibit B
  Closing Distribution Amount
Exhibit C-1
  Form of Company Restated Bylaws
Exhibit C-2
  Matters to be Included in Subsidiary Restated Bylaws
Exhibit D
  Form of Registration Rights Agreement
Exhibit E
  Matters to be Included in Inversiones Nextel Trust, in the Inversiones Nextel
de México, S.A. de C.V. bylaws and in the Inversiones Nextel Shareholders’
Agreement
Exhibit F
  Investment Representations
Exhibit G
  Auction Matters
Exhibit H
  Description of Commercial Arrangements
Exhibit I
  ***
Exhibit J
  Special Approval Matters
Exhibit K
  Restricted Persons
Exhibit L
  Success at the Auction
Exhibit M
  Dividend Policy
Exhibit N
  Form of Company Stockholders Resolution

DISCLOSURE STATEMENTS
Company Disclosure Statement
Investor Disclosure Statement

vi



--------------------------------------------------------------------------------



 



INVESTMENT AND SECURITIES SUBSCRIPTION AGREEMENT
     THIS INVESTMENT AND SECURITIES SUBSCRIPTION AGREEMENT (this “Agreement”) is
entered into as of February 15, 2010 (the “Effective Date”), by and among NII
HOLDINGS, INC., a Delaware corporation (“NII”), NEXTEL INTERNATIONAL (URUGUAY),
LLC, a Delaware limited liability company (“Uruguay”), COMUNICACIONES NEXTEL DE
MEXICO, S.A. DE C.V., a Mexican corporation (the “Company”, and collectively
with NII, Uruguay and any NII Subsidiary Party, the “Company Parties”), and
GRUPO TELEVISA, S.A.B., a Mexican corporation (the “Investor”, and together with
any Investor Subsidiary Party, the “Investor Parties”). The Company Parties and
the Investor Parties are sometimes referred to in this Agreement collectively as
the “Parties” or individually as a “Party”. Unless the context otherwise
requires, terms used in this Agreement that are capitalized and not otherwise
defined in context will have the meanings set forth or cross-referenced in
Article 12.
RECITALS
     A. NII is the indirect parent company, and indirectly owns all the
outstanding equity interests, of the Company. Uruguay, a Wholly Owned Subsidiary
of NII, owns 99.9% of the outstanding equity interests of the Company, and
Servicios NII, S. de R.L. de C.V., a Wholly Owned Subsidiary of NII, owns the
remaining outstanding equity interests of the Company.
     B. The Investor desires to make a capital contribution to the Company, and
the Company desires to issue to the Investor the Investor Quota and the Option
and grant to the Investor certain other rights in accordance with the terms and
subject to the conditions set forth in this Agreement.
     C. In connection with the contribution by the Investor and the other
transactions pursuant to the terms and conditions of this Agreement, the Parties
desire that the Investor be granted certain rights to representation on the
Board and certain approval rights and certain other rights with respect to the
Company.
     D. In connection with the contribution by the Investor and the grant of
certain rights to the Investor contained in this Agreement, the Parties desire
that NII, Uruguay and the Investor and each of their respective Affiliates
(other than the Company) make certain commitments to and for the benefit of each
other and the Company.
     E. Prior to the Closing, in accordance with and subject to the provisions
set forth herein, the shareholders of the Company will approve the conversion of
the Company from a variable capital corporation (sociedad anónima de capital
variable) to a variable capital limited liability company (sociedad de
responsabilidad limitada), with Bylaws containing the same rights and privileges
of the Investor as would be granted to the Investor under applicable Law if the
Company had remained a corporation (sociedad anónima de capital variable) (the
“Conversion”).





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE 1: INVESTMENT
     1.1 Capital Contribution and License. Subject to the terms and conditions
set forth in this Agreement, including the Closing conditions set forth in
Article 2:
     (a) Capital Contribution and Issuance of the Investor Quota. Subject to
adjustment as set forth in this Article 1, the Investor will make, or will cause
one of its Wholly Owned Subsidiaries to make, a capital contribution (the
“Contribution”) to the Company in an amount equal to (i) $1,440,000,000 (one
billion four hundred and forty million dollars) less (ii) the License Payment,
and the Company will issue to the Investor a Quota (the “Investor Quota”)
representing a 30% Percentage Interest in the Company. The Contribution will be
made to the variable portion of capital of the Company to the extent permitted
by Law. The Investor Quota will be subject to the transfer restrictions set
forth in this Agreement and, except for such transfer restrictions, will be
issued by the Company free and clear of all Encumbrances.
     (b) Payment of the License Payment and Granting of the Investor License and
the Investor Sublicense. (i) The Investor, or one of its Wholly Owned
Subsidiaries, will make a payment to NII in an amount equal to the Net Present
Value of the Investor License Share (the “License Payment”); (ii) the Investor
and NII will enter into a license agreement pursuant to which NII will grant to
the Investor a non-exclusive seven-year license to the intellectual property
licensed by NII to the Company pursuant to the Intercompany License Agreement
(the “Investor License”); and (iii) the Investor and the Company will enter into
a sublicense agreement pursuant to which the Investor will grant the Company a
seven-year sublicense to the Investor License (the “Investor Sublicense”) under
which the compensation payable to the Investor, when compared to the total
compensation payable by the Company to NII and to the Investor pursuant to the
Intercompany License Agreement and the Investor Sublicense, respectively, will
equal the Investor’s Percentage Interest (the “Investor License Share”), and
under which the payments to the Investor will be made concurrently with payments
to NII under the Intercompany License Agreement. The Investor License and the
Investor Sublicense will be subject to the transfer restrictions and rights of
transfer as set forth in Section 9.10(c). If the Investor or its Permitted
Transferees sell or otherwise dispose of all or a portion of their Percentage
Interest in accordance with the terms of this Agreement, a proportionate
interest in the Investor License and the Investor Sublicense will be transferred
with such Percentage Interest, and the third party acquiror of such Percentage
Interest will be entitled to the rights under the Investor License and the
Investor Sublicense, including an Investor License Share proportionate to such
holder’s Percentage Interest. Prior to the Closing, the Intercompany License
Agreement will be amended so that it will terminate concurrent with the seven
year expiration of the Investor License and the Investor Sublicense (the
“Intercompany License Agreement Amendment”).

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.2 *** Commitments.
          (a) ***
          (b) ***
     1.3 Investor Installments. Subject to the terms and conditions set forth in
this Agreement, the Contribution will be made, and the License Payment will be
paid, by the Investor, or one of its Wholly Owned Subsidiaries, in four
installments as set forth in the table below (each an “Installment”). In advance
of the date of each Installment, the Parties shall agree in a writing executed
by the Parties on the amount of the License Payment and the Contribution. Each
portion of the Contribution will be funded, and each portion of the License
Payment will be paid, by bank wire transfer of immediately available funds to
the accounts designated in writing by the Company or NII, as applicable, at
least two Business Days in advance. The table below indicates the Investor’s
aggregate Percentage Interest and Investor License Share immediately following
the first Installment, and the Investor’s aggregate Percentage Interest and
Investor License Share immediately after the funding of each subsequent
Installment. The table below does not reflect any adjustments to the Investor’s
Percentage Interest and Investor License Share to give effect to any *** or ***;
therefore any *** or *** and any adjustment to the Investor’s Percentage
Interest and the Investor License Share will be proportionately allocated across
the Installments, the Investor’s Percentage Interest and the Investor License
Share, as applicable. Any such allocation shall be agreed in a writing executed
by the Parties prior to payment of the related Installment. No capital increases
shall restrict Investor’s rights to make Installment payments and acquire the
additional Percentage Interests and additional Investor License Shares set forth
in the table below. In the event that, in accordance with this Agreement, the
Investor no longer owns the Investor Quota or a put or call right with respect
to the Investor Quota has been exercised or the drag-along right or the
tag-along right with respect to the Investor Quota has been exercised, in each
case prior to any Installment date, then the Investor’s obligations to fund all
remaining Installments shall be null and void.

                              Cumulative             Percentage Interest        
    and Investor Date   Installment Amount   License Share
Closing Date
  $ 1,140,000,000       25.33 %
On or before the first anniversary of the Closing Date
  $ 100,000,000       26.96 %
On or before the second anniversary of the Closing Date
  $ 100,000,000       28.51 %
On or before the third anniversary of the Closing Date
  $ 100,000,000       30.00 %
Total
  $ 1,440,000,000       30.00 %

     1.4 Investor Default. If the Investor fails to fund (or cause to be funded)
any Installment in full when due under Section 1.3 (a “Default”) and that
Default continues for 20 days, then the amount unfunded will accrue a late fee
from the date it was due (i.e., without giving effect to the 20-day grace
period) until the date it is funded in full at a rate equal to ***% per annum
(or, if such rate is not permitted by applicable Law, such lower rate that is
the highest

3



--------------------------------------------------------------------------------



 



rate permitted by applicable Law). If the Default continues for 60 days, then
all of the Investor’s rights (but not obligations) under Section 1.6 and
Articles 7, 8 and 9 will be suspended without any other further action until the
unfunded amount then due shall have been received in full by the Company Parties
unless those rights have otherwise terminated pursuant to this Agreement.
     1.5 Distribution.
     (a) Distribution. Prior to the Closing, the Company shall declare a
distribution in an amount equal to the estimate of the Closing Distribution
Amount as set forth on the Estimated Closing Distribution Statement, subject to
adjustment as provided for herein (the “Closing Distribution”), with a record
date before the Closing. The Closing Distribution shall not be settled or paid
until after the Final Distribution Amount has been agreed or determined pursuant
to clause (c) below.
     (b) Closing Distribution Calculation. At least 10 Business Days prior to
the scheduled Closing Date, the Company Parties will prepare and deliver, or
cause to be prepared and delivered, to the Investor an estimated statement (the
“Estimated Closing Distribution Statement”), setting forth their good faith
calculation as of the Closing Date of the amount of the distribution described
on Exhibit B (the “Closing Distribution Amount”). The Estimated Closing
Distribution Statement (i) will include all of the components of the calculation
of the Closing Distribution Amount, including but not limited to the items
identified on Exhibit B, and appropriate supporting information and (ii) will be
prepared in accordance with Mexican GAAP using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation and accrual methodologies used in
preparing the Company Financial Statements.
     (c) Not later than the 30th day after the Closing Date, the Company Parties
will cause the Company’s outside audit firm to prepare and deliver to the
Investor a statement (the “Audited Closing Distribution Statement”), setting
forth their calculation of the Closing Distribution Amount with the same detail
and supporting information and subject to the same standards and preparation as
the Estimated Closing Distribution Statement. Following the delivery of the
Audited Closing Distribution Statement, the Company Parties shall provide the
Investor with access to the necessary books, records and working papers of the
Company and otherwise cooperate with the Investor to enable the Investor to
verify the Closing Distribution Amount. If the Investor agrees with the
calculation of the Audited Closing Distribution Statement, such statement will
be the “Final Distribution Statement”, and the Closing Distribution Amount
reflected on such Audited Closing Distribution Statement will be the “Final
Distribution Amount”. If the Investor does not agree with the calculation of the
Audited Closing Distribution Statement and the Company Parties and the Investor
are unable to agree on the Final Distribution Amount within 30 days after the
delivery of the Audited Closing Distribution Statement to the Investor, then the
Company Parties and the Investor shall submit the dispute to a “nationally
recognized” accountant selected by the mutual agreement of the Parties within
10 days after the end of such 30 day period (the “Accounting Firm”). If the
Company Parties and the Investor are unable to mutually

4



--------------------------------------------------------------------------------



 



agree upon such an accountant within such 10-day period, then the Company
Parties and the Investor shall on the day following the end of such 10-day
period each select a “nationally recognized” accountant and within five days
after their selection, those two accountants shall select a third “nationally
recognized” accountant, which third accountant shall act as the Accounting Firm.
Such third “nationally recognized” accountant shall not be an accountant or
accounting firm that has performed accounting or similar services for the
Company Parties or the Investor (or any of the their respective Affiliates) in
the past three years. The Company Parties and the Investor shall request that
the Accounting Firm provide a calculation of the Closing Distribution Amount
within 30 days after its retention, and the Parties shall cooperate fully with
the Accounting Firm so as to enable it to make such determination as quickly and
as accurately as practicable. The Accounting Firm’s statement (the “Accounting
Firm Closing Distribution Statement”) setting forth the calculation of the
Closing Distribution Amount shall be in writing, delivered to NII and to the
Investor and shall be conclusive and binding upon the Parties. The Parties agree
that, absent manifest error on the part of the Accounting Firm, they shall have
no right of action or other right to judicial review of the determination of the
Accounting Firm. The fees and expenses of the Accounting Firm will be shared
equally by the Investor Parties, on the one hand, and NII, on the other hand. In
such case, the Accounting Firm Closing Distribution Statement shall be the
“Final Distribution Statement” and the amount reflected thereon will be the
“Final Distribution Amount.” All calculations shall be made in pesos (Mexican
currency). Any components that are in a currency other than Mexican pesos shall
be converted for these purposes into pesos (Mexican currency) at the official
exchange rate used for payments of obligations in foreign currencies as
published by the Bank of Mexico in the “Diario Oficial de la Federal de
Federacion” on the day of the preparation of the Estimated Closing Distribution
Statement (for purposes of the Estimated Closing Distribution Statement) and on
the Closing Date for all other purposes of this Section 1.5.
     (d) The Company will take all necessary action so that the Closing
Distribution Amount will be equal to the Final Distribution Amount.
     (e) Payments. The Closing Distribution shall be paid after determination of
the Final Distribution Amount as set forth on the Final Distribution Statement.
     (f) No Disproportionate Distributions. Other than the Closing Distribution
or capital redemptions contemplated by this Agreement, no distributions or
dividends of the Company shall be made without the Investor receiving its
proportionate share.
     (g) No Effect on Percentage Interests. For the avoidance of doubt, as of
the Closing, after giving effect to the Closing Distribution and adjustments
made pursuant to this Section 1.5, the Investor’s Percentage Interest will be
25.33% and NII’s Percentage Interests will be 74.67%, in each case subject to
adjustment as provided in Section 1.2, and the Company shall take such corporate
or other actions, and the Parties shall reasonably cooperate therewith, to
ensure such Percentage Interests.

5



--------------------------------------------------------------------------------



 



     1.6 Option to Acquire Additional Interest.
     (a) Grant of Option. The Company and NII grant to the Investor an option
(the “Option”), subject to the provisions of this Section 1.6, to (i) increase
the Investor’s Percentage Interest by an additional 7.5% of the Company’s total
ownership (measured at the time immediately prior to exercising the Option and
after giving effect to the Option) (the “Option Percentage Interest”) and
(ii) increase the Investor License Share by an additional 7.5% of the aggregate
compensation remaining to be paid to NII pursuant to the Intercompany License
Agreement and to the Investor pursuant to the Investor Sublicense (measured at
the time immediately prior to exercising the Option and after giving effect to
the Option) (the “Option License Share”). (By way of example, assuming that,
immediately prior to exercising the Option, the Investor’s Percentage Interest
is equal to 30% and the Investor License Share is equal to 30%, then after
giving effect to the exercise of the Option, the Investor’s Percentage Interest
will be 37.5% and the Investor License Share will be 37.5%). The Investor may at
any time prior to the exercise thereof Transfer the Option in whole, and not in
part, to a Permitted Transferee or other transferee (in accordance with the
provisions of Articles 7 and 8) without the consent of the Board or any other
Quotaholder so long as the Permitted Transferee or such other transferee and the
Transfer complies with Section 8.2 or 8.3. The Investor or a Permitted
Transferee or other transferee, in its capacity as the holder of the Option, is
referred to herein as the “Option Holder”. The Company Parties shall take or
cause to be taken all necessary actions to approve and permit the grant of the
Option and, if the Option is exercised, the increase in the Investor’s
Percentage Interest and in the Investor License Share, including by voting in
favor of and executing written consents to approve the increase to the
Investor’s Percentage Interest and the Investor License Share, by waiving any
preemptive, gross-up, subscription, anti-dilution or similar rights in favor of
NII or its Affiliates that would otherwise be applicable to such increase and by
registering such increase in the Company’s corporate books.
     (b) Exercise of Option. Subject to Sections 1.4 and 6.15, the Option may be
exercised upon written notice from the Option Holder delivered to the Company
during the period commencing 15 Business Days before, and ending 15 Business
Days after, either of the third anniversary or the fourth anniversary of the
Closing Date. No more than one option exercise notice may be delivered pursuant
to this Section 1.6(b). The Option can be exercised only in whole, and not in
part. If the Option Holder fails to exercise the Option (without regard to when
paid) within the time period contained in this Section 1.6(b), then the Option
will immediately expire as to such time period and become null and void as to
such time period without any other further action.
     (c) Option Exercise Price. On the Settlement Date, the Option Holder will
(i) make a capital contribution to the Company in cash in an amount equal to
(A) the Fair Market Value as of the date of exercise (as agreed upon by the
Parties or, if the Parties fail to agree on or before the 14th day after the
Option Holder provides notice exercising the Option, then as determined by the
Banker Approach under Section 9.9), without giving effect to the Option, times
7.5% minus (B) any amounts paid to NII pursuant to the following clause (ii)
(the “Option Contribution”) and (iii) make a payment to NII

6



--------------------------------------------------------------------------------



 



equal to the Net Present Value of the Option License Share (the “Option License
Payment”) (clauses (i) and (ii) collectively, the “Option Exercise Price”).
     (d) Mechanics. The settlement of the Option will occur as promptly as
practicable (but not later than 5 Business Days) after determination of the
Option Exercise Price, subject to extension as provided in Section 6.15 (the
“Settlement Date”). On the Settlement Date the following shall occur in the
order provided below:
     (i) The Company will declare a capital reduction in redemption of NII’s (or
its applicable Subsidiary’s) Percentage Interest. The capital reduction will be
in an amount equal to an amount of the Company’s capital which after such
reduction will result in the Option Holder’s Percentage Interest being increased
by an additional 3.75% of the Company’s total capital (the “Capital Reduction
Percentage Interest”). Such capital reduction will be in an amount not more than
the Option Contribution. A payable in that amount will be recorded on the books
and records of the Company (the “Capital Reduction Payable”). By way of example,
if the Option Holder’s Percentage Interest was 30% prior to exercise of the
Option, its Percentage Interest will be 33.75% immediately after the steps
described in this subclause (i) (when the capital reduction has been paid) and
the Investor License Share will be proportionately increased.
     (ii) The Investor will make a capital contribution to the Company in the
amount of the Option Contribution and will pay the Option License Payment to
NII, in each case by bank wire transfer of immediately available funds to the
bank account designated in writing by the Company or NII, as applicable, no
later than two Business Days prior to the anticipated Settlement Date.
     (iii) The Company will increase the Option Holder’s Percentage Interest by
a percentage such that, after giving effect to clauses (i), (ii) and (iv), the
Option Holder’s Percentage Interest will have been increased by an additional
7.5% of the Company’s total capital (after giving effect to the option exercise)
and will enter into such agreements and documents, including amendments to the
Investor License, Investor Sublicense, and the Intercompany License Agreement,
if any, as are necessary to effect a corresponding increase in the Investor
License Share.
     (iv) The Company will then pay the Capital Reduction Payable to NII (or its
applicable Subsidiary).
By way of example, if the Option Holder’s Percentage Interest was 30% prior to
exercise of the Option, its Percentage Interest will be 37.5% immediately after
the steps described in this Section 1.6(d) and the Investor License Share will
be proportionately increased.
     (e) No Rights of Option Holder. The Option Holder is not, solely by virtue
of the unexercised Option, entitled to any rights of a quotaholder in the
Company with respect to the Option Percentage Interest.

7



--------------------------------------------------------------------------------



 



     1.7 Time and Place of Closing. Unless this Agreement and/or the provisions
of this Article 1 have been terminated under Section 11.1, the initial closing
of the transactions contemplated by this Agreement (the “Closing”) will take
place remotely via the exchange of documents and signatures on the third
Business Day after satisfaction or waiver of the conditions (excluding
conditions that, by their terms, cannot be satisfied until the Closing Date but
subject to the satisfaction or waiver of those conditions) set forth in
Article 2, or in such other manner and at such other time as the Parties will
agree in writing. The date on which the Closing occurs will be the “Closing
Date”.
     1.8 Closing Deliveries.
     (a) Deliveries by the Company Parties. At the Closing, the Company Parties
will deliver, or cause to be delivered, to the Investor Parties the following
items:
     (i) a certified copy of (A) the Company Restated Bylaws, together with
shareholders meeting resolutions and other company actions of the Company
approving and adopting the Company Restated Bylaws in substantially the form
attached as Exhibit C-1 with any changes mutually agreed upon by the Parties (it
being agreed that the Company Parties will not object to any proposed changes to
the Company Restated Bylaws proposed by the Investor within 45 days after the
Effective Date that the Parties reasonably determine are necessary or reasonably
appropriate to grant Investor all rights that it would have been entitled to as
a matter of Law (including any rights under the General Law of Mercantile
Companies) if the Company were to remain a corporation (sociedad anónima de
capital variable)) and (B) the Subsidiary Bylaws, together with resolutions or
other company actions of the Company’s Subsidiaries approving and adopting such
Subsidiary Bylaws to include the matters set forth on Exhibit C-2 in form and
substance reasonably acceptable to the Parties, except, for those Subsidiaries
of the Company where SCT approval is required the Subsidiary Bylaws will not be
in effect until SCT approval is obtained;
     (ii) an original duly executed version of the Company’s shareholders
resolutions (acta de asamblea de accionistas) evidencing (A) the authorization
of an increase in the capital stock of the Company for an amount equal to the
total interest to be acquired by the Investor as set forth in Article 1 and for
the issuance of the Investor Quota, (B) the appointment of the Board members of
the Company pursuant to Section 7.1(a), and (C) the appointment of the statutory
auditors (comisarios) of the Company pursuant to Section 7.1(b);
     (iii) an original duly executed version of the quotaholders resolutions
(acta de asamblea de socios) or shareholders resolutions (acta de asamblea de
accionistas), as the case may be, of each of the Subsidiaries of the Company
evidencing the appointment of the statutory auditors (comisarios) of each of
those Subsidiaries pursuant to Section 7.1(b);
     (iv) (A) the Investor License, duly executed by NII, (B) the Investor
Sublicense, duly executed by the Company and (C) the Intercompany License

8



--------------------------------------------------------------------------------



 



Agreement Amendments, duly executed by NII and the Company, in each case in form
and substance reasonably acceptable to the Investor;
     (v) the Investor Quota representing the Investor’s Percentage Interest as
of the Closing Date pursuant to Section 1.3, in form and substance reasonably
acceptable to the Investor, which Percentage Interest will increase with each
Installment as set forth in Section 1.3, in each case subject to adjustment as
described in Section 1.3;
     (vi) a complete copy of the quotaholders registry book of the Company,
certified by the Secretary of the Board of Managers of the Company, including
the entry evidencing the ownership interest of the Investor;
     (vii) an incumbency certificate or certified copies of powers of attorney
of the officers of the Company Parties executing this Agreement and each of the
other Transaction Documents on behalf of the applicable Company Party;
     (viii) the certificate required pursuant to Section 2.2(c);
     (ix) a registration rights agreement, substantially in the form attached
hereto as Exhibit D (the “Registration Rights Agreement”), duly executed by NII;
and
     (x) the other documents and instruments reasonably requested by the
Investor Parties to consummate the transactions contemplated by this Agreement.
     (b) Deliveries by the Investor Parties. At the Closing, the Investor
Parties will deliver, or cause to be delivered, to the Company Parties the
following items:
     (i) that portion of the Contribution and the License Payment payable to the
Company and NII, respectively, on the Closing Date under Section 1.3, subject to
adjustment as described in Section 1.3;
     (ii) the Investor License and the Investor Sublicense (in form and
substance reasonably acceptable to the Investor), duly executed by the Investor
or the Investor’s Wholly Owned Subsidiary that acquires the Investor License
Share;
     (iii) an incumbency certificate or certified copies of powers of attorney
of the officers of the Investor Parties executing this Agreement on behalf of
the applicable Investor Party;
     (iv) the certificate required pursuant to Section 2.3(c);
     (v) the Registration Rights Agreement, duly executed by the Investor; and

9



--------------------------------------------------------------------------------



 



     (vi) the other documents and instruments reasonably requested by the
Company Parties to consummate the transactions contemplated by this Agreement.
     1.9 Legend. In addition to any other legend that may be required under
applicable Law, each Quota certificate (if any) will be stamped or otherwise
imprinted with a legend substantially in the following form (in English and in
Spanish):
“NO SALE, TRANSFER, ASSIGNMENT, PLEDGE OR ENCUMBRANCE OF THE EQUITY INTERESTS
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT PURSUANT TO THE TERMS AND
CONDITIONS OF THE INVESTMENT AND SECURITIES SUBSCRIPTION AGREEMENT, DATED AS OF
FEBRUARY 15, 2010, BY AND AMONG THE COMPANY AND CERTAIN OF ITS QUOTAHOLDERS. THE
COMPANY WILL NOT BE REQUIRED TO RECORD ANY SALE, TRANSFER, ASSIGNMENT, PLEDGE OR
ENCUMBRANCE UNLESS MADE AS AFORESAID. A COPY OF THE ABOVE REFERENCED AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF
THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”
     1.10 Withholding. Notwithstanding anything in this Article 1 to the
contrary, the Investor shall be entitled to deduct and withhold from the
Installments any amount as may be required to be deducted and withheld with
respect to the making of such payment under applicable United States or Mexican
federal, state or local or foreign tax Laws (“Withholding Tax”). To the extent
that amounts are so deducted and withheld by the Investor and evidence is
provided to the Company or NII, as applicable, showing that such amounts have
been thereafter paid to the appropriate taxing authority in accordance with
applicable Law, such deducted and withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Company or NII, as
applicable, in respect of which such deduction and withholding was made by the
Investor. The Company Parties shall provide the Investor with such residence or
similar certificates reasonably requested by the Investor to reduce the amount
of any Taxes required to be withheld on any payments made by the Investor to the
Company Parties pursuant to this Agreement.
ARTICLE 2: CONDITIONS TO CLOSING
     2.1 Conditions to the Parties’ Obligations. The obligations of each Party
to consummate the transactions contemplated by this Agreement are expressly
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, any or all of which may be waived in whole or in part by
the Party benefited thereby, to the extent permitted by applicable Law:



10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (a) Success at the Auction. The Parties will have obtained a Success at the
Auction.
     (b) No Violation of Law or Order. The Closing will not violate any Law or
Order.
     (c) Regulatory Approvals. Each Party will have obtained all necessary
approvals from the relevant Governmental Authorities in connection with the
execution and delivery of and Closing under this Agreement, to the extent that
the Party is required to obtain approvals and the approvals are required to be
obtained by that Party on or before the Closing Date, in each case containing no
condition or restriction which, in the reasonable opinion of any Party, would
constitute an Adverse Condition.
     2.2 Conditions to the Investor Parties’ Obligations. The obligations of the
Investor Parties to consummate the transactions contemplated by this Agreement
are expressly subject to the satisfaction, on or before the Closing Date, of
each of the following additional conditions, any or all of which may be waived
in whole or in part by the Investor Parties, to the extent permitted by
applicable Law; except, that, *** in the Auction in accordance with
Section 1.2(a), then the Investor’s *** will operate as a complete waiver of the
condition set forth in Section 2.2(a) (other than with respect to the
representations and warranties set forth in Sections 3.1, 3.2, 3.3, 3.4, 3.8,
3.11(b), 4.1, 4.2, 4.3, 4.4, 4.6, 4.7, 4.11 and 4.18(b)) and the Company Parties
will no longer be required to deliver the certificate referenced in
Section 2.2(c) as to the matters set forth in Section 2.2(a) (other than with
respect to the representations and warranties set forth in Sections 3.1, 3.2,
3.3, 3.4, 3.8, 3.11(b), 4.1, 4.2, 4.3, 4.4, 4.6, 4.7, 4.11 and 4.18(b)) at the
Closing:
     (a) Representations and Warranties True. The representations and warranties
(i) in Section 3.10 and Section 4.17 will have been true when made and will be
true at the time of the Closing with the same effect as though the
representations and warranties had been made at that time except for such
failures to be true as would not have a material adverse effect on the Business
Condition of NII or the Company, as applicable, (ii) in the first sentence of
Section 3.1 and in Section 3.2, Section 3.8, and Section 3.11(b), and the first
and second sentence of Section 4.1 and in Section 4.2, Section 4.6, Section 4.7,
Section 4.11 and Section 4.18(b) will have been true when made and will be true
at the time of the Closing with the same effect as though the representations
and warranties had been made at that time, and (iii) of the Company Parties in
this Agreement that are (A) qualified as to materiality will have been true when
made and will be true at the time of the Closing with the same effect as though
the representations and warranties had been made at that time, and (B) not
qualified as to materiality will have been true in all material respects when
made and will be true in all material respects at the time of the Closing with
the same effect as though the representations and warranties had been made at
that time, in each case except for representations and warranties that speak as
of a specific date other than the Closing Date (which need be correct only as of
the other date).

11



--------------------------------------------------------------------------------



 



     (b) Performance. The Company Parties will have performed or complied in all
material respects with all agreements and conditions contained in this Agreement
required to be performed or complied with by the Company Parties prior to or at
the time of the Closing.
     (c) Compliance Certificate. The Investor Parties will have received a
certificate signed by an authorized officer with sufficient authority of each
Company Party certifying as to the matters set forth in Sections 2.2(a) and (b).
     (d) No Material Adverse Change. There will have been no Material Adverse
Change since December 31, 2008.
     (e) Company Parties’ Closing Deliveries. The Company Parties will have
delivered, or caused to be delivered, to the Investor Parties those items listed
in Section 1.8(a).
     (f) Company and Subsidiary Bylaws. The Company Restated Bylaws and
Subsidiary Bylaws will have been duly adopted and shall be in full force and
effect, except for the Subsidiary Bylaws that require approval of the SCT where
the Company has filed for such approval in accordance with the provisions
hereof.
     (g) Inversiones Nextel Amendments. The Inversiones Nextel Trust, the bylaws
of Inversiones Nextel de México, S.A. de C.V. and the Inversiones Nextel
Shareholders’ Agreement shall have been amended to include the matters set forth
on Exhibit E in form and substance reasonably acceptable to the Parties, within
45 days following the Effective Date, and such amendment shall have been duly
adopted and executed by the parties thereto and shall be in full force and
effect, and a copy shall have been delivered to the Investor.
     (h) Estimated Closing Distribution Statement. The Company shall have
delivered the Estimated Closing Distribution Statement within the time period
contemplated by Section 1.5.
     2.3 Conditions to the Company Parties’ Obligations. The obligations of the
Company Parties to consummate the transactions contemplated by this Agreement
are expressly subject to the satisfaction, on or before the Closing Date, of
each of the following additional conditions, any or all of which may be waived
in whole or in part by the Company Parties, to the extent permitted by
applicable Law:
     (a) Representations and Warranties True. The representations and warranties
(i) in the first sentence of Section 5.1 and Section 5.2 will have been true
when made and will be true at the time of the Closing with the same effect as
though the representations and warranties had been made at that time, and
(ii) of the Investor Parties in this Agreement that are (A) qualified as to
materiality will have been true when made and will be true at the time of the
Closing with the same effect as though the representations and warranties had
been made at that time, and (B) not qualified as to materiality will have been
true in all material respects when made and will be true in all material
respects

12



--------------------------------------------------------------------------------



 



at the time of the Closing with the same effect as though the representations
and warranties had been made at that time, in each case except for
representations and warranties that speak as of a specific date other than the
Closing Date (which need be correct only as of the other date).
     (b) Performance. The Investor Parties will have performed or complied in
all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by the Investor Parties
prior to or at the time of the Closing.
     (c) Compliance Certificate. The Company Parties will have received a
certificate signed by an authorized officer with sufficient authority of each
Investor Party certifying as to the matters set forth in Sections 2.3(a) and
(b).
     (d) Investor’s Closing Deliveries. The Investor Parties will have
delivered, or caused to be delivered, to the Company Parties those items listed
in Section 1.8(b).
     2.4 Frustration of Closing Conditions. No Party may rely on the failure of
any condition set forth in this Article 2 to be satisfied if the failure was
caused by that Party’s failure to comply with its obligations under this
Agreement.
ARTICLE 3: REPRESENTATIONS AND WARRANTIES
REGARDING NII AND URUGUAY
     NII hereby represents and warrants to the Investor that, except as set
forth in NII’s Annual Report on Form 10-K for the Fiscal Year Ended December 31,
2008, NII’s Current Report on Form 8-K/A Filed on August 5, 2009, and NII’s
Quarterly Reports on From 10-Q for the Fiscal Quarters ended March 31, 2009,
June 30, 2009 and September 30, 2009 (but in each case excluding any risk factor
disclosures contained under the heading “Risk Factors,” any disclosure of risks
included in any “forward-looking statements” disclaimer or any other statements
that are similarly predictive or forward-looking in nature, other than, in the
case of any such disclosures or other statements, any factual or historical
information contained therein):
     3.1 Corporate Status. NII is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, Uruguay is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and each of NII and Uruguay has all
requisite corporate or other power and authority to own or lease and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into this Agreement and each of the other Transaction
Documents to which it is a party and to carry out the provisions of this
Agreement and each of the other Transaction Documents to which it is a party and
consummate the transactions contemplated hereby and thereby. Each Subsidiary of
NII (other than the Company and its Subsidiaries) executing any Transaction
Document (each, if any, an “NII Subsidiary Party”) is duly organized, validly
existing and (if applicable) in good standing under the laws of the jurisdiction
of its organization and has all requisite corporate or other power and authority
to own or lease and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into

13



--------------------------------------------------------------------------------



 



this Agreement and each of the other Transaction Documents to which it is a
party and to carry out the provisions of this Agreement and each of the other
Transaction Documents to which it is a party and consummate the transactions
contemplated hereby and thereby.
     3.2 Power and Authority. NII and each NII Subsidiary Party has the
corporate power and authority to execute and deliver, and to perform its
obligations under, this Agreement and each of the other Transaction Documents to
which it is a party, and NII and each NII Subsidiary Party has taken all
necessary corporate action to authorize this Agreement and each of the other
Transaction Documents to which it is a party and its execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party. This Agreement has and, when executed, each of the other
Transaction Documents to which NII or any NII Subsidiary Party is a party will
have been duly executed and delivered by NII and each NII Subsidiary Party and
constitutes, or will constitute, a valid and binding agreement of NII and each
NII Subsidiary Party enforceable against NII and each NII Subsidiary Party in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application that may affect the enforcement of creditors’ rights
generally and by general equitable principles.
     3.3 No Conflict. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which NII or any NII Subsidiary
Party is a party and the consummation of the transactions contemplated hereby
and thereby in accordance with the terms hereof and thereof will not result in
any violation of or conflict with, constitute a default (with or without notice
or the lapse of time) under, or require any consent under (a) the charter,
bylaws or other organizational documents of NII or any NII Subsidiary Party,
(b) any obligation for borrowed money or any other agreement, including licenses
and sublicenses of intellectual property, to which NII or any NII Subsidiary
Party is a party or (c) except as contemplated by Section 3.4, any Law or Order,
by which NII or any NII Subsidiary Party may be bound, except where the
violation, conflict or default, or failure to obtain the consent, individually
or in the aggregate, would not have a material adverse effect on (i) the
Business Condition of NII and its Subsidiaries, taken as a whole, or (ii) the
ability of NII or any NII Subsidiary Party to perform its obligations under this
Agreement and each of the other Transaction Documents to which it is a party.
     3.4 Consents and Approvals. There are no Authorizations, consents,
approvals or waivers required to be made, filed, given or obtained by NII or any
NII Subsidiary Party with, to or from any Person in connection with the
transactions contemplated to occur at or prior to the Closing by this Agreement
and each of the other Transaction Documents to which NII or any NII Subsidiary
Party is a party other than those Authorizations, consents, approvals and
waivers that have already been obtained, in SEC filings made in connection with
this Agreement and the transactions contemplated hereby or as to which the
failure to make, file, give or obtain, individually or in the aggregate, would
not have a material adverse effect on (a) the Business Condition of NII and its
Subsidiaries, taken as a whole, or (b) the ability of NII and any NII Subsidiary
Party to perform its obligations under this Agreement and each of the other
Transaction Documents to which NII or any NII Subsidiary Party is a party.

14



--------------------------------------------------------------------------------



 



     3.5 No Pending Proceedings. There are no Proceedings pending or, to the
knowledge of NII, threatened by or before any Governmental Authority against NII
or any NII Subsidiary Party, or any property of NII or any NII Subsidiary Party,
that would reasonably be expected to have a material adverse effect on (a) the
Business Condition of NII and its Subsidiaries, taken as a whole, or (b) the
ability of NII and any NII Subsidiary Party to perform its obligations under
this Agreement and each of the other Transaction Documents to which NII or any
NII Subsidiary Party is a party. There are no Orders against NII or any NII
Subsidiary Party or any of their respective properties or businesses that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on (i) the Business Condition of NII and its
Subsidiaries, taken as a whole, or (ii) the ability of NII and any NII
Subsidiary Party to perform its obligations under this Agreement and each of the
other Transaction Documents to which NII or any NII Subsidiary Party is a party.
     3.6 Compliance with Laws. The conduct of the business of each of NII and
its Subsidiaries (other than the Company and its Subsidiaries) and the
Inversiones Nextel Trust complies with all Laws and Orders applicable thereto,
except for violations or failures so to comply, if any, that would not have a
material adverse effect on the Business Condition of NII and its Subsidiaries,
taken as a whole. None of NII or its Subsidiaries (other than the Company and
its Subsidiaries) has received any written or, to NII’s knowledge, oral
communication from a Governmental Authority that alleges that NII or any of its
Subsidiaries (other than the Company and its Subsidiaries) is not in compliance
with, or may be liable under, any Law or Order other than instances of alleged
non-compliance or alleged liability that are not reasonably expected to have a
material adverse effect on the Business Condition of NII and its Subsidiaries,
taken as a whole.
     3.7 Brokers and Finders. Except for Lazard Frères & Co. LLC, NII has not
employed any investment banker, broker, finder, consultant or intermediary in
connection with the transactions contemplated by this Agreement that would be
entitled to any investment banking, brokerage, finder’s or similar fee or
commission in connection with this Agreement or the transactions contemplated
hereby.
     3.8 Capitalization of NII.
     (a) The authorized capital stock of NII consists of 600,000,000 shares of
common stock, par value $0.001 per share (“NII Shares”) and 10,000,001 shares of
preferred stock, par value $1.00 per share (“NII Preferred Stock”). As of
December 31, 2009, (i) 166,730,066 NII Shares were issued and outstanding,
(ii) no NII Shares were held in treasury or owned by a Subsidiary of the
Company, (iii) 12,517,735 NII Shares were reserved for issuance pursuant to
outstanding employee stock options or equity awards or reserved for issuance for
future grant pursuant to employee incentive plans, (iv) 17,131,274 NII Shares
were reserved for issuance pursuant to NII’s outstanding 3.125% Convertible
Notes due 2012, 2.75% Convertible Notes due 2025, and 2.875% Convertible Notes
due 2035; and (v) no shares of NII Preferred Stock were issued and outstanding.
All NII Shares outstanding or reserved for issuance as noted in clause (iii) of
the foregoing sentence and all NII Shares to be issued to the Investor pursuant
to this Agreement, when issued in accordance with the respective terms thereof,
are or will be

15



--------------------------------------------------------------------------------



 



duly authorized, validly issued, fully paid and non-assessable and free of
preemptive rights and any Encumbrances.
     (b) Except as set forth in Section 3.8(a), as of the Effective Date,
(i) NII does not have any shares of its capital stock issued or outstanding
other than NII Shares that have become outstanding after December 31, 2009 upon
exercise of employee stock options outstanding as of December 31, 2009, and
(ii) there are no outstanding subscriptions, options, warrants, calls,
convertible securities or other similar rights, agreements or commitments
relating to the issuance of capital stock or other equity interests to which NII
is a party obligating NII to (A) issue, transfer or sell any shares of capital
stock or other equity interests of NII or securities convertible into or
exchangeable for such shares or equity interests, (B) grant, extend or enter
into any such subscription, option, warrant, call, convertible securities or
other similar right, agreement or arrangement, (C) redeem, repurchase, or
otherwise acquire any such shares of capital stock or other equity interests or
(D) provide material funds to, or make any investment (in the form of a loan,
capital contribution or otherwise), in any Person. NII and its Subsidiaries
(other than the Company and its Subsidiaries) have no material indebtedness
except as set forth in the NII SEC Documents. Except as set forth in
Section 3.8(a), as of the Effective Date NII has no outstanding bonds,
debentures, notes or other obligations, the holders of which have the right to
vote (or which are convertible into or exercisable for securities having the
right to vote) with the shareholders of NII on any matter. There are no
shareholder agreements, registration agreements, voting trusts or other
agreements or understandings to which NII is a party with respect to the voting
or registration of the capital stock or other equity interest of NII or any
preemptive rights with respect thereto.
     3.9 Reports and Financial Statements; Internal Control.
     (a) NII has filed all forms, documents, statements and reports required to
be filed with the SEC since January 1, 2007 (the “NII SEC Documents”). As of
their respective dates, or, if amended or superseded by a subsequent filing, as
of the date of the last such amendment or superseding filing prior to the
Effective Date, the NII SEC Documents complied, and each of the NII SEC
Documents filed subsequent to the date of this Agreement will comply, in all
material respects with the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002, as the case may be, and the applicable rules and
regulations promulgated thereunder. As of the time of filing with the SEC, none
of the NII SEC Documents so filed or that will be filed subsequent to the date
of this Agreement contained or will contain, as the case may be, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except to
the extent that the information in such NII SEC Document has been amended or
superseded by a later NII SEC Document filed prior to the Effective Date. There
has been no material correspondence between the SEC and NII occurring since
January 1, 2008. As of the date hereof, there are no material outstanding or
unresolved comments in letters from the SEC staff with respect to any of the NII
SEC Documents. To the knowledge of NII, as of the Effective Date, none of the
NII SEC Documents is the subject of ongoing SEC review or investigation.

16



--------------------------------------------------------------------------------



 



     (b) Each of the balance sheets included in the financial statements
(including all related notes and schedules) of NII and its Subsidiaries included
in the NII SEC Documents present fairly, in all material respects, the
consolidated financial position of NII and its Subsidiaries as of the respective
dates thereof, and each of the other related statements included in such
financial statements present fairly, in all material respects, the consolidated
results of operations and cash flows of NII and its Subsidiaries for the
respective periods thereof (subject, in the case of the unaudited statements, to
normal year-end audit adjustments and to any other adjustments described
therein, including the notes thereto) all in conformity with U.S. GAAP
consistently applied during the periods involved except as otherwise noted
therein.
     (c) NII and its Subsidiaries have established and maintain a system of
internal control over financial reporting (as defined in Rule 13a-15 under the
Exchange Act). Such internal controls are, in all material respects,
(i) sufficient to provide reasonable assurance regarding the reliability of
NII’s financial reporting and the preparation of NII financial statements for
external purposes in accordance with U.S. GAAP and (ii) designed to ensure that
material information relating to NII and its Subsidiaries required to be
included in reports filed under the Securities Act and the Exchange Act, is made
known to NII’s principal executive officer and its principal financial officer
by others within those entities, and such disclosure controls and procedures are
effective in timely alerting NII’s principal executive officer and its principal
financial officer to material information required to be included in NII’s
periodic reports required under the Exchange Act. Except as described in the NII
SEC Documents, since December 31, 2008, there have been (A) no known material
weaknesses in the design or operation of internal controls over financial
reporting that are reasonably likely to adversely affect NII’s ability to
record, process, summarize and report financial information, and (B) to NII’s
knowledge, no fraud, whether or not material, that involves management or other
employees who have a significant role in NII’s internal controls.
     3.10 No Undisclosed Liabilities. Except (a) as set forth or reserved
against in NII’s consolidated balance sheets (or the notes thereto) for the
fiscal year ended December 31, 2008 included in the NII SEC Documents filed
prior to the Effective Date, (b) for transactions contemplated by this Agreement
and (c) for liabilities and obligations incurred in the Ordinary Course of
Business since December 31, 2008, neither NII nor any of its Subsidiaries has
any liabilities or obligations, whether or not accrued, absolute, contingent or
otherwise and whether due or to become due, that would, individually or in the
aggregate, be material to NII and its Subsidiaries taken as a whole.
     3.11 Absence of Certain Changes or Events. Since December 31, 2008, except
as otherwise required or contemplated by this Agreement, (a) the business of NII
and its Subsidiaries has been conducted, in all material respects, in the
Ordinary Course of Business, and (b) there have not been any circumstances,
changes, effects or occurrences that, individually or in the aggregate, have had
or would be reasonably expected to have a material adverse effect on (i) the
Business Condition of NII and its Subsidiaries, taken as a whole, or (ii) the
ability of NII and any NII Subsidiary Party to perform its obligations under
this Agreement and each of the other Transaction Documents to which NII or any
NII Subsidiary Party is a party.

17



--------------------------------------------------------------------------------



 



     3.12 Permits. NII and its Subsidiaries are in possession of all material
franchises, tariffs, grants, concessions, authorizations, licenses, permits,
easements, variances, consents, certificates, approvals and orders of any
Governmental Authority necessary for NII and its Subsidiaries to own, lease and
operate their properties and assets and to carry on their businesses as they are
now being conducted (the “NII Permits”). All NII Permits are in full force and
effect, NII and its Subsidiaries are in compliance with the terms of each NII
Permit, and no NII Permit shall cease to be effective as a result of the
transactions contemplated by this Agreement, in each case, except where the
failure would not reasonably be expected to have a material adverse effect on
the Business Condition of NII and its Subsidiaries, taken as a whole.
     3.13 Intellectual Property. NII, and its Subsidiaries own or have the right
to use, or can acquire or obtain the right to use on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, the “NII Intellectual
Property”) necessary to carry on the business now operated by them, except where
the failure to own or have the right to use the NII Intellectual Property would
not reasonably be expected to have a material adverse effect on the Business
Condition of NII and its Subsidiaries, taken as a whole. None of NII or any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
NII Intellectual Property or of any facts or circumstances that would render any
NII Intellectual Property invalid or inadequate to protect the interest of NII
or any of its Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy would reasonably be expected to have a material adverse effect on the
Business Condition of NII and its Subsidiaries, taken as a whole.
ARTICLE 4: REPRESENTATIONS AND WARRANTIES
REGARDING THE COMPANY
     The Company hereby represents and warrants to the Investor that, except as
set forth in the Company Disclosure Statement:
     4.1 Corporate Status.
     (a) As of the Effective Date, the Company is a corporation duly organized
and validly existing under the laws of Mexico. After the Conversion, the Company
will be a limited liability company with variable capital (sociedad de
responsabilidad limitada de capital variable) duly organized, validly existing
and in good standing under the laws of Mexico. The Company has all requisite
corporate or other power and authority to own or lease and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into this Agreement and each of the other Transaction
Documents to which it is a party and to carry out the provisions of this
Agreement and each of the other Transaction Documents to which it is a party and
consummate the transactions contemplated hereby and thereby. The Company is duly
qualified and in good standing in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes the
qualification necessary, except

18



--------------------------------------------------------------------------------



 



where the failure to be in good standing or so qualified would not, individually
or in the aggregate, have a material adverse effect on the Business Condition of
the Company and its Subsidiaries taken as a whole. As of the Closing, the
Company has duly approved and adopted the Company Restated Bylaws, and each of
the Company’s Subsidiaries have duly approved and adopted the respective
Subsidiary Bylaws, each of which are valid and in full force and effect, except
for the Subsidiary Bylaws that require approval of the SCT, all of which have
been or will be filed with the SCT in accordance with the provisions hereof.
     (b) Each Subsidiary of the Company (i) is a corporation or other legal
entity duly organized, validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its organization and has all requisite
corporate or other power and authority to own or lease and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, and (ii) is duly qualified and in good standing in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes the qualification necessary, except where the
failure to be in good standing or so qualified would not, individually or in the
aggregate, have a material adverse effect on the Business Condition of the
Company and its Subsidiaries, taken as a whole.
     (c) As of the Closing, the Conversion will have been approved by way of a
unanimous shareholder approval of the Company, which will incorporate a set of
bylaws of a limited liability company with variable capital in substantially the
form attached as Exhibit C-1 and once approved, the corresponding minutes will
have been notarized and registered with the Public Registry of Commerce of
Mexico City, and all legal requirements pursuant to the General Law of
Mercantile Companies (Ley General de Sociedades Mercantiles) for the Conversion
to be concluded and in full force and effect, will have been carried out by the
Company.
     4.2 Power and Authority. The Company has the power and authority to execute
and deliver, and to perform its obligations under, this Agreement and each of
the other Transaction Documents to which it is a party, and the Company has
taken all necessary action to authorize this Agreement and each of the other
Transaction Documents to which it is a party and its execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which the Company is a party. This Agreement has and, when executed, each of the
other Transaction Documents will have been duly executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application that may affect the enforcement of creditors’ rights
generally and by general equitable principles.
4.3 No Conflict. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which the Company is a party and the
consummation of the transactions contemplated hereby and thereby in accordance
with the terms hereof and thereof will not result in any violation of or
conflict with, constitute a default (with or without notice or the lapse of
time) under, or give rise to a right of termination, cancellation, acceleration
of, or a right to put, or compel a tender offer for, outstanding securities
under, or

19



--------------------------------------------------------------------------------



 



result in the imposition of any Encumbrance under, or require any consent under,
or require any payment by the Company to any other Person pursuant to any term
of (a) the charter, bylaws or other organizational documents of the Company
(giving effect to the changes that are to be made as contemplated by the
Restated Bylaws) or any of its Subsidiaries, (b) any note, bond, debt
instrument, mortgage, indenture or other agreement or instrument, including
licenses and sublicenses of intellectual property or (c) except as contemplated
by Section 4.4, any Law or Order, by which the Company or any of its
Subsidiaries may be bound, except where the violation, conflict or default,
right of termination, cancellation or acceleration, put or similar right,
imposition of an Encumbrance, failure to obtain the consent or the amount of the
required payment, individually or in the aggregate, would not have a material
adverse effect on (i) the Business Condition of the Company and its
Subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under this Agreement and each of the other Transaction Documents
to which it is a party.
     4.4 Consents and Approvals. The Company Disclosure Statement lists all
Authorizations, consents, approvals or waivers required to be made, filed, given
or obtained by the Company and any of its Subsidiaries with, to or from any
Person in connection with the transactions contemplated to occur at or prior to
the Closing by this Agreement and each of the other Transaction Documents to
which the Company is a party other than those Authorizations, consents,
approvals and waivers that have already been obtained or as to which the failure
to make, file, give or obtain, individually or in the aggregate, would not have
a material adverse effect on (a) the Business Condition of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations under this Agreement and each of the other Transaction Documents to
which the Company is a party.
     4.5 Financial Statements. The Company has previously delivered to the
Investor correct and complete copies of its audited consolidated financial
statements as of and for the year ended December 31, 2008 (the “Audited
Statements”) and its unaudited consolidated financial statements as of and for
the nine months ended September 30, 2009 (the “Unaudited Statements” and,
together with the Audited Statements, the “Company Financial Statements”). Each
of the balance sheets included in the Company Financial Statements present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the respective dates thereof, and each of the
related statements of earnings, retained earnings, and cash flows included in
the Company Financial Statements present fairly, in all material respects, the
consolidated results of operations and cash flows of the Company and its
Subsidiaries for the respective periods thereof (subject, in the case of the
Unaudited Statements, to normal audit adjustments and to any other adjustments
described therein, including the notes thereto), all in conformity with Mexican
GAAP consistently applied during the periods involved except as otherwise noted
therein. The management fees under the Intercompany Services Agreement, dated as
of January 1, 2003, accrued and paid to NII as of December 31, 2008, and under
the Intercompany License Agreement and the Intercompany Services Agreement,
effective as of January 1, 2009, paid to NII during 2009 by the Company and its
Subsidiaries are accurately reflected as a separate line item in the Company
Financial Statements.
     4.6 Capitalization of the Company. As of the Effective Date, the
outstanding capital stock of the Company amounts to $5,894,720,791 pesos, of
which $500,000 pesos

20



--------------------------------------------------------------------------------



 



represent the fixed capital and $5,894,220,791 the variable capital, and
consists of 5,894,720,791 shares of Company Common Stock, of which 500,000
shares correspond to the minimum fixed capital and 5,894,220,791 shares
correspond to the variable capital. All outstanding shares of Company Common
Stock are duly authorized, validly issued, subscribed, fully paid and
non-assessable, free and clear of all Encumbrances. After the Conversion, the
authorized equity interests of the Company will consist of three quotas, two of
which will be outstanding and held by Wholly Owned Subsidiaries of NII and one
by the Investor or its designee or permitted transferee. When issued, the
Investor Quota will be duly authorized, validly issued, subscribed, fully paid
and non-assessable. There are no outstanding options, warrants or other rights
to acquire, or obligations to issue, shares of capital stock of any class of, or
other equity interests in, or securities convertible into or exchangeable for
capital stock of, the Company or its Subsidiaries, except as contemplated by
this Agreement.
     4.7 Capitalization of the Company’s Subsidiaries. All outstanding shares of
capital stock or other equity interests of the Subsidiaries of the Company are
owned by the Company or a Wholly Owned Subsidiary of the Company, free and clear
of all Encumbrances.
     4.8 No Pending Proceedings. There are no Proceedings pending or, to the
knowledge of the Company, threatened by or before any Governmental Authority
against the Company or any of its Subsidiaries, or any property of the Company
or any of its Subsidiaries, that would reasonably be expected to have a material
adverse effect on (a) the Business Condition of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations under this Agreement and each of the other Transaction Documents to
which the Company is a party. There are no Orders against the Company or any of
its Subsidiaries or any of their respective properties or businesses that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on (i) the Business Condition of the Company and its
Subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under this Agreement and each of the other Transaction Documents
to which the Company is a party.
     4.9 Compliance with Laws. The conduct of the business of each of the
Company and its Subsidiaries complies with all Laws and Orders applicable
thereto, except for violations or failures so to comply, if any, that would not
have a material adverse effect on the Business Condition of the Company and its
Subsidiaries, taken as a whole. None of the Company or any of its Subsidiaries
has received any written or, to the Company’s knowledge, oral communication from
a Governmental Authority that alleges that the Company or any of its
Subsidiaries is not in compliance with, or may be liable under, any Law or Order
other than instances of alleged non-compliance or alleged liability that are not
reasonably expected to have a material adverse effect on the Business Condition
of the Company and its Subsidiaries, taken as a whole.
     4.10 Brokers and Finders. Except for Lazard Frères & Co. LLC, the Company
has not employed any investment banker, broker, finder, consultant or
intermediary in connection with the transactions contemplated by this Agreement
that would be entitled to any investment banking, brokerage, finder’s or similar
fee or commission in connection with this Agreement or the transactions
contemplated hereby.

21



--------------------------------------------------------------------------------



 



     4.11 Voting and Shareholder Agreements. None of the Company or its
Subsidiaries has any outstanding bonds, options, debentures, notes or other
obligations, the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the shareholders of the Company or any of its Subsidiaries on any matter. Except
for (a) this Agreement; (b) the Inversiones Nextel Trust; (c) the shareholders
agreement dated as of March 6, 2000 by the Company, Inversiones Nextel de
México, S.A. de C.V. and the Settlor and Beneficiary of the Inversiones Nextel
Trust (the “Inversiones Nextel Shareholders’ Agreement”); and (d) and the other
Transaction Documents, none of the Company or its Subsidiaries has entered into
any form of agreement that results in the existence of derivative or synthetic
transactions with respect to the Company’s shares or those of its Subsidiaries.
Except for 3,594 shares which are held by Servicios NII, S. de R.L. de C.V. (a
Wholly Owned Subsidiary of the Company) as minority shareholder of the Company,
no shares of the Company are owned by a Subsidiary of the Company. No shares of
the Company or any Subsidiary are held in treasury. Except for this Agreement
and the other Transaction Documents, there are no shareholder agreements,
registration agreements, voting trusts or other agreements or understandings to
which the Company or any of its Subsidiaries is a party with respect to the
voting or registration of the capital stock or other equity interest of the
Company or any of its Subsidiaries or any preemptive rights with respect
thereto. Except for this Agreement and the other Transaction Documents, there
are no outstanding subscriptions, options, warrants, calls, convertible
securities or other similar rights, agreements or commitments relating to the
issuance of capital stock or other equity interests to which the Company or any
of its Subsidiaries is a party obligating the Company or any of its Subsidiaries
to (a) issue, transfer or sell any shares of capital stock or other equity
interests of the Company or any of its Subsidiaries or securities convertible
into or exchangeable for such shares or equity interests, (b) grant, extend or
enter into any such subscription, option, warrant, call, convertible securities
or other similar right, agreement or arrangement, (c) redeem, repurchase, or
otherwise acquire any such shares of capital stock or other equity interests or
(d) provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in any Person other than a Subsidiary of the Company.
Except for this Agreement and the other Transaction Documents, none of the
Company or any of its Subsidiaries have any obligation to issue additional stock
as a result of contributions for future increases of capital that have been made
by their shareholders.
     4.12 No Equity Investments. The Company does not own, directly or
indirectly, any capital stock or other voting or equity securities or interests
in any Person (other than the Wholly—Owned Subsidiaries of the Company).
     4.13 Permits. The Company and its Subsidiaries are in possession of all
material franchises, tariffs, grants, concessions, authorizations, licenses,
permits, easements, variances, consents, certificates, approvals and orders of
any Governmental Authority necessary for the Company and its Subsidiaries to
own, lease and operate their properties and assets and to carry on their
businesses as they are now being conducted (the “Company Permits”). All of the
Company Permits are in full force and effect, the Company and its Subsidiaries
are in compliance with the terms of each Company Permit, and no Company Permit
will cease to be effective as a result of the transactions contemplated by this
Agreement, in each case, except as would not have or reasonably be expected to
have, individually or in the aggregate, a material

22



--------------------------------------------------------------------------------



 



adverse effect on the Business Condition of the Company and its Subsidiaries,
taken as a whole. The Company Permits are sufficient for the Company and its
Subsidiaries to carry out their business in its ordinary course. There are no
current or contingent procedures that would result in the cancellation,
revocation, amendment or nationalization of the Company Permits, except as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect in the Business Condition of the Company and its Subsidiaries
taken, as a whole.
     4.14 Environmental Matters. (a) The Company and its Subsidiaries have
complied in all material respects with all applicable Environmental Laws except
for violations or failures so to comply, if any, that would not reasonably be
expected to have a material adverse effect on the Business Condition of the
Company and its Subsidiaries, taken as a whole, (b) there is no contamination
with Hazardous Substances at, or release of any Hazardous Substances at, on, in
to or from, any property currently or formerly owned, leased or operated by the
Company or any of its Subsidiaries, and neither the Company nor any or its
Subsidiaries engage in the handling, transportation or disposal of Hazardous
Substances, except as have not had and would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Business Condition of the Company and its Subsidiaries, taken as a whole,
(c) neither the Company nor any of its Subsidiaries has received any written
notice, demand letter, claim or request for information alleging that the
Company or any of its Subsidiaries is or may be in material violation of or
subject to material liability under any Environmental Law, (d) neither the
Company nor any of its Subsidiaries currently is subject to or, to the knowledge
of the Company, threatened to be to subject to, any order, decree, injunction or
agreement with any Governmental Authority, or any indemnity or other agreement
or Environmental Law or otherwise relating to any Hazardous Substance that would
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole, and (e) none of the Company’s or its Subsidiaries’ operations are
subject to any agreement material to the Company and its Subsidiaries, taken as
a whole, which resulted from a previous breach by the Company or its
Subsidiaries to any Environmental Law.
     4.15 Tax Matters. Except as would not, individually or in the aggregate,
have or be reasonably expected to have a material adverse effect on the Business
Condition of the Company and its Subsidiaries taken as a whole, (a) the Company
and each of its Subsidiaries have prepared and timely filed all Tax Returns
required to be filed by or with respect to any of them, and all such Tax Returns
are complete and accurate in all material respects, (b) the Company and each of
its Subsidiaries have paid (or has had paid on its behalf) all Taxes that are
required to be paid by or with respect to any of them, except with respect to
matters contested in good faith and for which adequate reserves have been
established on the Company Financial Statements, (c) the Company and each of its
Subsidiaries has complied in all material respects with all applicable Laws
relating to the payment and withholding of Taxes, including with respect to
payments made to any employee, independent contractor, creditor, stockholder,
partner or other third party, and has, within the time and manner prescribed,
withheld and paid over to the appropriate Governmental Authority all amounts
required to be withheld and paid over under all applicable Laws, (d) all
assessments for Taxes due with respect to completed and settled examinations or
any concluded litigation have been fully paid, (e) there are no audits,
examinations, investigations or other proceedings pending or threatened in
writing in respect of Tax matters of

23



--------------------------------------------------------------------------------



 



the Company or any of its Subsidiaries, (f) there are no Encumbrances for Taxes
on any of the assets of the Company or any of its Subsidiaries other than
statutory Encumbrances for Taxes not yet due and payable, (g) none of the
Company or any of its Subsidiaries (i) is a party to, bound by, or obligated
under any Tax sharing, allocation, indemnity or similar agreement or
arrangement, (ii) is or was a member of any consolidated, combined, unitary or
affiliated Tax Return group, or (iii) has any liability for Taxes of any other
Person under any Law, as transferee or successor, by contract or otherwise,
(h) the accruals and reserves for Taxes reflected in the Company Financial
Statements are adequate, in accordance with Mexican GAAP, to cover all unpaid
Taxes of the Company and its Subsidiaries for periods ending on or prior to the
date of the Company Financial Statements, and all such accruals and reserves for
Taxes, as adjusted for operations and transactions and the passage of time for
periods beginning after the date of the Unaudited Statements and ending on or
prior to the Closing Date will be adequate, in accordance with Mexican GAAP, to
cover all unpaid Taxes of the Company and its Subsidiaries accruing through the
Closing Date, and (i) no closing agreements, private letter rulings, technical
advice memoranda or similar agreements or rulings have been entered into with or
issued by any Governmental Authority with respect to the Company or any of its
Subsidiaries within six years of the Effective Date, and no such agreement or
ruling has been applied for and is currently pending.
     4.16 Affiliate Transactions. Except for Company Benefit Plans, there are no
contracts or arrangements that are in existence as of the Effective Date under
which the Company or any of its Subsidiaries has any existing or future material
liabilities between the Company or any of its Subsidiaries, on the one hand,
and, on the other hand, (i) any present officer or director of either NII, the
Company or any of their respective Subsidiaries or any person that has served as
such an officer or director within the past two years or any of that officer’s
or director’s immediate family members, (ii) NII or its Subsidiaries (other than
the Company or any of its Subsidiaries), or (iii) to the knowledge of the
Company, any Affiliate of any person in clause (i) or (ii) (other than the
Company or any of its Subsidiaries).
     4.17 No Undisclosed Liabilities. Except (a) as set forth or reserved
against in the Company’s consolidated balance sheets (or the notes thereto) for
the fiscal year ended December 31, 2008 included in the Company Financial
Statements, (b) for transactions contemplated by this Agreement and (c) for
liabilities and obligations incurred in the Ordinary Course of Business since
December 31, 2008, neither the Company nor any Subsidiary of the Company has any
liabilities or obligations, whether or not accrued, absolute, contingent or
otherwise and whether due or to become due, that would, individually or in the
aggregate, be material to the Business Condition of the Company and its
Subsidiaries, taken as a whole.
     4.18 Absence of Certain Changes or Events. Since December 31, 2008, except
as otherwise required or contemplated by this Agreement, (a) the business of the
Company and its Subsidiaries has been conducted, in all material respects, in
the Ordinary Course of Business, (b) there have not been any circumstances,
changes, effects or occurrences that, individually or in the aggregate, have had
or would be reasonably expected to have a material adverse effect on (i) the
Business Condition of the Company and its Subsidiaries, taken as a whole, or
(ii) the ability of the Company or any Subsidiary of the Company to perform its
obligations under this Agreement and each of the other Transaction Documents to
which the Company is a party, and

24



--------------------------------------------------------------------------------



 



(c) neither the Company nor any of its Subsidiaries has taken any action, that
if taken after the date of this Agreement without the Investor’s consent, would
constitute a breach of any of the covenants set forth in Section 6.6.
     4.19 Intellectual Property. The Company, and its Subsidiaries own or have
the right to use, or can acquire or obtain the right to use on reasonable terms,
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, the “Company
Intellectual Property”) necessary to carry on the business now operated by them,
except where the failure to own or have the right to use the Company
Intellectual Property would not reasonably be expected to have a material
adverse effect on the Business Condition of the Company and its Subsidiaries,
taken as a whole. None of the Company or any of its Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Company Intellectual Property or
of any facts or circumstances that would render any Intellectual Property
invalid or inadequate to protect the interest of the Company or any of its
Subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy would
reasonably be expected to have a material adverse effect on the Business
Condition of the Company and its Subsidiaries, taken as a whole.
     4.20 Property. Except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect in the Business
Condition of the Company and its Subsidiaries, taken as a whole, the Company or
a Subsidiary of the Company owns and has good and valid fee title to all of its
owned real properties, has valid leasehold interests in all of its leased
properties, and has good title to all its owned personal property, sufficient to
conduct their respective businesses as currently conducted, free and clear of
all Encumbrances (except for Encumbrances permissible under any applicable loan
agreements and indentures and for title exceptions, defects, Encumbrances,
restrictions and restrictive covenants which in the aggregate do not materially
affect the continued use of the property for the purposes for which the property
is currently being used). Except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect in the Business
Condition of the Company and its Subsidiaries, taken as a whole, all leases
under which the Company or any of its Subsidiaries lease any real or personal
property are valid and effective against the Company or any of its Subsidiaries
and, to the Company’s knowledge, the counterparties thereto, in accordance with
their respective terms, and there is not, under any of such leases, any existing
default by the Company or any of its Subsidiaries which, with notice or lapse of
time or both, would become a default by the Company or any of its Subsidiaries.
Except as would not, individually or in the aggregate, have or be reasonably
expected to have a material adverse effect on the Business Condition of the
Company, all of the properties of the Company comply with applicable federal,
state and municipal Laws and regulations, including those regarding zoning,
construction, safety and environmental requirements.

25



--------------------------------------------------------------------------------



 



     4.21 Employee Benefit Plans.
     (a) (i) Neither the Company nor any of the Subsidiaries maintain or have
any liability with respect to, any plan, program, arrangement, agreement or
commitment which is an employment, consulting or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, stock option, stock
purchase, severance pay, life, health, disability or accident insurance plan, or
vacation, or other employee benefit plan, program, arrangement, agent or
commitment (each, an “Employee Plan”). The entering into and performance of this
Agreement will not result in any payment, of any nature, to any employee,
worker, agent or advisor, of any nature, of the Company or any of the
Subsidiaries or to any Person; (ii) Each of the Employee Plans has been
operated, funded and administered in all material respects in accordance with
its terms and with applicable Laws; (iii) all material contributions or other
material amounts payable by the Company or any of its Subsidiaries to or with
respect to each Employee Plan in respect of any period of time ending prior to
the Closing Date have or shall have been paid or accrued in accordance with
Mexican GAAP; (iv) there are no pending or, to the Company’s knowledge,
threatened claims (other than routine claims for benefits), proceedings,
litigation, audits, investigations or actions involving any of the Employee
Plans which would reasonably be expected, individually or in the aggregate, to
result in any material liability of the Company or any of its Subsidiaries;
(v) no circumstances exist which would reasonably be expected to result in
incurrence by the Company or any of its Subsidiaries of a material liability in
respect of an employee benefit arrangement of an Affiliate (other than the
Company or any of its Subsidiaries), including any controlled group liability
under U.S., Mexican or other Laws; and (vi) each Employee Plan that is intended
to be funded and/or book-reserved is fully funded and/or book reserved, as
applicable, based upon reasonable actuarial assumptions.
     (b) Each Employee Plan that is a pension plan or deferred compensation plan
has assets reasonably sufficient to pay all obligations and liabilities
thereunder.
     (c) The consummation of the transactions contemplated by this Agreement
will not, either alone or in combination with another event, (i) entitle any
current or former employee, director, consultant, officer, or other service
provider of the Company or any of its Subsidiaries (including any predecessor
entities or any entity whose assets were partially or completely acquired by the
Company or any of its Subsidiaries) to severance pay, unemployment compensation
or any other compensatory payment or benefit, or (ii) accelerate the time of
payment or vesting or funding of, or increase the amount of any compensation or
benefit due any such current or former employee, director, consultant, officer,
or other service provider of the Company or any of its Subsidiaries (including
any predecessor entities or any entity whose assets were partially or completely
acquired by the Company or any of its Subsidiaries).
     4.22 Labor Matters. There are no collective bargaining agreements, contract
or understanding to which the Company or any of its Subsidiaries is party. No
employee of the Company or any of its Subsidiaries has chosen to participate in
any collective bargaining

26



--------------------------------------------------------------------------------



 



agreement, contract or other agreement or understanding with a labor union or
labor organization to which the Company or any of its Subsidiaries is a party.
Neither the Company nor any of its Subsidiaries is currently subject to a
material dispute, strike or work stoppage, and to the Company’s knowledge there
is no threatened labor dispute, strike or work stoppage nor conditions exist for
any of such disputes, strikes or stoppages to occur. To the knowledge of the
Company, there are no organizational efforts with respect to the formation of a
collective bargaining unit presently being made or threatened, involving
employees of the Company or any of its Subsidiaries. The Company and its
Subsidiaries are in compliance in all material respects with all public welfare
and social security obligations applicable to the, including without limitation,
obligations with the Mexican Social Security Institute (IMSS), the Mexican
Workers Housing Fund Institute (INFONAVIT) and contributions to the Mexican
Retirement Savings System (SAR). None of the Company or its Subsidiaries has
entered into any agreement with any current or prior employee of the Company or
any of its Subsidiaries pursuant to which the Company is obligated to pay such
individual any severance that exceeds the minimum severance set forth in
applicable Mexican labor Laws.
     4.23 Material Contracts.
     (a) Neither the Company nor any of its Subsidiaries is in breach of or in
default under the terms of any contract, agreement or other arrangement that is
material to the Company and its Subsidiaries, taken as a whole (a “Material
Contract”). To the Company’s knowledge, no other party to any Material Contract
is in breach of or default under the terms of any Material Contract other than
any breach that would not reasonably be expected to have a material adverse
effect on the Business Condition of the Company and its Subsidiaries, taken as a
whole.
     (b) Except as would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect in the Business Condition of the
Company and its Subsidiaries, taken as a whole, each Material Contract is a
valid and binding obligation of the Company or the Subsidiary of the Company
that is party thereto and, to the Company’s knowledge, of each other party
thereto, and is in full force and effect, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application that may affect the enforcement of creditors’ rights
generally and by general equitable principles.
     (c) Neither the Company nor any Subsidiary of the Company is a party to (i)
any contract, agreement or other arrangement providing for the exclusive
provision of services with any other telecommunications provider or (ii) any
contract, agreement or other arrangement that would bind the Investor or its
Affiliates following the consummation of the transactions contemplated hereby.



27



--------------------------------------------------------------------------------



 



ARTICLE 5: REPRESENTATIONS AND WARRANTIES
REGARDING THE INVESTOR
     The Investor makes the representations and warranties set forth in
Exhibit F (the “Investment Representations”) and hereby represents and warrants
to the Company Parties that, except as set forth in the Investor Disclosure
Statement:
     5.1 Corporate Status. The Investor is a corporation duly organized and
validly existing under the laws of Mexico and has all requisite corporate or
other power and authority to own or lease and operate its properties, to carry
on its business as now conducted and proposed to be conducted, to enter into
this Agreement and each of the other Transaction Documents to which it is a
party and to carry out the provisions of this Agreement and each of the other
Transaction Documents to which it is a party and consummate the transactions
contemplated hereby and thereby. Each Subsidiary of the Investor executing any
Transaction Document (each, if any, an "Investor Subsidiary Party”) is duly
organized, validly existing and (if applicable) in good standing under the laws
of the jurisdiction of its organization and has all requisite corporate or other
power and authority to own or lease and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into this
Agreement and each of the other Transaction Documents to which it is a party and
to carry out the provisions of this Agreement and each of the other Transaction
Documents to which it is a party and consummate the transactions contemplated
hereby and thereby.
     5.2 Power and Authority. The Investor and each Investor Subsidiary Party
has the power and authority to execute and deliver, and to perform its
obligations under, this Agreement and each of the other Transaction Documents to
which it is a party, and the Investor and each Investor Subsidiary Party has
taken all necessary action to authorize this Agreement and each of the other
Transaction Documents to which it is a party and its execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party. This Agreement has and, when executed, and each of the
other Transaction Documents to which the Investor or any Investor Subsidiary
Party is a party will have been duly executed and delivered by the Investor and
each Investor Subsidiary Party and constitutes, or will constitute, a valid and
binding agreement of the Investor and each Investor Subsidiary Party enforceable
against the Investor and each Investor Subsidiary Party in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application that
may affect the enforcement of creditors’ rights generally and by general
equitable principles.
     5.3 No Conflict. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which the Investor or any
Investor Subsidiary Party is a party and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms hereof and thereof
will not result in any violation of or conflict with, constitute a default (with
or without notice or the lapse of time) under, or require any consent under
(a) the charter, bylaws or other organizational documents of the Investor or any
Investor Subsidiary Party, (b) any obligation for borrowed money or any other
agreement to which the Investor or any Investor Subsidiary Party is a party or
(c) except as contemplated by Section 5.4, any Law or Order, by which the
Investor or any Investor Subsidiary Party may be bound, except

28



--------------------------------------------------------------------------------



 



where the violation, conflict or default, or failure to obtain the consent,
individually or in the aggregate, would not have a material adverse effect on
the ability of the Investor or any Investor Subsidiary Party to perform their
respective obligations under this Agreement and each of the other Transaction
Documents to which they are a party.
     5.4 Consents and Approvals. The Investor Disclosure Statement lists all
Authorizations, consents, approvals or waivers required to be made, filed, given
or obtained by the Investor or any Investor Subsidiary Party with, to or from
any Person in connection with the transactions contemplated to occur at or prior
to the Closing by this Agreement and each of the other Transaction Documents to
which the Investor or any Investor Subsidiary Party is a party other than those
Authorizations, consents, approvals and waivers that have already been obtained
or as to which the failure to make, file, give or obtain, individually or in the
aggregate, would not have a material adverse effect on the ability of the
Investor and any Investor Subsidiary Party to perform their respective
obligations under this Agreement and each of the other Transaction Documents to
which the Investor or any Investor Subsidiary Party is a party.
     5.5 No Pending Proceedings. There are no Proceedings pending or, to the
knowledge of the Investor, threatened by or before any Governmental Authority
against the Investor or any Investor Subsidiary Party, or any property of the
Investor or any Investor Subsidiary Party, that would reasonably be expected to
have a material adverse effect on the ability of the Investor or any Investor
Subsidiary Party to perform its obligations under this Agreement and each of the
other Transaction Documents to which the Investor or any Investor Subsidiary
Party is a party. There are no Orders against the Investor or any Investor
Subsidiary Party or any of their respective properties or businesses that
prohibit the transactions contemplated by this Agreement and each of the other
Transaction Documents to which the Investor or any Investor Subsidiary Party is
a party.
     5.6 Compliance with Laws. The conduct of the business of each of the
Investor and its Subsidiaries complies with all Laws and Orders applicable
thereto, except for violations or failures so to comply, if any, that would not
have a material adverse effect on the ability of the Investor or any Investor
Subsidiary Party to perform their respective obligations under this Agreement
and each of the other Transaction Documents to which they are a party. None of
the Investor or its Subsidiaries has received any written communication from a
Governmental Authority that alleges that the Investor or any of its Subsidiaries
is not in compliance with, or may be liable under, any Law or Order other than
instances of alleged non-compliance or alleged liability that are not reasonably
expected to have a material adverse effect on the ability of the Investor or any
Investor Subsidiary Party to perform their respective obligations under this
Agreement and each of the other Transaction Documents to which they are a party.
     5.7 Available Funds. The Investor has sufficient and immediately available
funds to meet its monetary obligations under this Agreement and each of the
other Transaction Documents to which the Investor or any Investor Subsidiary
Party is a party, including payment of the Contribution and the License Payment.
     5.8 Brokers and Finders. Except for Allen & Company LLC and McKinsey &
Company, the Investor has not employed any investment banker, broker, finder,
consultant or

29



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED
THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION.
intermediary in connection with the transactions contemplated by this Agreement
that would be entitled to any investment banking, brokerage, finder’s or similar
fee or commission in connection with this Agreement or the transactions
contemplated hereby.
     5.9 No Other Representations; Non-Reliance. The Investor acknowledges that
the Company Parties have not made and are not making any representations or
warranties whatsoever regarding the subject matter of this Agreement except as
specifically provided in Articles 3 and 4. The Investor is not relying and has
not relied on any representations or warranties except as provided in Articles 3
and 4.
ARTICLE 6: COVENANTS
     6.1 Auction Matters. From the Effective Date until the earlier of the
Closing Date or the termination of this Agreement, each Party will comply with
the covenants set forth on Exhibit G.
     6.2 Commercial Arrangements. From the Effective Date and consistent with
the time frames set forth in Exhibit H, unless and until the termination of this
Agreement, each Party will negotiate in good faith and use its reasonable best
efforts to agree upon terms and conditions that will govern the commercial
arrangements described on Exhibit H to be entered into by the appropriate
Parties (or appropriate Affiliates thereof) at the Closing (the "Commercial
Arrangements”). None of the Parties or their respective Affiliates will be
required to agree to any Adverse Condition or take any action that in the
reasonable opinion of that Party would result in or produce an Adverse
Condition, in connection with, or as part of the terms of, the Commercial
Arrangements. Entering into the Commercial Arrangements is not a condition to
the Closing.
     6.3 Governmental Approvals. From the Effective Date until the earlier of
the Closing Date or the termination of the Parties obligations under
Section 6.5, each Party will use its reasonable best efforts to obtain all other
necessary Authorizations, orders, consents, approvals and waivers as are
required to be obtained in connection with the issuance of the Investor Quota
and the Investor License Share under any applicable Law. Without limiting the
foregoing, the ***. None of the Parties or their respective Affiliates will be
required to agree to any Adverse Condition or take any action that in the
reasonable opinion of that Party would result in or produce an Adverse
Condition.
     6.4 Notification of Certain Matters. From the Effective Date until the
earlier of the Closing Date or the termination of the Parties obligations under
Section 6.5, each Party will give prompt notice to the other Parties of (a) any
circumstance that would likely cause any of that Party’s representations or
warranties contained in this Agreement to be untrue or inaccurate in any
material respect, (b) any failure on that Party’s part to comply with or satisfy
any covenant or agreement to be complied with or satisfied by that Party
hereunder and (c) any circumstance that could reasonably be expected to make the
satisfaction of the conditions in Article 2 impossible or unlikely.

30



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     6.5 Participation in Auction.
     (a) ***
     (b) Confidentiality. ***
     (c) Obligations Continue. ***
     (d) Investor Limited Liability. ***
     (e) Effect on Consortium. ***
     6.6 Conduct of Business. From the Effective Date until the Closing Date,
except as otherwise provided by this Agreement, required by applicable Law or as
specifically consented to in writing by the Investor (which consent will not be
unreasonably withheld, conditioned or delayed), (a) the Company and its
Subsidiaries will conduct their respective businesses in the Ordinary Course of
Business and use their respective commercially reasonable efforts to preserve
intact their respective businesses and to preserve the goodwill of customers,
suppliers and all other Persons having business relationships with the Company
or any of its Subsidiaries and (b) without limiting the generality of the
foregoing, prior to the Closing Date, neither the Company nor any of its
Subsidiaries will: (i) issue, reissue or sell, or authorize the issuance,
reissuance or sale of shares of its capital stock or other equity interests of
any class, or securities convertible into capital stock or other equity
interests of any class, or any rights, warrants or options to acquire any
convertible securities or capital stock or other equity interests;
(ii) repurchase, redeem, reclassify, or otherwise alter any capital stock or
other equity interests of any class other than in connection with the
Conversion; (iii) dispose of any material assets or properties except to the
extent they are used, retired or replaced in the Ordinary Course of Business or
performed between or among the Company and its Subsidiaries in the Ordinary
Course of Business; (iv) except as set forth in Section 6.6 of the Company
Disclosure Statement, enter into transactions with NII or Affiliates of NII
(other than the Company and its Subsidiaries) outside of the Ordinary Course of
Business; (v) except for the Closing Distribution, pay any dividends to owners
of the Company; (vi) manage working capital other than in the Ordinary Course of
Business, including with respect to payment of accounts payable and the
collection of accounts receivable; (vii) amend the Restated Bylaws of the
Company or the Bylaws of the Company’s Subsidiaries; or (viii) take any action
that if taken after the Closing Date would be a Special Approval Matter.
     6.7 ***
     6.8 Public Announcements. Except for the press releases announcing the
execution of this Agreement, which press releases have been agreed upon by the
Parties, and the related investor information calls held in connection with the
issuance of the press releases, no Party will, and no Party will permit any of
its Affiliates to, issue or cause the publication of any press release or other
public announcement with respect to, or otherwise make any public statement
concerning, the transactions contemplated by this Agreement without the prior
written consent

31



--------------------------------------------------------------------------------



 



(which consent will not be unreasonably withheld, conditioned or delayed) of
NII, in the case of a proposed announcement or statement by the Investor or any
of its Subsidiaries, or the Investor, in the case of a proposed announcement or
statement by NII or any of its Subsidiaries; except, that, either Party may,
without the prior written consent of the other Party (but after prior
consultation with the other Party to the extent practicable under the
circumstances) issue or cause the publication of any press release or other
public announcement to the extent required by Law or by the rules and
regulations of any applicable stock exchange, including a filing or press
release with the SEC, the Mexican Stock Exchange and the National Banking and
Securities Commission (CNBV) of Mexico.
     6.9 Confidentiality. From the Effective Date until the earlier of (a) the
day that the Investor ceases to own Quotas or (b) the later of (i) termination
of this Agreement and (ii) the termination of the Parties’ obligations under
Section 6.5, except for disclosures expressly permitted by the terms of this
Agreement or required by applicable Law or stock exchange rules (in which case
the Parties shall use good faith efforts to give each other a reasonable
opportunity to review such disclosures) or in connection with financial
reporting purposes, the Confidentiality Agreement shall remain in full force and
effect. The provisions of this Section 6.9 are in addition to and are not
intended as a limitation on any obligation imposed on the Parties or their
representatives under Law.
     6.10 Further Assurances. Promptly following the Closing, the Company will
duly register with the Public Registry of Companies a copy of the public deed
that contains the minutes approving the Conversion and deliver a copy of the
public deed to the Investor. From the Effective Date, each Party will execute
and deliver (and will cause their respective appropriate Affiliates to execute
and deliver) the additional instruments and other documents and will take the
further actions as may be necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby, including making application as soon as practicable after the Effective
Date for all consents and approvals required in connection with the transactions
contemplated by this Agreement and diligently pursuing the receipt of the
consents and approvals in good faith thereafter. Uruguay will do (or refrain
from doing) all things necessary and appropriate to effectuate the obligations
of NII hereunder to the extent NII’s actions alone are not sufficient and/or to
the extent Uruguay’s actions (or refrain) are necessary or appropriate.
     6.11 Standstill. As of the Effective Date, except as previously disclosed
to the Company in writing, the Investor and its Subsidiaries do not beneficially
own any securities of NII entitled to be voted generally in the election of
directors or any direct or indirect options or other rights to acquire any such
securities (“NII Securities”). From the Effective Date and so long as the
provisions of this Section 6.11 are in effect, except as specifically requested
in writing by NII, none of the Investor or its Affiliates or any of the advisors
to the Investor, (a) will publicly propose or publicly announce or otherwise
disclose an intent to propose or enter into or agree to enter into, singly or
with any other Person or directly or indirectly, (i) any form of business
combination, acquisition or other similar transaction relating to NII or any of
its material Subsidiaries, (ii) any form of restructuring, recapitalization or
similar transaction with respect to NII or any of its material Subsidiaries, or
(iii) any demand, request or proposal to amend, waive or terminate this
Section 6.11; and (b) singly or with any other Person or directly

32



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED
THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION.
or indirectly, (i) acquire, or offer, propose or agree to acquire, by tender
offer, purchase or otherwise, NII Securities (including acquisition of
beneficial ownership of any NII Securities or of any derivative positions or
contracts, except any hedging activity or pursuant to the Call Agreement,
whether or not cash settled, based on the value of any NII Securities) or any
material assets, indebtedness or businesses of NII, (ii) make, or in any way
actively participate in, any solicitation of proxies with respect to any NII
Securities (including by the execution of action by written consent),
(iii) participate in a program or organized effort to influence any person with
respect to the voting or disposition of any NII Securities, or (iv) participate
in or actively encourage the formation of any partnership, syndicate or other
group that owns or seeks or offers to acquire beneficial ownership of any NII
Securities or material assets, indebtedness or businesses of NII or for the
purpose of circumventing any provision of this Section 6.11; ***. The provisions
of this Section 6.11 shall terminate and be of no further effect on the earlier
of (i) ***, (ii) the time, if any, when NII enters into a definitive agreement
providing for a merger, consolidation or other business combination transaction
or commences a process by which it proposes to sell or dispose of itself or
substantially all of its assets (or any business or Subsidiary, in which case
the provisions of this Section 6.11 shall no longer apply with respect to such
business or Subsidiary), (iii) the time, if any, when a tender offer or exchange
offer is commenced by a third Person for equity securities of NII, or (iv) on
the later of (A) the date on which the Investor and its Subsidiaries no longer
own over 5% of the issued and outstanding NII Shares and (B) the date that is
six months after the rights granted to the Investor pursuant to Article 7,
including the Special Approval Rights, have terminated. The foregoing shall in
no way impact Investor’s rights to acquire, register or dispose of NII
Securities as contemplated by the Transaction Documents or Investor’s other
rights under the Transaction Documents.
     6.12 Anti-Dilutive Rights.
     (a) From the date of the Closing until the termination of the rights
granted to the Investor under Article 7, and subject to Article 7, if the
Company is making any proposed public (if converted back to a sociedad anónima)
or private issuance (a “Proposed Issuance”) of (i) Quotas or shares or (ii) any
other security convertible into or exercisable for Quotas (excluding issuances
in connection with the Option) or shares, then the Company will send written
notice to the Investor not less than 45 days before the Proposed Issuance
setting forth all material terms of the Proposed Issuance including the manner
of sale, the sale price or the amount and type of other consideration to be
received by the Company.
     (b) The Investor will have the right, by sending written notice to the
Company within 20 days after receipt of the Company’s notice, to make an
additional cash contribution as is necessary to maintain its Fully Diluted
Ownership Percentage as it existed immediately prior to that Proposed Issuance,
at the same price set forth in the Company’s notice. If the Proposed Issuance is
not for cash, then the fair market value of the property or other consideration
received by the Company will be determined by an independent third party
appraiser mutually acceptable to the Company and the Investor. The written
notice delivered pursuant to this Section 6.12(b) will be irrevocable unless
(i) closing of the Investor’s contribution under this Section 6.12 has not
occurred within 90 days after the delivery of the notice or (ii) the sale price
or the amount and type of other consideration for the issuance or any other
material purchase term has changed, in which case a new notice will be required
before a Proposed Issuance can occur.

33



--------------------------------------------------------------------------------



 



     (c) Subject to Section 6.15, a closing for the additional contribution
under this Section 6.12 will occur on (i) the date on which the Proposed
Issuance occurs, as the case may be, or (ii) a later date as may be agreed to by
the Investor and the Company, at a time and place specified by the Investor in a
notice provided to the Company at least 10 days prior to the closing. The
Company and the Investor will provide customary closing certificates and other
related documents as the Investor and the Company, as appropriate, reasonably
request.
     6.13 Access. The Company will keep, and cause its Subsidiaries to keep,
books and records of the type typically maintained by entities engaged in
similar businesses and which set forth a true, accurate and complete account of
the business and affairs of the Company and its Subsidiaries, including a fair
presentation of all income, expenditures, assets and liabilities thereof. From
and after the Closing Date, (a) until the Investor no longer owns, directly or
indirectly, any Quotas, the Company will afford to the Investor and its
employees, agents, advisors and other representatives, reasonable access during
regular business hours and on reasonable advance written notice to its
properties, books and records, and officers, employees and agents of the Company
and its Subsidiaries to whom the Investor reasonably requests access, and (b)
until the Termination Trigger, the Investor may request that a third party
auditor, at the sole expense of the Investor, conduct an audit of (i) any
related party transactions engaged in by the Company or any of its Subsidiaries
and (ii) any other item, provided that in the case of clause (ii), (A) the
Investor first requests that the Company’s audit firm review and provide the
requested information to the Investor regarding such item and (B) the Company’s
audit firm is unable or unwilling to provide such review and/or information
(except in the case of the Investor’s refusal to execute with the Company’s
audit firm a customary workpaper access letter if requested by the Company’s
audit firm).
     6.14 Financial Statements. The Company will furnish to the Investor:
     (a) from and after the Closing Date until the Termination Trigger, as soon
as practicable and in any event within 10 Business Days following the end of
each fiscal month of the Company, an unaudited consolidated balance sheet of the
Company as at the end of that fiscal month and the related unaudited statements
of income and cash flows of the Company for that month, prepared in accordance
with Mexican GAAP reconciled to U.S. GAAP;
     (b) from the Effective Date through the Closing and thereafter until the
Investor no longer directly or indirectly owns any Quotas as soon as practicable
and in any event within 15 Business Days following the end of each fiscal
quarter of the Company, an unaudited consolidated balance sheet of the Company
as at the end of that fiscal quarter and the related unaudited statements of
income and cash flows of the Company for that quarter, prepared in accordance
with Mexican GAAP reconciled to U.S. GAAP, except, that, if prior to the
15-Business Day period the Investor requires the information described in this
Section 6.14(b) to prepare its own reporting materials, upon request by Investor
the Company will use its reasonable best efforts to provide preliminary
quarterly financial information within time periods to meet the Investor’s
reporting requirements;

34



--------------------------------------------------------------------------------



 



     (c) from and after the Closing Date until the Termination Trigger, as soon
as practicable and in any event within the first 30 Business Days of the first
month after the end of a fiscal year, preliminary consolidated and consolidating
balance sheets of the Company, as of the end of that fiscal year, and the
related preliminary consolidated and consolidating statements of income and cash
flows of the Company for that fiscal year, prepared in accordance with Mexican
GAAP reconciled to U.S. GAAP;
     (d) from the Effective Date, as promptly as practicable, and in any event
within the first 20 Business Days of the second month after the end of a fiscal
year, audited consolidated and consolidating balance sheets of the Company, as
of the end of that fiscal year, and the related audited consolidated and
consolidating statements of income and cash flows of the Company for that Fiscal
Year, prepared in accordance with Mexican GAAP reconciled to U.S. GAAP; and
     (e) as soon as reasonably practicable, such other financial information as
the Investor shall reasonably require to satisfy its financial reporting,
accounting, Tax reporting and other public, statutory and regulatory disclosure
requirements.
     6.15 Post-Closing Actions.
     (a) All actions and transactions after the Closing that are required or
permitted by this Agreement will be subject to any prior Authorizations, orders,
consents, approvals or waivers necessary, advisable or appropriate under any
Laws, rules or regulations of any Governmental Authority, including any self
regulatory organization or stock exchange or required to be made, filed, given
or obtained by any Party or any of its shareholders, quotaholders or its
Subsidiaries with, to or from any Person. Each of the Parties shall use its
reasonable best efforts to obtain (and to cooperate with the other Parties to
obtain) such Authorizations, orders, consents, approvals or waivers in a timely
manner to allow such actions and transactions to occur as promptly as
practicable as contemplated hereby. Any time periods contained in this Agreement
with respect to any action or transaction after the Closing that is required or
permitted by this Agreement will be extended until five Business Days after
receipt of the Authorizations, consents, approvals, waivers and other items
described in this Section 6.15, provided, however, that if any such
Authorization, order, consent, approval or waiver is not obtained within a
reasonable period of time, then the Parties shall negotiate in good faith and
agree upon an alternative approach to achieve, to the greatest extent possible,
the economic, business and other purposes of such action or transaction without
the need for such Authorization, order, consent, approval or waiver.
     (b) NII shall keep available and reserved for issuance sufficient
authorized shares or non-subscribed capital stock or quotas, respectively, to
comply in full with its obligations hereunder. Neither NII nor the Company will
adopt any shareholder rights plan or take other similar action without including
provisions that would preserve the Investor’s rights to acquire equity of NII as
contemplated by the Transaction Documents. In no event will NII issue shares in
satisfaction of its rights or obligations under Article 9, in an amount that
represents more than 19.99% of the number of shares of NII

35



--------------------------------------------------------------------------------



 



outstanding on the Closing Date (without giving effect to the transactions
contemplated hereby) if that issuance in excess thereof requires prior
shareholder approval in accordance with applicable Laws, rules or regulations of
any Governmental Authority, including any self-regulatory organization or stock
exchange applicable to NII. For the avoidance of doubt, any consideration owing
to an Article 9 Quotaholder and which cannot be satisfied in NII Shares as
described in the immediately preceding sentence will be paid in cash (based on
the value of NII Shares calculated as the average Closing Price of NII Shares
for the 10 Trading Days ending two market days prior to the relevant closing of
the issuance of the NII Shares, and to be paid pursuant to the applicable
provisions of Article 9).
     (c) NII shall use reasonable best efforts to obtain, prior to the first
anniversary of the Closing, at an annual or a special meeting called for such
purpose, approval for the issuance of NII Shares in satisfaction of its rights
or obligations under Article 9 in an amount in excess of 19.99% of the number of
NII Shares outstanding immediately prior to the Closing Date in accordance with
Section 5635 of the Rules of the NASDAQ Stock Market LLC. In that regard,
without limiting the generality of the foregoing, NII shall duly convene a
meeting of shareholders to consider such approval and use reasonable best
efforts to solicit proxies in favor of such approval, and the Board of Directors
of NII shall recommend that NII’s shareholders vote in favor of such approval.
     6.16 Settlement of Equity Awards. After the Closing Date, the Company and
its Subsidiaries, including Servicios de Radiocomunicacion Movil de Mexico, S.A.
de C.V., will not pay or otherwise settle with NII (or its other Subsidiaries)
any amounts in respect of options, restricted stock or other equity awards
granted to the Company’s employees, directors and/or consultants to the extent
such options, restricted stock or awards are or would be vested on or prior to
the day immediately prior to the Closing Date, and, with respect to options,
restricted stock or awards for which the vesting period continues after the
Closing, the Company will only pay and settle with NII (or its other
Subsidiaries) on a pro rata basis determined by the number of days after the
Closing as compared to the total number of days of the vesting period.
     6.17 Company and Subsidiary Resolutions. No later than the 45th day
following the Effective Date, the Company Parties shall have executed or
adopted, as applicable, or caused the execution or adoption, as applicable, all
of the resolutions referred to in Section 1.8(a)(i), (ii), (iii) and (vi),
provided, that effectiveness of such resolutions may be contingent upon the
occurrence of the Closing.
ARTICLE 7: MANAGEMENT RIGHTS
     7.1 Board and Committees Matters; Statutory Auditors; Bylaws.
     (a) Board Matters. Subject to the next sentence, the Board will consist of
six members, of whom two members will be designated by the Investor and four
members will be designated by NII. If the Investor’s right to designate two
members of the Board terminates pursuant to Section 7.5, then the Investor’s
designees will submit their resignations or NII will have the right to remove
the Investor’s designees, and NII

36



--------------------------------------------------------------------------------



 



will have the right to determine the size of the Board and the membership of the
Board. For so long as the Investor is permitted to designate two members of the
Board, the Investor will promptly receive copies of all minutes from meetings of
the Boards of Directors (or equivalent bodies) as well as of resolutions adopted
without a meeting by unanimous consent of the Company and the Company’s
Subsidiaries.
     (b) Statutory Auditors. Subject to the next sentence, the Company and each
of its Subsidiaries will have two statutory auditors (comisarios, as such term
is used in the General Law of Mercantile Companies) and their respective
alternates, of whom one will be designated by the Investor (together with its
respective alternate) and one will be designated by NII (together with its
respective alternate). The statutory auditors (comisarios) shall be vested with
all the rights and authority contemplated for the statutory auditors
(comisarios) under the General Law of Mercantile Companies and such rights may
not be challenged or waived in any manner by any Party for so long as the
Investor has the right to designate two members of the Board. If the Investor’s
right to designate one statutory auditor (comisario) of the Company and each of
its Subsidiaries terminates pursuant to Section 7.5, then the Investor’s
statutory auditors (comisarios) will submit their resignations or NII will have
the right to remove the Investor’s statutory auditors (comisarios), and NII will
have the right to appoint the statutory auditor (comisario) of the Company and
each of its Subsidiaries in its sole discretion. The Bylaws of the Company and
each of its Subsidiaries will provide that the signatures of one of the
statutory auditors (comisarios) will be sufficient in any shareholder,
quotaholder or Board meeting containing resolutions approving the financial
statements of the Company and its Subsidiaries.
     (c) Committees. For so long as the Investor is permitted to designate two
members of the Board, if the Board forms any committees, the Investor’s
designees will be allowed proportionate appointment to those committees, but a
least one member.
     (d) Bylaws. As promptly as reasonably practicable, but in no event later
than the 45th day following the Effective Date, each of the Company and the
Subsidiaries of the Company shall have approved and adopted amendments to their
respective Company Restated Bylaws or Subsidiary Bylaws to conform to
Exhibit C-1 or to include the terms set forth on Exhibit C-2, respectively;
provided that with respect to any such Subsidiaries that hold concessions from
the SCT, such approval and adoption may be contingent on the receipt of approval
of the Subsidiary Bylaws by the SCT so long as the Company Parties shall file
applications for such approval within five Business Days of such contingent
approval and adoption. None of the Investor, Uruguay, NII, the Company or their
respective Subsidiaries will challenge in any court or before any other
Governmental Authority the validity of all or any portion of the Company
Restated Bylaws or the Subsidiary Bylaws.
     (e) Investor Designees. Individuals designated by the Investor to serve on
the Company Board will not be an officer, a director, partner, manager, or
senior executive or in a consulting role involving strategic, commercial or
business planning for a Restricted Person or any other Person who is engaged in
the Permitted Business (other than the Investor and its Affiliates).

37



--------------------------------------------------------------------------------



 



     7.2 General Voting Matters.
     (a) Quotaholder. The holders of a majority of the Percentage Interests
entitled to vote thereat, present in person or represented by proxy, will
constitute a quorum at all meetings of the Quotaholders for the transaction of
business except as otherwise provided by applicable Law. Subject to Section 7.3,
when a quorum is present at any meeting, the vote of the holders of a majority
of the Percentage Interests that have voting power present in person or
represented by proxy will decide any question properly brought before the
meeting within the items expressly included in the Agenda of the meeting, unless
the question is one upon which by express provision of applicable Law, this
Agreement, the Company Restated Bylaws or the Subsidiary Bylaws, a different
vote is required, in which case the express provision will govern and control
the decision of the question. Unless waived by the Investor or if all the
Investor’s designees attend without objecting to the deficiency of notice, the
Company will provide at least 15 days’ notice to the Investor of all meetings of
the Quotaholders.
     (b) Board. At all meetings of the Board, a majority of the total number of
members will constitute a quorum for the transaction of business, and, subject
to Section 7.3, the act of a majority of the members present at any meeting at
which there is a quorum will be the act of the Board, unless the question is one
upon which by express provision of applicable Law, this Agreement or the Company
Restated Bylaws, a different vote is required, in which case the express
provision will govern and control the decision of the question. Unless waived by
the Investor, the Company will provide at least five Business Days’ notice to
the Investor of all meetings of the Board.
     7.3 Special Approval Rights. Notwithstanding anything to the contrary in
Section 7.2, the matters identified on Exhibit J (the “Special Approval
Matters”) will require the affirmative vote or other approval of at least one
member of the Board who has been designated by the Investor pursuant to
Section 7.1 and, if required by applicable Law, the Company Restated Bylaws or
otherwise submitted to the Quotaholders for approval, the affirmative vote or
other approval of the Investor (collectively, the “Special Approval Rights”). If
any Special Approval Matter is approved by the Board pursuant to the Special
Approval Rights of this Section 7.3, that Special Approval Matter will be deemed
to also be approved by the Quotaholders pursuant to the Special Approval Rights
of this Section 7.3, subject to applicable Law. If any Special Approval Matter
is approved by the Quotaholders pursuant to the Special Approval Rights of this
Section 7.3, that Special Approval Matter will be deemed to have received the
approval of the Board pursuant to the Special Approval Rights of this Section
7.3, subject to applicable Law. The Company will not, and will cause its
Subsidiaries to not engage in any Special Approval Matter, unless that Special
Approval Matter has been approved with the Special Approval Rights.
     7.4 Deadlock.
     (a) Occurrence of a Deadlock or Impasse. A deadlock or impasse (in each
case, a “Deadlock Event”) means that the Board or the Quotaholders, as required
pursuant to Section 7.3, fails to approve:

38



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. NII HOLDINGS, INC. HAS
SEPARATELY FILED
THE OMITTED PORTIONS OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION.
     (i) the Annual Budget by June 30 of the year to which it applies (or, in
the event of a fiscal year that is not a calendar year, 180 days after the end
of the preceding fiscal year), it being understood that the Annual Budget shall
be submitted for Board approval at least 180 days before such date.
     (ii) the Business Plan on or before the 180th day after the date of the
meeting when that Business Plan was first submitted for Board approval.
     (iii) a *** or exclusivity arrangement with an aggregate value exceeding
$*** over a three-year period or less (“Major Alliance”) on or before the 10th
day after the date of the meeting when the *** or exclusivity arrangement was
submitted for Board approval or Special Approval Rights.
     (iv) an acquisition of assets in one transaction or a series of
transactions with an aggregate value exceeding $*** (a “Major Acquisition”) on
or before the 10th day after the date of the meeting when the acquisition was
submitted for Board approval or Special Approval Rights.
     (v) the voluntary liquidation, dissolution, bankruptcy or merger of the
Company on or before the 10th day after the date of the meeting when the matter
was submitted for Board approval or Special Approval Rights.
     (vi) the disposition of any right to use spectrum or other concessions
issued by COFETEL with an aggregate value exceeding $*** (a “Major Disposition”)
on or before the 10th day after the date of the meeting when the disposition was
submitted for Board approval or Special Approval Rights.
     (b) Deadlock Notice. Either Party may, on or before the 10th Business Day
after a Deadlock Event, give notice in writing (a “Deadlock Notice”) to the
other Party. If no Deadlock Notice is served by either Party within the
10-Business-Day time period, then the Parties will be deemed to have waived
their respective rights to serve a Deadlock Notice in respect of the specific
Deadlock Event and that Deadlock Event will remain unapproved.
     (c) Negotiation Following a Deadlock Event. For a period of 30 days
following receipt of a Deadlock Notice by any Party with respect to the Special
Approval Matters described in Sections 7.4(a)(i) and (ii), and for a period of
10 days following receipt of a Deadlock Notice by any Party with respect to the
Special Approval Matters described in Sections 7.4(a)(iii), (iv), (v) and (vi),
the Parties, will enter into negotiations to settle the Deadlock Event. Each
Party will promptly refer the Deadlock Event to its authorized representatives
who will attempt to reach an acceptable resolution. The negotiation period
provided above may be extended or abridged on the mutual written agreement of
the Parties (the “Negotiation Period”). If, at or prior to the end of the
Negotiation Period, an acceptable resolution to the Deadlock Event has been
reached, the

39



--------------------------------------------------------------------------------



 



     Parties will cause the Board and/or the Quotaholders to take any action
necessary or desirable to implement that decision.
     (d) Operation of the Company During a Deadlock Event. If a Deadlock Event
occurs, then the Company will continue to operate its business in the Ordinary
Course of Business, except for those issues that are subject to the Deadlock
Event; except, that:
     (i) if the failure to approve the Annual Budget is the event causing the
Deadlock Event, then the Company will operate under the Substitute Annual
Budget;
     (ii) if the failure to approve a Major Acquisition is the event causing the
Deadlock Event, and NII has given or received a Deadlock Notice then the Company
may pursue and consummate that Major Acquisition during and after the
Negotiation Period without giving effect to any Special Approval Rights directly
relating to financing that Major Acquisition;
     (iii) if the failure to approve a Major Disposition is the event causing
the Deadlock Event, and NII has given or received a Deadlock Notice then the
Company may pursue and consummate that Major Disposition during and after the
Negotiation Period; and
     (iv) if the failure to approve a Major Alliance is the event causing the
Deadlock Event, and NII has given or received a Deadlock Notice then the Company
may pursue and consummate that Major Alliance during and after the Negotiation
Period.
     (e) Information Regarding a Deadlock Event. If a Deadlock Event occurs due
to the failure to approve a Major Acquisition, Major Disposition, a Major
Alliance or merger and the Company elects to continue to pursue such Major
Acquisition, Major Disposition, Major Alliance or merger, as applicable, then
prior to the closing of the Major Acquisition, Major Disposition, Major Alliance
or merger, as applicable, the Company and NII shall keep the Investor regularly
apprised of the status of, and shall promptly notify the Investor of significant
developments in the process leading to such Major Acquisition, Major
Disposition, Major Alliance or merger, as applicable, and, subject to the
Investor entering into a customary non-disclosure agreement, give the Investor
(i) information regarding negotiations, timing and terms and conditions;
(ii) copies of drafts of transaction agreements setting forth the material terms
and conditions of such transaction; (iii) access to all information included in
any data room (including any electronic data room) set up in connection with
such transaction, or otherwise provided to any prospective counterparty thereto;
and (iv) a reasonable opportunity to meet with members of management of the
Company and the prospective counterparties in such transaction.
     7.5 Termination of Management Rights. The rights granted to the Investor
pursuant to this Article 7, including the Special Approval Rights (other than
those rights set forth

40



--------------------------------------------------------------------------------



 



in paragraphs 8 (to the extent relating to an amendment of bylaws or entry into
or amendment of any quotaholder or similar agreement, in each case that would
have the effect of limiting or removing a right or protection of the Investor
that it would have had under applicable Law in a sociedad anónima), 12, 13 and
14 (when determining the voting of the shares or quotas of any of the Company
Subsidiaries with respect to any of the matters listed in said paragraphs 8, 12
and 13) of Exhibit J), will immediately terminate and become null and void
without any other further action if the Termination Trigger has occurred.
     7.6 Personal to the Investor. The rights granted to the Investor pursuant
to Articles 7, 8 and 9 are personal in nature and may not be assigned or
transferred, by operation of Law or otherwise; except, that, if, subject to
Article 8, the Investor Transfers all of its Percentage Interest, including any
Percentage Interest attributable to the exercise of the Option, to a Permitted
Transferee or a Third Party Purchaser in a single transaction, then the Investor
will be permitted to Transfer the rights granted to it under Articles 7, 8 and 9
and the Termination Trigger will not be deemed to have occurred in connection
with the Transfer to that Permitted Transferee or Third Party Purchaser. Any
action taken or attempted to be taken by the Investor in violation of this
Section 7.6 will be null and void and result in the immediate termination of the
rights granted to the Investor pursuant to this Article 7.
ARTICLE 8: RESTRICTIONS ON TRANSFER
     8.1 General.
     (a) NII and the Investor will not, and the Investor will cause any
Permitted Transferee not to, directly or indirectly, in whole or in part, sell,
assign, transfer or otherwise dispose of (“Transfer”) any Quota (or portion
thereof) (or solicit any offers to buy or otherwise acquire, or take a pledge of
any Quotas) except in accordance with the terms and conditions of this
Agreement. For the avoidance of doubt, the term “Transfer” shall not include,
and the Investor shall be permitted to undertake, subjecting all or any party of
any Quota to any Encumbrance as part of a collateral package in which the Quota
is not substantially all of the collateral so long as the holder of the
Encumbrance acknowledges in writing that the Quotas are subject to, and any levy
or execution on its collateral interest is subject to, the other provisions of
this Agreement to the Company Restated Bylaws and licenses or concessions of the
Company’s Subsidiaries. Nothing herein shall restrict the undertaking of,
(i) any hedging, swap, future, option or other derivative contract with respect
to any Quota or NII Shares, (ii) subjecting any NII Shares to any Encumbrance,
or (iii) subject to compliance with applicable Laws, making any dividend,
distribution, spin-off, split-off, or other transaction between a holder of NII
Securities and the equityholders of such Person. The Investor will use good
faith in structuring the transactions contemplated by the immediately preceding
sentence and will not structure the transactions in any manner that will
circumvent the restrictions on Transfer under this Agreement.
     (b) Any attempt to Transfer a Quota (or portion thereof) not in compliance
with this Agreement will be null and void and the Company will not, and will
cause any

41



--------------------------------------------------------------------------------



 



     transfer agent or other Person not to, give any effect, whether in the
quotaholder registry book of the Company or otherwise, to the attempted
Transfer.
     (c) No Transfer of a Quota (or portion thereof) by NII, the Investor or a
Permitted Transferee will be effective until the recipient of the Quota (or
portion thereof) has executed and delivered a counterpart to this Agreement
agreeing to be bound hereby and made the Investment Representations.
     8.2 Permitted Transferees. The Investor may at any time Transfer the legal
and beneficial interests to its Quota (or portion thereof), the Option and the
Investor License and the Investor Sublicense (together, in each case, with the
corresponding Investor License Share) to one or more Permitted Transferees
without the consent of the Board or any other Quotaholder and without complying
with Sections 8.3 and 8.4 so long as (a) the Permitted Transferee has agreed in
writing to be bound by the terms of this Agreement and has assumed in writing
and agreed to discharge any and all obligations of the Permitted Transferee that
relate to that Quota (or portion thereof), (b) the Permitted Transferee makes
the Investment Representations, and (c) the Transfer to the Permitted Transferee
is not in violation of applicable Laws. If at any time a Permitted Transferee
has or will cease to meet the definition of “Permitted Transferee”, the Quota
and the corresponding Investor License Share must be transferred to the Investor
or to a Person who is a Permitted Transferee and that Permitted Transferee must
comply with clauses (a) through (c) of the immediately preceding sentence.
     8.3 Other Transfers.
     (a) Except as provided in Section 8.2, the Investor or a Permitted
Transferee may Transfer its Quota (or portion thereof) only after the third
anniversary of the Closing Date, subject to Section 8.4, in a Transfer to any
Person (other than to a Restricted Person, which Transfer thereto is prohibited)
so long as (i) such Person has agreed in writing to be bound by the terms of
this Agreement and has assumed in writing and agreed to discharge any and all
obligations of that Person that relate to that Quota (or portion thereof),
(ii) such Person makes the Investment Representations, and (iii) the Transfer is
not in violation of applicable Laws.
     (b) NII may Transfer, and may cause any of its Subsidiaries to Transfer,
its Quota (or portion thereof) at any time after the Effective Date in a
Transfer to any Person (other than to a Restricted Person, which Transfer
thereto is prohibited) so long as (i) the Person has agreed in writing to be
bound by the terms of this Agreement and has assumed in writing and agreed to
discharge any and all obligations of that Person that relate to that Quota (or
portion thereof), (ii) the Person makes the Investment Representations, and
(iii) the Transfer is not in violation of applicable Laws); except, that, if NII
desires to Transfer a Quota (or portion thereof) to any Person (other than to a
Wholly Owned Subsidiary of NII) representing more than 10% of the Percentage
Interests beneficially held by NII (an “NII Major Transfer”), then that Transfer
will be subject to Sections 8.4 and 9.5 and, if applicable, Section 9.6. NII
will use good faith in structuring Transfers and will not structure Transfers in
a manner to avoid rights that the Investor would otherwise have under this
Section 8.3(b) and Section 8.4.

42



--------------------------------------------------------------------------------



 



     (c) In no event will any Quotaholder Transfer a Quota (i) to a Restricted
Person without the prior approval of the Board and NII or the Investor, as
applicable, or (ii) in violation of applicable securities Laws.
     (d) The rights granted to the Investor and its Permitted Transferees
pursuant to Section 6.12 and Article 8 are in lieu of any and all comparable
rights granted to the Quotaholders under applicable Law. The Investor and its
Permitted Transferee waive any and all elections to purchase Quotas, Percentage
Interests represented thereby or any other capital stock of the Company that may
be provided under applicable Law, but not contemplated by this Agreement.
     8.4 Rights of First Refusal.
     (a) If the Investor or a Permitted Transferee desires to Transfer a Quota
(or portion thereof) to any Person (other than to (i) a Permitted Transferee or
(ii) a Restricted Person, which Transfer in the case of clause (ii) is
prohibited) or NII (or its designee) desires to Transfer any of its Quota (or
portion thereof) in an NII Major Transfer to any Person (other than to a
Restricted Person, which Transfer thereto is prohibited), and the selling
Quotaholder (the “Selling Party”) receives from or otherwise negotiates and
enters into with such Person (the “Third Party Purchaser”) a legally binding,
written agreement for the Third Party Purchaser to purchase the Quota (or
portion thereof) (a “ROFR Sale”) and the Selling Party intends to pursue the
ROFR Sale, then the Selling Party will give written notice of the same (a “ROFR
Notice”) to the Company and the Investor or NII, as applicable (the “Offered
Quotaholder”). The ROFR Notice will set forth a general description of the
terms, including the identity of the Third Party Purchaser, the number of
Percentage Interests represented by the Quota (or portion thereof) that is to be
Transferred by the Selling Party (the “Transferred Quota”), the consideration
that the Selling Party would receive for the Transferred Quota (the “ROFR
Price”), and all other material transaction terms and conditions, including, in
the case of the Investor, any arrangements with the Third Party Purchaser
related to the Special Approval Rights, and will be accompanied by a copy of the
written agreement and any related agreements.
     (b) The giving of a ROFR Notice will constitute an irrevocable offer (the
“ROFR Offer”) by the Selling Party to sell the Transferred Quota to the Offered
Quotaholder for cash at the ROFR Price on the terms set forth in the ROFR
Notice. The Offered Quotaholder will have a 15-Business Day period (the “Initial
Offer Period”) in which to accept the ROFR Offer (and any additional or
differing terms as agreed to by the Selling Party and the Offered Quotaholder)
as to the Transferred Quota by giving a written notice of acceptance of the ROFR
Offer to the Selling Party (together with a copy thereof to the Company) prior
to the expiration of the Initial Offer Period. If the Offered Quotaholder fails
to so notify the Selling Party prior to the expiration of the Initial Offer
Period, then it will be deemed to have declined the ROFR Offer.
     (c) If the Offered Quotaholder accepts the ROFR Offer, then the Offered
Quotaholder will have an unconditional obligation to purchase the Transferred
Quota

43



--------------------------------------------------------------------------------



 



pursuant to the terms contained in the ROFR Notice (and any additional or
differing terms as agreed to by the Selling Party and the Offered Quotaholder);
provided that if the consideration in the ROFR Notice is not cash, the accepting
Offered Quotaholder shall pay the cash equivalent of the consideration set forth
in the ROFR Notice, with the value thereof to be agreed by the Selling Party and
the Offered Quotaholder. If such agreement is not reached within 10 Business
Days of the acceptance of the ROFR Offer the Parties shall agree on a third
party Appraiser (the fees and expenses of which shall be shared by the Selling
Party and the Offered Quotaholders) which shall determine such value within 20
Business Days of its selection. In such case, the Company’s reasonable
out-of-pocket costs will be shared equally by the Selling Party and the Offered
Quotaholder.
     (d) Upon the earlier of (i) full rejection of the ROFR Offer by the Offered
Quotaholder, and (ii) the expiration of the Initial Offer Period without the
Offered Quotaholder electing to purchase the Transferred Quota, there will
commence a 180-day period during which the Selling Party will have the right to
close the sale to the Third Party Purchaser of all of the Transferred Shares on
the same or more favorable (as to the Selling Party) terms and conditions as
were set forth in the ROFR Notice and at a price not less than 100% of the ROFR
Price. If the Selling Party does not consummate the sale of the Transferred
Quotas in accordance with the foregoing time limitations, then the Selling Party
may not sell its Quota (or portion thereof) without repeating the foregoing
procedures of this Section 8.4 to the extent required thereby.
     (e) The Investor’s or any Permitted Transferee’s rights (but not its
obligations) pursuant to this Section 8.4 will immediately terminate and become
null and void without any other further action if the Termination Trigger has
occurred.
     8.5 Special Call Rights.
     (a) If the Selling Party sells the Transferred Quota to the Third Party
Purchaser without complying in all material respects with the procedures set
forth in Section 8.4, then upon consummation of the sale to the Third Party
Purchaser (a “Third Party Sale”), the Selling Party will notify the Offered
Quotaholder within five days of the Third Party Sale and the Offered Quotaholder
will have the right (the “Special Call Right”) to purchase from the Third Party
Purchaser the Transferred Quota purchased by the Third Party Purchaser pursuant
to the Third Party Sale (the “Called Interest”). In any Third Party Sale, the
Selling Party shall notify the Third Party Purchaser of the Special Call Right
and shall not complete such Third Party Sale unless the Third Party Purchaser
agrees in writing to be subject to the Special Call Right.
     (b) To exercise the Special Call Right, the Offered Quotaholder must agree
to exercise the Special Call Right in respect of the entire Called Interest and
must give written notice (the “Special Call Notice”) to the Third Party
Purchaser on or before the 30th day after the later of (i) the Third Party Sale
or (ii) the date upon which the Offered Quotaholder first becomes aware of the
consummation of the Third Party Sale. Upon receipt of the Special Call Notice,
the Third Party Purchaser will be obligated to sell the Called Interest in
accordance with the provisions of this Section 8.5.

44



--------------------------------------------------------------------------------



 



     (c) The purchase price payable for the Transferred Quota will be an amount
in cash equal to 95% of the purchase price paid for the Transferred Quota by the
Third Party Purchaser in the Third Party Sale.
     (d) The closing for the purchase of any Called Interest pursuant to this
Section 8.5 will occur as promptly as practicable (but in no event later than 60
days, subject to Section 6.15) after receipt by the Third Party Purchaser of the
Special Call Notice. If the sale of the Called Interest by the Third Party
Purchaser to the Offered Quotaholder is not consummated within the time periods
set forth in the immediately preceding sentence, then the Third Party Purchaser
will have no further obligations to sell the Called Interest so long as the
Third Party Purchaser complies with Section 8.3(a) and (b), as applicable. On or
prior to the closing for the purchase of any Called Interest pursuant to this
Section 8.5, the Third Party Purchaser will deliver to Offered Quotaholder a
certificate (if applicable) representing the Transferred Quota, duly endorsed,
together with all other documents, required to be executed in connection with
the sale of the Transferred Quota (it being understood that in no event will the
Third Party Purchaser be obligated to make any representations and warranties,
or to provide any indemnities, with respect to the Called Interest; except, that
the Third Party Purchaser will be required to make the Investment
Representations and represent and warrant that it owns the Called Interest free
and clear of all Encumbrances, and to its authority, power and right to enter
into and consummate the sale without contravention of any Law or agreement, and
without the need for any Authorization, consent, approval or waiver). At any
closing pursuant to this Section 8.5, the relevant Offered Quotaholder will
deliver to the Third Party Purchaser the aggregate purchase price for the Called
Interest sold by the Third Party Purchaser, by bank wire transfer of immediately
available funds to the bank account as the Third Party Purchaser will have
specified in writing no later than two Business Days prior to the closing.
ARTICLE 9: DEADLOCK AND CHANGE-IN-CONTROL RIGHTS;
TAG AND DRAG-ALONG RIGHTS
     9.1 Investor Deadlock Rights.
     (a) If a Deadlock Event has not been resolved by the end of the Negotiation
Period in accordance with Section 7.4 or if a Deadlock Notice has been provided
with respect to a Deadlock Event described in Sections 7.4(a)(iii), (iv), (v) or
(vi), then, subject to the capital redemption procedure provided in
Section 9.10, the Investor will have the right (the “Investor Deadlock Right”)
to require NII (or its designee) to (i) deliver NII Shares in the amount
required or permitted under Section 9.8 by exercising the Investor’s rights
under the Call Agreement and requiring NII to exercise its rights under the Call
Agreement to purchase a portion (the amount of which will be determined in
accordance with Section 9.8) of the Percentage Interest held by the Investor and
any Permitted Transferee (that Quotaholder, the “Article 9 Quotaholder” and all
of such Percentage Interests, the “Article 9 Percentage Interest”) and
(ii) purchase for cash all the Article 9 Quotaholder’s remaining Article 9
Percentage Interests. The value of the Article 9 Percentage Interest for
purposes of clause (i) and the

45



--------------------------------------------------------------------------------



 



Call Agreement will equal the portion of the Investor Deadlock Price
attributable to the NII Shares delivered in accordance with Section 9.8 and the
price for purposes of clause (ii) will equal the remaining portion of the
Investor Deadlock Price.
     (b) To exercise the Investor Deadlock Right, the Investor must (i) if the
Investor Deadlock Price is not paid 100% in cash, reaffirm the Investment
Representations and (ii) give written notice (the “Investor Deadlock Right
Notice”) to NII during the period commencing at the end of the Negotiation
Period or (in the case of a Deadlock Event described in Sections 7.4(a)(iii),
(iv), (v) and (vi), upon giving of the Deadlock Notice and ending on the 30th
day after the expiration of the Negotiation Period; except, that, with respect
to the Deadlock Events described in Sections 7.4(a), (iii), (iv), (v) and (vi),
the end of the period in which the Investor may give the Investor Deadlock Right
Notice to NII will be the fifth Business Day after the Major Acquisition, the
Major Disposition, Major Alliance, merger or proceeding, as applicable, has
closed (or has been filed, in the case of a proceeding) or, if the Major
Acquisition, the Major Disposition, Major Alliance, merger or proceeding is
abandoned or the agreement related thereto has been terminated, then on the
fifth Business Day after the date on which the Company notifies the Investor
that the transaction or proceeding has been abandoned or the agreements relating
to Major Acquisition, the Major Disposition, Major Alliance or merger have been
terminated; provided, that, the Company shall have provided such notification to
the Investor on the date such abandonment or termination occurs. Upon receipt of
an Investor Deadlock Right Notice, the Investor and NII (or its designee) will
be obligated to complete the transactions contemplated by Section 9.1(a) in
accordance with the provisions of this Article 9. Upon receipt of an Investor
Deadlock Right Notice, the rights granted to the Investor pursuant to Article 7,
including the Special Approval Rights, (but not rights under other Articles)
will immediately terminate and become null and void without any other further
action.
     (c) The “Investor Deadlock Price” means and will equal the Article 9
Percentage Interest multiplied by the Fair Market Value as of the date the
Investor Deadlock Right Notice is given (in the case of a Deadlock Event
described in Sections 7.4(a)(iii), (iv), (v), and (vi), on a basis without
giving effect to the Major Acquisition, Major Disposition or Major Alliance,
merger or proceeding, as applicable), as agreed upon by NII and the Investor or,
if NII and the Investor fail to agree on or before the 14th day after the
Article 9 Quotaholder provides the Investor Deadlock Right Notice, then as
determined by the Banker Approach under Section 9.9.
     (d) The Article 9 Quotaholder’s rights pursuant to this Section 9.1 will
immediately terminate and become null and void upon the Termination Trigger.
     9.2 Investor Change-In-Control Rights.
     (a) Upon the occurrence of a Change-in-Control of NII, subject to the
capital redemption procedure provided in Section 9.10, the Investor will have
the right (the “Investor Change-in-Control Right”) to require NII (or its
designee) to (i) deliver NII Shares in the amount required or permitted under
Section 9.8 (or corresponding amount

46



--------------------------------------------------------------------------------



 



of consideration into which NII Shares are converted or exchanged in the
Change-in-Control transaction) by exercising the Investor’s rights under the
Call Agreement and requiring NII to exercise its rights under the Call Agreement
to purchase a portion (the amount of which will be determined in accordance with
Section 9.8) of the Article 9 Percentage Interest and (ii) purchase for cash all
of the Article 9 Quotaholder’s remaining Article 9 Percentage Interests. The
value of the Article 9 Percentage Interest for purposes of clause (i) and the
Call Agreement will equal the portion of the Investor Change-in-Control Price
attributable to the NII Shares (or corresponding amount of consideration into
which NII Shares are converted or exchanged in the Change-in-Control
transaction) delivered in accordance with Section 9.8 and the price for purposes
of clause (ii) will equal the remaining portion of the Investor
Change-in-Control Price.
     (b) To exercise the Investor Change-in-Control Right, the Investor must (i)
if the Investor Change-in-Control Price is not paid 100% in cash, reaffirm the
Investment Representations and (ii) give written notice (the “Investor
Change-in-Control Notice”) to NII on or before the 30th day after receiving
notice from NII of the occurrence of the Change-in-Control of NII. Upon receipt
of an Investor Change-in-Control Notice, the Investor and NII (or its designee)
will be obligated to complete the transactions contemplated by Section 9.2(a) in
accordance with the provisions of this Article 9. Upon receipt of the Investor
Change-in-Control Notice, the rights granted to the Investor pursuant to
Article 7, including the Special Approval Rights (but not rights under other
Articles), will immediately terminate and become null and void without any other
further action.
     (c) The “Investor Change-in-Control Price” means and will equal the
Article 9 Percentage Interest multiplied by the Fair Market Value as of the
close of business on the day immediately prior to the Change-in-Control of NII
as agreed upon by NII and the Investor or, if NII and the Investor fail to agree
on or before the 14th day after the Article 9 Quotaholder provides the Investor
Change-in-Control Notice, then as determined by the Banker Approach under
Section 9.9. At any time after an agreement or other event relating to a
potential Change-in-Control has been publicly announced or a tender offer or
exchange offer that could lead to a Change-in-Control has been launched, the
Article 9 Quotaholder may give non-binding notice to NII that the Article 9
Quotaholder intends to exercise the Investor Change-in-Control Right, in which
case the Parties shall commence the procedure to determine the Fair Market Value
so that such determination may be finalized prior to the date of the
Change-in-Control in the event that the Article 9 Quotaholder gives the Investor
Change-in-Control Notice.
     9.3 NII Deadlock Rights.
     (a) If a Deadlock Event has not been resolved by the end of the Negotiation
Period in accordance with Section 7.4 or if a Deadlock Notice has been provided
with respect to a Deadlock Event described in Sections 7.4(a)(iii), (iv), (v) or
(vi), then, subject to the capital redemption procedure provided in Section
9.10, NII (or its designee) will have the right (the “NII Deadlock Right”) to
(i) require the Investor to purchase NII Shares in the amount required or
permitted under Section 9.8 by exercising

47



--------------------------------------------------------------------------------



 



the Investor’s rights under the Call Agreement and to exercise NII’s (or its
designee’s) rights under the Call Agreement to purchase a portion (the amount of
which will be determined in accordance with Section 9.8) of the Article 9
Percentage Interest and (ii) purchase for cash all of the Article 9
Quotaholder’s remaining Article 9 Percentage Interests. The value of the
Article 9 Percentage Interest for purposes of clause (i) and the Call Agreement
will equal the portion of the NII Deadlock Price attributable to the NII Shares
delivered in accordance with Section 9.8 and the price for purposes of clause
(ii) will equal the remaining portion of the NII Deadlock Price.
     (b) To exercise the NII Deadlock Right, NII must give written notice (the
“NII Deadlock Right Notice”) to the Article 9 Quotaholder during the period
beginning on the 31st day after the expiration of the Negotiation Period and
ending on the 60th day after the expiration of the Negotiation Period; except,
that, with respect to the Deadlock Events described in Sections 7.4(a)(iii),
(iv), (v) and (vi), NII may provide the NII Deadlock Right Notice only upon the
sixth day after the closing of the Major Acquisition, the Major Disposition, the
Major Alliance, merger or proceeding, as applicable, and for 30 days thereafter.
Upon receipt of the NII Deadlock Right Notice, the Article 9 Quotaholder and NII
(or its designee) will be obligated to complete the transactions contemplated by
Section 9.3(a) in accordance with the provisions of this Article 9. Upon receipt
of the NII Deadlock Right Notice, the rights granted to the Investor pursuant to
Article 7, including the Special Approval Rights, (but not rights under other
Articles) will immediately terminate and become null and void without any other
further action and the Article 9 Quotaholder will reaffirm the Investment
Representations.
     (c) The “NII Deadlock Price” means and will equal the Article 9 Percentage
Interest multiplied by the Fair Market Value as of the date the NII Deadlock
Right Notice is given (in the case of a Deadlock Event described in
Sections 7.4(a)(iii), (iv), (v), and (vi), on a basis without giving effect to
the Major Acquisition, Major Disposition, Major Alliance, merger or proceeding,
as applicable), as agreed upon by NII and the Investor or, if NII and the
Investor fail to agree on or before the 14th day after NII provides the NII
Deadlock Right Notice, then as determined by the Banker Approach under
Section 9.9.
     (d) For the avoidance of doubt, NII’s rights pursuant to this Section 9.3
will immediately terminate and become null and void without any other further
action if the Termination Trigger has occurred.
     9.4 NII Change-In-Control Rights.
     (a) Upon the occurrence of a Change-in-Control of the Investor, subject to
the capital redemption procedure provided in Section 9.10, NII (or its designee)
will have the right (the “NII Change-in-Control Right”) to (i) deliver NII
Shares in the amount required or permitted under Section 9.8 by requiring the
Investor to exercise its rights under the Call Agreement and by exercising NII’s
(or its designee’s) rights under the Call Agreement to purchase a portion (the
amount of which will be determined in accordance with Section 9.8) of the
Article 9 Percentage Interest and (ii) purchase for cash all of the

48



--------------------------------------------------------------------------------



 



Article 9 Quotaholder’s remaining Article 9 Percentage Interests. The value of
the Article 9 Percentage Interest for purposes of clause (i) and the Call
Agreement will equal the portion of the NII Change-in-Control Price attributable
to the NII Shares delivered in accordance with Section 9.8 and the price for
purposes of clause (ii) will equal the remaining portion of the NII
Change-in-Control Price.
     (b) To exercise the NII Change-in-Control Right, NII must give written
notice (the “NII Change-in-Control Notice”) to the Investor on or before the
30th day after receiving notice from the Investor of the occurrence of the
Change-in-Control of the Investor. Upon receipt of the NII Change-in-Control
Notice, the Investor and NII (or its designee) will be obligated to complete the
transactions contemplated by Section 9.4(a) in accordance with the provisions of
this Article 9. Upon receipt of the NII Change-in-Control Notice, the rights
granted to the Investor pursuant to Article 7, including the Special Approval
Rights (but not rights under other Articles), will immediately terminate and
become null and void without any other further action and the Article 9
Quotaholder will, if the NII Change-in-Control Price is not paid 100% in cash,
reaffirm the Investment Representations.
     (c) The “NII Change-in-Control Price” means and will equal the Article 9
Percentage Interest multiplied by the Fair Market Value as of the close of
business on the day immediately prior to the Change-in-Control of the Investor
as agreed upon by NII and the Investor or, if NII and the Investor fail to agree
on or before the 14th day after NII provides the NII Change-in-Control Notice,
then as determined by the Banker Approach under Section 9.9.
     9.5 Investor Tag-Along Rights.
     (a) If NII or a Subsidiary thereof desires to Transfer or cause the
Transfer of any of its Quotas to any Person other than a Wholly Owned Subsidiary
of NII, which Transfer would result in NII, in the aggregate and together with
any related Transfers, Transferring more than 25% of the Percentage Interests
then held by NII or its Subsidiaries, whether by sale, merger or otherwise (a
“Significant Sale”), and the Investor does not elect to exercise its rights
under Section 8.4 (if any), to the extent applicable, or NII does not elect to
exercise its rights under Section 9.6 (if any), then at least 30 days prior to
the anticipated closing of the Significant Sale, NII will make an offer (the
“Participation Offer”) to the Investor to include in the proposed Significant
Sale at the NII Sale Price a Quota representing a certain amount of Percentage
Interests held beneficially or of record by the Investor, which will be
determined solely by the Investor but may not exceed the Investor’s
Participation Portion.
     (b) The Participation Offer will describe the terms and conditions of any
proposed Significant Sale, the identity of the proposed transferee, and the
amount of Percentage Interests that the Investor may Transfer in the proposed
Significant Sale and will be conditioned upon (i) the consummation of the
transactions contemplated in the Participation Offer and (ii) the Investor’s
execution and delivery of all agreements and other documents as NII (or its
selling Subsidiary) is required to execute and deliver in

49



--------------------------------------------------------------------------------



 



connection with the Significant Sale. If the Investor accepts the Participation
Offer, then NII will reduce, to the extent necessary, the number of Percentage
Interests it or its selling Subsidiary otherwise would have Transferred in the
proposed Significant Sale so as to permit the Investor to Transfer the number of
Percentage Interests that it is entitled to Transfer under this Section 9.5 and
NII will notify the proposed transferee of the Investor’s participation in the
Significant Sale, and the Investor will Transfer the amount of the Percentage
Interests specified in the Participation Offer to the proposed transferee in
accordance with the terms set forth in the Participation Offer.
     (c) If the Investor desires to exercise its right to Transfer certain of
its Percentage Interests in accordance with the Participation Offer, then the
Investor will deliver written notice to NII on or before the 15th Business Day
after the Investor’s receipt of the Participation Offer, specifying the number
of Percentage Interests that the Investor desires to Transfer in the
Participation Offer, the number of which will be limited to its Participation
Portion, whereupon the Investor will be obligated, subject to the following
sentence, to Transfer or cause the Transfer of the Percentage Interests at the
closing of the Significant Sale in accordance with this Section 9.5, if and when
it occurs. The written notice delivered pursuant to this Section 9.5(c) will
obligate the Investor to Transfer or cause the Transfer of the Percentage
Interests at the closing of the Significant Sale in accordance with this
Section 9.5 unless (i) closing of the Significant Sale has not occurred within
180 days after the delivery the notice or (ii) the sale price or the amount and
type of other consideration for the Quota representing the Investor’s Percentage
Interests Transferred under this Section 9.5 or any other material purchase term
has changed, in which case the procedures of this Section 9.5 will have to occur
anew before any Significant Sale.
     (d) There will be no liability on the part of NII or its Affiliates and
Subsidiaries to the Investor or its Affiliates and Subsidiaries if a proposed
Significant Sale is not consummated for any reason.
     (e) If the Investor elects to exercise its rights under this Section 9.5,
then the Investor will and will cause its Subsidiaries to (i) take any actions
as may be reasonably requested by NII in connection with consummating the
Significant Sale, (ii) vote in favor of, consent to and raise no objections
against the Significant Sale or the process pursuant to which the Significant
Sale was arranged, (iii) waive any dissenter’s, appraisal and other similar
rights, (iv) if the Significant Sale is structured as a sale of interest, agree
to sell the Investor’s Percentage Interests at the NII Sale Price and on the
terms and conditions of the Significant Sale, (v) execute and deliver any
documents as may be reasonably requested by NII in connection with any
Significant Sale, including proxies, letters of transmittal, purchase agreements
and stock powers, in each case so long as NII has also executed the documents on
no more favorable a basis than the Investor, and (vi) (A) bear its proportionate
share of any escrows, holdbacks or adjustments in purchase price as the same may
be negotiated by NII in connection with any Significant Sale (it being
understood that in no event will the indemnification obligations of the Investor
exceed the proceeds received by the Investor in the Significant Sale), and
(B) make any representations, warranties, covenants, indemnities (based on its
proportionate share of

50



--------------------------------------------------------------------------------



 



the proceeds resulting from the Significant Sale) and covenants as are customary
for tag-along sellers in transactions of the nature of the Significant Sale, but
only to the extent made by NII (it being understood that in no event will the
Investor be obligated to make any representations and warranties; except, that,
the Investor will be required to represent and warrant that it owns its Quotas
(and all portions thereof) free and clear of all Encumbrances, and to its
authority, power and right to enter into and consummate the sale without
contravention of any Law or agreement, and without the need for any
Authorization, consent approval or waiver). At the closing of the Significant
Sale, the Investor will deliver a certificate (if applicable) for the Quota
representing all of the Percentage Interests to be Transferred by the Investor,
duly endorsed for Transfer or termination, to the purchaser against delivery of
the appropriate purchase price.
     (f) In connection with any Significant Sale, NII may, or may cause any of
its Subsidiaries to, hire legal counsel and other professional advisors as it
may deem necessary or desirable to effectuate the contemplated transaction on
behalf of NII and the Investor (if participating). NII and the Investor (if
participating) will bear their pro-rata share (based upon the number of
Percentage Interests sold or to be sold) of the reasonable transaction costs of
the Significant Sale to the extent the costs are not otherwise paid by the
Company or the acquiring Person if the Significant Sale closes (and if the
Significant Sale does not close, NII shall bear all such costs). Costs incurred
by the Investor on its own behalf (other than the costs of the professional
advisors hired by NII) will not be considered costs of a Significant Sale and
will be paid solely by the Investor.
     (g) For the purposes of this Section 9.5 and Section 9.6, unless the
context otherwise requires, the term “NII Sale Price” means all consideration
received by NII (or its selling Subsidiary) in connection with any Significant
Sale or any Entire Interest Sale, as applicable, other than the repayment of
bona fide loans by NII or its Affiliates to the Company or any of its
Subsidiaries and the reasonable consideration for bona fide services to be
provided by NII or its Affiliates to the third party purchaser for consideration
no more favorable to NII than the consideration that would be paid to a third
party provider on arms’ length terms for such services.
     9.6 NII Drag-Along Right.
     (a) If (i) the Percentage Interest held by NII and its Subsidiaries is at
least 30%, (ii) NII and its Subsidiaries are selling all of their Percentage
Interests (an “Entire Interest Sale”) and the Termination Trigger has occurred,
(iii) by NII’s exercise of its rights under this Section 9.6 all of the
outstanding equity of the Company is being Transferred, and, (iv) if applicable,
the Investor does not elect to exercise its rights under Section 8.4 or9.7(d),
then NII will have the right, following expiration of the 30-day period set
forth in Section 9.6(b), to require the Investor and its Subsidiaries to
Transfer in a sale or cause the Transfer in a sale of a Quota representing all
of the Percentage Interests owned by the Investor and its Subsidiaries. The
Quota Transferred by the Investor pursuant to this Section 9.6 will be
Transferred at the same price and terms as the Percentage Interests being
Transferred by NII. NII will keep Investor reasonably

51



--------------------------------------------------------------------------------



 



apprised of any discussions or negotiations which could lead to a potential
Entire Interest Sale.
     (b) NII will give the Investor at least 30 days’ prior written notice of
any Entire Interest Sale as to which NII intends to exercise its rights under
Section 9.6(a).
     (c) If NII elects to exercise its rights under this Section 9.6, then the
Investor will and will cause its Subsidiaries to (i) take any actions as may be
reasonably requested by NII in connection with consummating the Entire Interest
Sale, (ii) vote in favor of, consent to and raise no objections against the
Entire Interest Sale or the process pursuant to which the Entire Interest Sale
was arranged, (iii) waive any dissenter’s, appraisal and other similar rights,
(iv) if the Entire Interest Sale is structured as a sale of stock, agree to sell
the Investor’s Percentage Interests at the NII Sale Price and on the terms and
conditions of the Entire Interest Sale, (v) execute and deliver any documents as
may be reasonably requested by NII in connection with any Entire Interest Sale,
including proxies, letters of transmittal, purchase agreements and stock powers,
in each case so long as NII has also executed the documents on no more favorable
a basis than the Investor, and (vi) represent and warrant that the Investor owns
its Quotas (and all portions thereof) free and clear of all Encumbrances, and to
its authority, power and right to enter into and consummate the sale without
contravention of any Law or agreement, and without the need for any
Authorization, consent, approval or waiver. At the closing of the Entire
Interest Sale, the Investor will deliver a certificate (if applicable) for the
Quota representing all of the Percentage Interests to be Transferred by the
Investor, duly endorsed for Transfer or termination, to the purchaser against
delivery of the appropriate purchase price.
     (d) NII will be solely responsible for costs of the Entire Interest Sale to
the extent the costs are not otherwise paid by the Company or the acquiring
Person (including, for the avoidance of doubt, the costs of the legal counsel
and professional advisors hired by NII) whether or not the Entire Interest Sale
closes, except that costs directly incurred by the Investor on its own behalf
will not be considered costs of an Entire Interest Sale and will be paid solely
by the Investor.
     9.7 Investor Liquidity Rights.
     (a) Upon written notice from the Investor delivered to NII and the Company
during the period commencing 30 days before, and ending 30 days after, the third
anniversary of the Closing Date and continuing with respect to each anniversary
thereafter, subject to the capital redemption procedure provided in
Section 9.10, the Investor may elect (the “Liquidity Right”), with respect to an
amount of the Article 9 Percentage Interest determined by the Investor not to
exceed 33.33% of the Aggregate Percentage Interest (the “Liquidity Cap”) but not
less than 25% of the Liquidity Cap or (if less) all of remaining Article 9
Percentage Interest (such amount of Article 9 Percentage Interest, the
“Liquidity Percentage Interest”), to require NII (or its designee) to
(i) deliver NII Shares in the amount required or permitted under Section 9.8 by
exercising the Investor’s rights under the Call Agreement to purchase a portion
(the

52



--------------------------------------------------------------------------------



 



amount of which will be determined in accordance with this Article 9) of the
Liquidity Percentage Interest and (ii) purchase for cash all of the Article 9
Quotaholder’s remaining Liquidity Percentage Interest. The value of the
Liquidity Percentage Interest for purposes of clause (i) and the Call Agreement
will equal the portion of the Liquidity Price attributable to the NII Shares
delivered in accordance with Section 9.8 and the price for purposes of clause
(ii) will equal the remaining portion of the Liquidity Price. For purposes of
this Section 9.7, “Aggregate Percentage Interest” means the sum of (A) the
Investor’s Percentage Interest as of immediately after Closing (assuming for
these purposes that all Installment Payments under Section 1.3 had then been
made and the Investor’s Percentage Interest was appropriately increased) plus
(B) any additional Percentage Interest acquired by the Article 9 Quotaholder
pursuant to Section 1.6.
     (b) To exercise the Liquidity Right, the Investor must give written notice
(the “Liquidity Notice”) to NII during the period set forth in Section 9.7(a).
Upon receipt of the Liquidity Notice, the Investor and NII (or its designee)
will be obligated to complete the transactions contemplated by Section 9.7(a) in
accordance with the provisions of this Article 9.
     (c) The “Liquidity Price” means and will equal the Liquidity Percentage
Interest multiplied by the Fully Distributed Public Market Value as of the date
the Liquidity Notice is given as agreed upon by NII and the Investor or, if NII
and the Investor fail to agree on or before the 14th day after the Article 9
Quotaholder provides the relevant notice exercising the applicable Liquidity
Right, then as determined by the Banker Approach under Section 9.9.
     (d) If NII gives the Investor the notice described in Section 9.6(b), then
during the 30-day period following such notice, the Investor may deliver notice
to NII requiring that NII (or its designee) purchase from the Investor or its
Permitted Transferee specified in such notice, all of the Percentage Interests
held by the Investor, in accordance with this Section (without the cap set forth
in clause (a)). The purchase price shall equal the price that would have been
payable under Section 9.6.
     (e) Subject to Sections 6.15, 9.10 and 13.15, the closing for the
transaction pursuant to this Section 9.7 will occur as promptly as practicable
after determination of the Liquidity Price (or the price payable under
Section 9.6, in the case of Section 9.7(d)). On or prior to the closing pursuant
to this Section 9.7, the Article 9 Quotaholder will deliver to NII (or its
designee) a certificate (if applicable) representing the Quota being sold, duly
endorsed, together with all other documents, required to be executed in
connection with the sale of the Quota (it being understood that in no event will
the Article 9 Quotaholder be obligated to make any representations and
warranties, or to provide any indemnities, with respect to the Quota being sold;
except, that, the Investor will be required to reaffirm the Investment
Representations and represent and warrant that it owns its Quotas free and clear
of all Encumbrances, and to its authority, power and right to enter into and
consummate the sale without contravention of any Law or agreement, and without
the need for any Authorization, consent, approval or waiver). At any closing
pursuant to this Section 9.7 or as otherwise permitted under Section 9.8, NII
(or its

53



--------------------------------------------------------------------------------



 



designee) will deliver to the Article 9 Quotaholder, as applicable, (i) cash by
bank wire transfer of immediately available funds to the bank account designated
by the Article 9 Quotaholder in writing no later than two Business Days prior to
the closing or (ii) delivery of NII Shares in accordance with Section 9.8 and
the Call Agreement.
     (f) The value of NII Shares (calculated as the average Closing Price of NII
Shares for the 10 Trading Days ending two market days before the closing of the
transaction pursuant to this Section 9.7) to be delivered pursuant to
Section 9.7(a)(i) will exceed the cash payment to be made pursuant to
Section 9.7(a)(ii).
     9.8 Delivery of NII Shares.
     (a) Any transactions for Quotas and the Percentage Interests represented
thereby pursuant to Section 9.1, 9.2, 9.3 or 9.4 shall be at least 50% in cash,
with the remainder of the consideration to be determined at NII’s election to be
cash, or to follow the procedures set forth in the Call Agreement (subject to
the capital redemption procedure provided in Section 9.10), which determination
shall be notified to the Investor at least 10 Business Days prior to payment
thereof; except, that, (i) any transactions for Quotas and the Percentage
Interests represented thereby pursuant to Section 9.1 or 9.3 in respect of a
Deadlock Event described in Section 7.4(a)(iii), (iv), (v) or (vi) shall be 100%
cash and (ii) any transactions for Quotas and the Percentage Interests
represented thereby pursuant to Sections 9.1, 9.2, 9.3 or 9.4 as a result of the
relevant notice having been given on or prior to the first anniversary of the
Closing Date shall be 100% cash. Any transactions for Quotas and the Percentage
Interests represented thereby pursuant to Section 9.7 must be made at least 50%
by means of the procedures set forth in the Call Agreement (subject to the
capital redemption procedure provided in Section 9.10, in which case the
Investor would receive at least 50% of the consideration in NII Shares in such
transaction). Notwithstanding any provision of the Call Agreement, Section 9.8
will determine the proportion of NII Shares to cash that the Investor will
receive. In the event of a Change-in-Control of NII in which NII Shares are
converted or exchanged into other consideration, the references to NII Shares as
consideration shall instead be to such consideration into or for which NII
Shares were converted or exchanged.
     (b) For purposes of any delivery by NII (or its designee) of NII Shares
pursuant to the capital redemption procedure provided in Section 9.10 or
pursuant to the Call Agreement, the value of NII Shares will be based on the
average Closing Price of NII Shares for the 10 Trading Days ending two market
days before the closing of the transaction under this Article 9. Only full
shares of NII Shares will be issued and in lieu of any fractional shares that
would otherwise have been issued, the Investor will be entitled to cash in an
amount equal to the applicable fraction of the value described in the preceding
sentence.
     (c) The delivery of NII Shares and Investor’s Quotas as permitted in this
Article 9 is subject to Sections 6.15, 9.10 and 13.15. NII will use its
reasonable best efforts to list the NII Shares issuable under this Article 9 as
promptly as practicable on

54



--------------------------------------------------------------------------------



 



the NASDAQ (or another national securities exchange on which the NII Shares are
principally traded) upon official notice of issuance.
     9.9 Banker Approach.
     (a) No later than 10 days after NII and the Investor fail to reach an
agreement on the Fully Distributed Public Market Value or Fair Market Value, as
applicable, of the Company during their 14-day determination period, NII will
select and identify to the Investor an Appraiser (the “First Appraiser”) and the
Investor will select and identify to NII an Appraiser (the “Second Appraiser”).
The date when both Appraisers have been identified, is the “Start Date”. The
Parties will cooperate with any Appraisers appointed under this Section 9.9 and
share with each Appraiser all information relevant to a valuation of the
Company, including that information described in Section 9.9(c). On or before
the 20th day after the Start Date, the First Appraiser and the Second Appraiser
will each determine its preliminary view of the Fully Distributed Public Market
Value or Fair Market Value, as applicable, of the Company in accordance with the
criteria set forth in the definitions of those terms in this Agreement, and will
consult with each other with respect to their respective preliminary values. On
or prior to the 30th day after the Start Date, the First Appraiser and the
Second Appraiser will each render to the Parties its written report on the Fully
Distributed Public Market Value or Fair Market Value, as applicable, of the
Company.
     (b) If the higher Fully Distributed Public Market Value or Fair Market
Value, as applicable, determined under Section 9.9(a) (the “High Value”) is not
more than 115% of the lower Fully Distributed Public Market Value or Fair Market
Value, as applicable, determined under Section 9.9(a) (the “Low Value”), then
the Fully Distributed Public Market Value or Fair Market Value, as applicable,
will be the average of the High Value and the Low Value. If the High Value is
more than 115% of the Low Value, then, not more than 60 days after the Start
Date, the First Appraiser and the Second Appraiser will together designate
another internationally recognized investment banker or appraiser independent of
and not affiliated with either Party (the “Third Appraiser”), who will be
informed of the values determined by the First Appraiser and the Second
Appraiser and receive copies of the written reports of the First Appraiser and
the Second Appraiser described in Section 9.9(a). The Third Appraiser will make
a determination of the Fully Distributed Public Market Value or Fair Market
Value, as applicable, of the Company in accordance with the criteria set forth
in the definitions of the same and delivers its written report to NII and the
Investor (the “Third Value”) not more than 30 days after the Third Appraiser is
designated. If the Third Value is within the middle one-third of the range of
values between the High Value and the Low Value (the “Mid-Range”), then the
Fully Distributed Public Market Value or Fair Market Value, as applicable, will
be the Third Value. If the Third Value does not fall within the Mid-Range, then
the Fully Distributed Public Market Value or Fair Market Value, as applicable,
will be the average of (i) the Third Value and (ii) either (A) the High Value or
(B) the Low Value, whichever is closest to the Third Value, provided that the
Fully Distributed Public Market Value or Fair Market Value, as applicable, will
not be less than the Low Value nor greater than the High Value. The
determination of the Fully

55



--------------------------------------------------------------------------------



 



Distributed Public Market Value or Fair Market Value, as applicable, under this
Section 9.9(b) will be final and binding on the Parties.
     (c) Promptly following the engagement of each Appraiser pursuant to this
Section 9.9, each Appraiser will enter into a nondisclosure agreement with NII,
the Company and the Investor. NII, the Company and the Investor will provide
each Appraiser with written instructions regarding the preparation of its
determination of the Fully Distributed Public Market Value or Fair Market Value,
as applicable, of the Company, including a copy of the pertinent provisions of
this Agreement. The Company will (i) provide the Company’s most recent
consolidated financial statements, (ii) provide financial forecasts for the
Company on a consolidated basis for the then-current year and the following four
years, and (iii) make available to each Appraiser a management presentation with
respect to the matters set forth in clauses (i) and (ii). Each Appraiser will
receive identical information pursuant to this Section 9.9(c).
     (d) All fees, expenses and disbursements of each Appraiser will be the
responsibility of the Party that engaged that Appraiser. All fees, expenses and
disbursements of the Third Appraiser will be shared equally by the Investor
Parties, on the one hand, and NII, on the other hand.
     9.10 Closings under Article 9.
     (a) Structure. The Parties will use their respective reasonable best
efforts to achieve the same results as the transactions contemplated by Sections
9.1, 9.2, 9.3, 9.4 and 9.7 (including the Investor’s receipt of NII Shares
pursuant to such provisions) by way of capital redemptions of Investor
Percentage Interests (provided that the Company has sufficient Tax attributes
and sufficient equity or other capital). If a capital redemption is effected, a
receivable issued to the Investor in respect of each such redemption will be
recorded, followed by, as soon as possible, an acquisition of NII Shares and/or
cash from NII as set forth in this Article 9 by the Investor in exchange for the
resulting receivable. If the Parties determine such capital redemption structure
(including the exchange of the receivable for NII Shares and/or cash) is not
possible or does not effect the intended results in a timely manner consistent
with the relevant time periods set forth in this Article 9, then the following
provisions of this Section 9.10(a) shall apply. The Investor will be entitled to
exercise its rights under the Call Agreement to accomplish the transactions
contemplated by Sections 9.1, 9.2, 9.3, 9.4 and 9.7, provided that the Investor
indemnifies and holds harmless NII and its Affiliates from and against any and
all Taxes directly arising out of or resulting from the exercise and settlement
by the Investor and NII of their call rights under the Call Agreement, subject
to the limitations set forth in this Agreement (other than in Section 10.3(b)).
For the avoidance of doubt, and except for any Withholding Tax, no amounts
payable to the Investor hereunder shall be net of, reduced by, or otherwise
negatively adjusted for any income or other Taxes.
     (b) Certain Closings. Subject to Sections 6.15 and 13.15, the closing for
transactions under Sections 9.1, 9.2, 9.3 and 9.4 will occur as promptly as
practicable

56



--------------------------------------------------------------------------------



 



(but in no event later than five Business Days) after determination of the
purchase price. On or prior to a closing contemplated by this Section 9.10, the
Article 9 Quotaholder will deliver to NII (or its designee) a certificate (if
applicable) representing the Quota being sold, duly endorsed, together with all
other documents, required to be executed in connection with the sale of the
Quota (it being understood that the Article 9 Quotaholder will not be obligated
to provide any indemnities and will only make representations and warranties
with respect to the Quota; except, that, the Article 9 Quotaholder will be
required to represent and warrant that it owns the Quota free and clear of all
Encumbrances, and to its authority, power and right to enter into and consummate
the sale without contravention of any Law or agreement, and without the need for
any Authorization, consent approval or waiver and, if the Article 9 Quotaholder
is not being paid 100% in cash, to reaffirm the Investment Representations). At
any closing contemplated by this Section 9.10(b) or as otherwise permitted under
Section 9.8, NII (or its designee) will deliver to the Article 9 Quotaholder, as
applicable, (i) cash by bank wire transfer of immediately available funds to the
bank account designated by the Article 9 Quotaholder in writing no later than
two Business Days prior to the closing, (ii) delivery of NII Shares in
accordance with Section 9.8 and the Call Agreement or (iii) if a capital
redemption is effected, a receivable from the Company followed by delivery of
NII Shares and/or cash to the Investor in exchange for such receivable.
     (c) Investor License Share Transfers. If the Investor Transfers any of its
Quota (or portion thereof) to NII (or its designee) pursuant to Section 9.1,
9.2, 9.3, 9.4, or 9.7, then a proportionate amount of the Investor License Share
will be sold by the Investor to NII (or its designee) and a portion of the
purchase price for the Quota (or portion thereof) sold will be allocated to the
purchase of the Investor License Share based on the Net Present Value of that
proportionate share (and paid in accordance with the applicable time periods set
forth in Article 9) and subtracted from the purchase price payable under
Article 9. If the Investor sells any of its Quota (or portion thereof) to a
third Person pursuant to Section 8.4, 9.5, or 9.6, then NII (or its designee)
will either (i) consent to the Transfer of a proportionate amount of the
Investor License Share to that Person and enter into an agreement with that
Person that NII and the Company and their respective Subsidiaries will not enter
into or amend any royalty arrangements or agreements between or among them
without that Person’s prior written consent, or (ii) purchase from the Investor
a proportionate amount of the Investor License Share at a purchase price equal
to the Net Present Value of that proportionate share and enter into an agreement
with that Person that NII and the Company and their respective Subsidiaries will
not enter into or amend any royalty arrangements or agreements between or among
them without that Person’s prior written consent.
     9.11 Put/Call Payment Defaults. With respect to any puts or calls under
this Article 9, once the put or call has been exercised, the Investor’s only
right with respect to such put and call is to collect any payments due in
connection with such put or call. Without limitation to any other remedies
available under Law, if the payments are not made when due, then the amount
unpaid will accrue a late fee at the rate provided for in Section 1.4 from the
date it was due and all of the Investor’s rights (but not obligations) under
Article 7, including the

57



--------------------------------------------------------------------------------



 



Special Approval Rights, will be restored until the unpaid amounts have been
received in full by the Investor, subject to Section 6.15 and 13.15.
ARTICLE 10: REMEDIES
     10.1 General Indemnification Obligation.
     (a) NII. After the Closing Date and subject to the limitations set forth in
this Article 10, NII will indemnify and hold harmless the Investor Parties from
and against any and all direct, out-of-pocket losses, liabilities, claims,
damages, penalties, fines, judgments, awards, settlements, costs, fees, expenses
(including reasonable attorneys’ fees) and disbursements (each, a “Loss” and,
collectively, the “Losses”) incurred or suffered by any Investor Party based
upon, arising out of, or otherwise in respect of or relating to (i) any
inaccuracies in or any breach of any representation, warranty, covenant or
agreement of the Company Parties contained in this Agreement (in each case,
determined without regard to any qualifications therein referencing the terms
“materiality,” “material adverse effect,” or other terms of similar import or
effect) and (ii) any funds drawn or other Losses incurred pursuant to the
$72,000,000 Stand By Letter Agreement set forth in item 2 of Section 4.3 of the
Company Disclosure Statement (the “Stand By Letter”). After the Closing, NII
will indemnify and hold harmless the Company and its Subsidiaries from and
against any and all Losses based upon, arising out of, or otherwise in respect
of relating to the Stand By Letter, including any payments by the Company or its
Subsidiaries thereunder.
     (b) Investor. After the Closing Date and subject to the limitations set
forth in this Article 10, the Investor will indemnify and hold harmless NII from
and against any and all Losses incurred or suffered by any Company Party based
upon, arising out of, or otherwise in respect of any inaccuracies in or any
breach of any representation, warranty, covenant or agreement of the Investor
Parties contained in this Agreement.
     10.2 Notice of Asserted Liability. As soon as is reasonably practicable
after any Company Party, on the one hand, or any Investor Party, on the other
hand, becomes aware of any event or condition that could reasonably be expected
to result in a Loss for which that Party is entitled to indemnification under
Section 10.1 (a “Claim”), that Party (the “Beneficiary”) will give notice of the
Claim (a “Claims Notice”) to the other Party (the “Indemnifying Party”). A
Claims Notice must describe the Claim in reasonable detail and to the extent
feasible indicate the amount (estimated, if feasible) of the Loss that has been
or may be suffered by the Beneficiary. No delay in or failure to give a Claims
Notice by the Beneficiary to the Indemnifying Party pursuant to this
Section 10.2 will adversely affect any of the other rights or remedies that the
Beneficiary has under this Agreement or alter or relieve the Indemnifying Party
of its obligation to indemnify the Beneficiary except to the extent that such
delay or failure has actually prejudiced the Indemnifying Party.

58



--------------------------------------------------------------------------------



 



     10.3 Survivability; Limitations.
     (a) Survivability. Claims for breach of the representations and warranties
of the Company Parties and the Investor Parties contained in this Agreement can
be made (i) in respect of the representations set forth in Sections 3.1, 3.2,
3.3, 3.4, 3.8, 4.1, 4.2, 4.3, 4.4, 4.6, 4.7, 4.11, 5.1, 5.2, 5.3 and 5.4, at any
time following the Effective Time, (ii) in respect of the representations set
forth in Sections 4.15, 4.21 and 4.22 until 60 days after the expiration of the
applicable statute of limitations, and (iii) in respect of all other
representations, on or before the 18-month anniversary of the Closing Date (as
applicable, the “Expiration Date”); except, that, any claims pending on the
Expiration Date for which notice has been given in accordance with Section 10.2
on or before such Expiration Date may continue to be asserted and indemnified
against until finally resolved.
     (b) Limitations. Neither NII nor the Investor will have any liability under
this Agreement as a result of any breach or inaccuracy in any of the
representations and warranties unless the amount of any individual Loss (or
series of related Losses) exceeds $75,000. If any Loss (or series of related
Losses) exceeds $75,000 (a “Compensable Loss”), no liability under this
Article 10 will arise until the aggregate amount of Compensable Losses (or
series of related Losses) exceeds $5,000,000 (the “Threshold”). If Compensable
Losses exceed the Threshold, the Indemnifying Party will be liable for all
Compensable Losses up to a maximum aggregate liability under this Article 10 of
$560,000,000. The limitations to indemnification set forth in this Section
10.3(b) shall not apply to any claims for indemnification (i) for breaches of
covenants or agreements contained herein; (ii) brought by the Investor Parties
pursuant to Section 10.1(a)(ii); (iii) brought by the Company pursuant to the
last sentence of Section 10.1(a); or (iv) with respect to the representations
set forth in Sections 3.1, 3.2, 3.8, 4.1, 4.2, 4.6, 4.7, 4.11, 5.1 and 5.2.
     10.4 Insurance. If any insurance policies maintained by the indemnified
party would cover any Losses otherwise subject to indemnification by the
Indemnifying Party hereunder, then the Indemnifying Party’s indemnification
obligation with respect to those Losses will be reduced by the amount of any
insurance proceeds actually collected by the Beneficiary with respect to those
Losses
     10.5 No Consequential Damages. Except as prohibited by Law, each Party
waives any right it may have to claim or recover any special, exemplary,
punitive or consequential (including business interruption or lost profits)
damages, or any damages other than, or in addition to, actual damages.
     10.6 Exclusive Remedy. Except as may be required to enforce post-Closing
covenants contained in this Agreement, after the Closing Date the
indemnification rights in this Article 10 are and will be the sole and exclusive
remedies of the Parties with respect to this Agreement and the transactions
contemplated hereby; except, that, this sentence will not be deemed a waiver by
any Party of its right to (a) seek specific performance or injunctive relief in
the case of another Party’s failure to comply with the post-Closing covenants
made by the other

59



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
Parties or (b) pursue claims for fraud, intentional or knowing
misrepresentation, or active concealment or willful misconduct, all of which
will be claims that are outside the terms and conditions of this Agreement.
ARTICLE 11: TERMINATION OF INVESTMENT OBLIGATIONS
     11.1 Termination of Certain Obligations.
     (a) Subject to Section 11.1(b), the transactions contemplated by this
Agreement may be terminated and the transactions contemplated to occur at the
Closing may be abandoned at any time prior to the Closing as follows:
     (i) by mutual written consent of the Parties;
     (ii) by either the Investor Parties, on the one hand, or the Company
Parties, on the other hand, upon written notice to the other Parties, if there
is no Success at the Auction on or before ***;
     (iii) by either the Investor Parties, on the one hand, or the Company
Parties, on the other hand, upon written notice to the other Parties, if there
is no Success at the Auction on or before ***;
     (iv) by the Investor, upon written notice to the Company, ***; except,
that, this termination option can only be exercised on or before the fifth
Business Day ***;
     (v) by the Investor Parties, upon written notice to the Company Parties, if
the Company Parties have failed to discharge and fulfill any of their covenants
or agreements contained in this Agreement or any of their representations or
warranties contained in this Agreement are not true or accurate, such that the
condition to Closing set forth in Section 2.2(a), (b) and/or (c) would not be
satisfied, and such failure or failure to be true and accurate is not curable or
has not been cured within 30 days after such written notice has been given by
the Investor Parties;
     (vi) by the Company Parties, upon written notice to the Investor Parties,
if the Investor Parties have failed to discharge and fulfill any of their
covenants or agreements contained in their Agreement or any of their
representations or warranties contained in this Agreement are not true and
accurate such that the condition to Closing set forth in Section 2.3(a), (b)
and/or (c) would not be satisfied, and such failure or failure to be true and
accurate is not curable or has not been cured within 30 days after such written
notice has been given by the Company Parties;
     (vii) ***;

60



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (viii) by either the Investor Parties, on the one hand, or the Company
Parties, on the other hand, upon written notice to the other Parties, if any
Governmental Authority having competent jurisdiction has issued an Order
permanently restraining, enjoining or otherwise prohibiting any of the
transactions contemplated by this Agreement and that Order has become final,
binding and non-appealable;
     (ix) by either the Investor Parties, on the one hand, or the Company
Parties, on the other hand, upon written notice to the other Parties, if any
proceeding shall have been instituted and, if involuntary, not dismissed within
30 days by or against any of the other Parties seeking to adjudicate it bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, protection or
other relief of it or its debts or any similar relief under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, administrative receiver, liquidator, provisional liquidator,
administrator, custodian or other similar official for it or for any substantial
part of its property;
     (x) ***;
     (xi) ***.
     (b) Effect of Termination. In the event of termination pursuant to
Section 11.1(a), this Agreement will become void and of no further force and
effect without any other further action; provided (i) in the case of a
termination pursuant to Section 11.1(a)(ii) and (iv), the provisions of
Sections 6.5 and 6.9, this Article 11 and Article 13 (but not Section 13.15)
shall continue to apply except that Section 6.5 (other than Section 6.5 (b))
shall become void and of no further force and effect from and after ***; (ii) in
the case of a termination pursuant to Section 11.1(a)(v) or (vi), the provisions
of Sections 6.5 and 6.9, this Article 11 and Article 13 (but not Section 13.15)
shall continue to apply except that Section 6.5 (other than Section 6.5(b))
shall become void and of no further force and effect from and after ***; and
(iii) in the case of any other termination, the provisions of Sections 6.5(b)
and 6.9, this Article 11 and Article 13 (but not Section 13.15) shall continue
to apply. No exercise of a right of termination under a particular subsection of
Section 11.1 will preclude the exercise of a termination right under any other
subsection.

61



--------------------------------------------------------------------------------



 



ARTICLE 12: DEFINITIONS.
     12.1 Defined Terms. As used in this Agreement, the following terms have the
following meanings:
     “Accounting Firm” has the meaning set forth in Section 1.5(c).
     “Accounting Firm Closing Distribution Statement” has the meaning set forth
in Section 1.5(c).
     “Adverse Condition” means, in respect of any Party, (a) any condition or
limitation that, in the reasonable opinion of that Party, would materially
diminish, taken as a whole, that Party’s rights under this Agreement and the
other Transaction Documents, (b) any condition or limitation that, in the
reasonable opinion of that Party, would adversely affect in any material respect
(i) any of that Party, its Subsidiaries or its business divisions or (ii) that
Party’s ability to perform its obligations and carry out its agreements under
this Agreement and each of the other Transaction Documents in a full and timely
manner or (c) any condition or limitation imposed by COFECO that in the
reasonable opinion of a Party would affect a business of that Party or its
Subsidiaries.
     “Affiliate” means, as to any Person, another Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, that Person. For the purposes of this definition,
“control” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise; the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
     “Aggregate Percentage Interest” has the meaning set forth in
Section 9.7(a).
     “Agreement” has the meaning set forth in the preamble.
     “Annual Budget” means the annual operating and capital budgets of the
Company for the coming fiscal year, prepared each year under the direction and
guidance of the Company’s officers, and approved (with or without amendment) by
the Board. Such budget will include customary detail in accordance with past
practices and reasonable requests of members of the Board, including underlying
assumptions, cash flow projections and operational metrics.
     “Appraiser” means any well reputed investment bank.
     “Article 9 Percentage Interest” has the meaning set forth in
Section 9.1(a).
     “Article 9 Quotaholder” has the meaning set forth in Section 9.1(a).
     “Auction” means the public auctions conducted by COFETEL for the granting
of concession titles to use and exploit frequency bands for wireless
communication services within

62



--------------------------------------------------------------------------------



 



the portion of 1.9 GHz (Auction no. 20) and 1.7-2.1 GHz (Auction no. 21) of the
radio-electric spectrum in Mexico.
     “Auction Guidelines” has the meaning set forth in Exhibit G.
     “Auction Rules” means the relevant rules for the Auction or “Bases de
Licitación” issued by COFETEL.
     “Audited Closing Distribution Statement” has the meaning set forth in
Section 1.5(c).
     “Audited Statements” has the meaning set forth in Section 4.5.
     “Authorization” means any consent, approval or authorization of, expiration
or termination of any waiting period requirement (including pursuant to any
Competition/Investment Law) of, and/or filing, registration, notice,
qualification, declaration or designation with or by, any Governmental
Authority.
     “Award” means the “Fallo” as that term is defined in the Auction Rules.
     “Banker Approach” means the process set forth in Section 9.9 used to
determine the Fully Distributed Public Market Value and Fair Market Value, as
applicable, of the Company if the Parties fail to agree upon the values through
good faith negotiations.
     “Beneficiary” has the meaning set forth in Section 10.2.
     “Board” means the Board of Directors of the Company; upon the Conversion,
it means the Board of Managers of the Company.
     “Business Condition” means the business, properties, operations and
financial condition of a Person together with its consolidated subsidiaries, if
any, taken as a whole.
     “Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized to close in New York, New York,
or Mexico City, Mexico.
     “Business Plan” means the rolling two to five year business forecast of the
Company, prepared at least once every two years under the direction and guidance
of the Company’s officers, and approved (with or without amendment) by the
Board.
     “Call Agreement” means the Call Agreement dated the date hereof by and
between NII and the Investor.
     “Called Interest” has the meaning set forth in Section 8.5(a).
     “Capital Reduction Payable” has the meaning set forth in Section 1.6(d)(i).
     “Capital Reduction Percentage Interest” has the meaning set forth in
Section 1.6(d)(i).

63



--------------------------------------------------------------------------------



 



     “Cash” means all cash and cash equivalents of the Company. For purposes of
this definition, “cash equivalents” means any short-term, highly liquid
investment that is readily convertible to known amounts of cash and so near its
maturity that there is insignificant risk of changes in value because of changes
in interest rates.
     “Change-in-Control” means for either the Investor or NII the first
occurrence after the Closing Date of any of the following:
     (a) the direct or indirect sale or other transfer of all or substantially
all of the assets (regardless of form or structure, and whether in a single
transaction or a series of transactions) of that Person to any other Person (or
Persons) who is not at the time of the transfer a Subsidiary of that Person;
     (b) the merger, consolidation or share exchange of that Person into or with
any other Person if, as a result of that transaction, the Persons (or Affiliates
thereof) who were holders of common stock of that Person as of the time
immediately prior to that transaction do not own at least 65% of the voting
power represented by the then issued and outstanding Voting Stock of the
resulting Person (or of the ultimate parent of the resulting Person);
     (c) any “person” or “group” (as the terms are used in Sections 13(d) and
14(d) of the Exchange Act) (other than, in the case of the Investor, the
Azcárraga Jean family (or Affiliates, immediate family members thereof and/or
trusts for the benefit of such family, Affiliates or members (collectively, the
“Azcárraga Group”)), (i) becomes (whether in a single transaction or a series of
transactions) the beneficial owner, directly or indirectly, of at least 35% of
the voting power represented by the issued and outstanding Voting Stock of that
Person or (ii) commences a tender offer or exchange offer that, if consummated,
would result in the acquisition by the “person” or “group” making the tender or
exchange offer of at least 35% of the voting power represented by the then
issued and outstanding Voting Stock of such Person; or
     (d) during any period of two consecutive years, individuals who at the
beginning of that two-year period constituted the Board of Directors of that
Person (together with any directors who are members of the Board of Directors of
that Person on the Closing Date, and any new directors whose election by that
Board of Directors or whose nomination for election by the stockholders of that
Company was approved by a vote of 66-2/3% of the directors then still in office
who were either directors at the beginning of that period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of that Person.
     No Change-in-Control of the Investor shall be deemed to occur if the
Azcárraga Group continues to control the Investor.
     “Claim” has the meaning set forth in Section 10.2.

64



--------------------------------------------------------------------------------



 



     “Claims Notice” has the meaning set forth in Section 10.2.
     “Closing” has the meaning set forth in Section 1.7.
     “Closing Date” has the meaning set forth in Section 1.7.
     “Closing Distribution” has the meaning set forth in Section 1.5(a).
     “Closing Distribution Amount” has the meaning set forth in Section 1.5(b).
     “Closing Price” on any Trading Day with respect to the per share price of
any shares of capital stock of any Person means the last reported sale price
regular way or, in case no reported sale takes place on that day, the average of
the reported closing bid and asked prices regular way, in either case on NASDAQ
or, if the shares of capital stock are not listed or admitted to trading on that
exchange, on the principal national securities exchange on which the shares are
listed or admitted to trading or, if not listed or admitted to trading on any
national securities exchange, the average of the closing bid and asked prices in
the over-the-counter market as furnished by any NYSE member firm of national
standing that is selected from time to time prior to the determination period by
that Person for that purpose, or, if such bid prices are not available, the
market price per share of the NII Shares as determined by a nationally
recognized independent investment banking firm retained by the Company and
acceptable to the Investor for this purpose.
     “COFECO” means the Comisión Federal de Competencia in Mexico.
     “COFETEL” means the Comisión Federal de Telecomunicaciones in Mexico.
     “Commercial Arrangements” has the meaning set forth in Section 6.2.
     “Company” has the meaning set forth in the preamble.
     “Company Benefit Plans” means the compensation, bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, equity, severance,
employment, change-in-control, insurance, medical, disability, welfare, fringe
benefit or other benefit plans, programs, policies, arrangements and agreements
that are sponsored, maintained, contributed or required to be contributed to by
the Company or any of its Subsidiaries for the benefit of their current or
former employees, officers, contractors, directors, or other service providers
or with respect to which the Company or any of its Subsidiaries has or could
reasonably be expected to have any material liability or obligation in respect
of the Company’s or any of its Subsidiaries’ (including their predecessor
entities’ or any entity whose assets were partially or completely acquired by
the Company or any of its Subsidiaries) current or former employees, officers,
contractors, directors, or other service providers.
     “Company Common Stock” means the authorized common stock, $1.00 par value
per share, of the Company. Once the Conversion has been approved, means the
common stock represented by the quotas of the Company, with a value of $1.00
peso or its multiples.

65



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     “Company Disclosure Statement” means the disclosure statement dated the
Effective Date and delivered by the Company to the Investor.
     “Company Financial Statements” has the meaning set forth in Section 4.5.
     “Company Intellectual Property” has the meaning set forth in Section 4.19.
     “Company Parties” has the meaning set forth in the preamble.
     “Company Permits” has the meaning set forth in Section 4.13.
     “Company Restated Bylaws” means the amended and restated bylaws of the
Company to be effective immediately on or prior to the Closing.
     “Compensable Loss” has the meaning set forth in Section 10.3(b).
     “Competition/Investment Law” means any Law that is designed or intended to
prohibit, restrict or regulate (a) foreign investment or (b) antitrust,
monopolization, restraint of trade or competition.
     “Confidentiality Agreement” means the Confidentiality Agreement, dated
April 3, 2009, by and among the Parties.
     “Consortium” means the consortium or “Grupo de Inversionistas"(as such term
is defined in the rules for the Auctions) formed by the Parties pursuant to
Exhibit G to participate in the Auction.
     “Continuation Consent” has the meaning set forth in Section 6.5(a).
     “Contribution” has the meaning set forth in Section 1.1(a).
     “Conversion” has the meaning set forth in the Recitals.
     “Deadlock Event” has the meaning set forth in Section 7.4(a).
     “Deadlock Notice” has the meaning set forth in Section 7.4(b).
     “Debt” means the aggregate indebtedness of the Company for (i) borrowed
money and (ii) any lease that is required to be classified as a capitalized
lease obligation in accordance with Mexican GAAP.
     “Default” has the meaning set forth in Section 1.4.
     “Designated Spectrum” has the meaning set forth in Exhibit I.
     ***

66



--------------------------------------------------------------------------------



 



     “EBITDA” means the earnings of a Person before deduction for interest,
taxes, depreciation and amortization, determined based on Mexican GAAP or U.S.
GAAP, as the context requires.
     “Effective Date” has the meaning set forth in the preamble.
     “Employee Plan” has the meaning set forth in Section 4.21(a).
     “Encumbrance” means any lien, claim, charge, security interest, option,
mortgage, pledge or other legal or equitable encumbrance, excluding any
encumbrance arising under or pursuant to federal or state securities Laws.
     “Entire Interest Sale” has the meaning set forth in Section 9.6(a).
     “Environmental Laws” means any federal, state or local law, code, rule,
ordinance, regulation or order of any government authority or agency having
jurisdiction over the Person or over the matters which are subject to this
Agreement, related to or in connection with the protection, conservation, or
regulation of the environment and natural resources in general, including the
use, generation, treatment, handling, emission, discharge, storage, disposal,
removal or abatement of Hazardous Substance, or the release of Hazardous
Substance, and shall include, Mexico’s Ley General del Equilibrio Ecológico y la
Protección al Ambiente, Mexico’s Ley de Aguas Nacionales, Mexico’s Ley General
para la Prevención y Gestión Integral de los Residuos, Mexican Official Norms
NOM-052-SEMARNAT-2005, NOM-053-SEMARNAT-1993, NOM-138-SEMARNAT/SS-2003, Mexico’s
Ley General de Salud, Mexico’s Reglamento Federal de Seguridad, Higiene y Medio
Ambiente en el Trabajo, and Mexican Official Norm NOM-010-STPS-1999, as such
laws, regulations and Mexican Official Norms have been amended or supplemented.
     “Estimated Closing Distribution Statement” has the meaning set forth in
Section 1.5(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations thereunder.
     “Expiration Date” has the meaning set forth in Section 10.3(a).
     “Fair Market Value” means, with respect to the Company, as of the date of
determination, the price at which a willing seller would sell, and a willing
buyer would buy, each being apprised of all relevant facts and neither acting
under compulsion, all of the Company’s capital stock in an arms length,
negotiated transaction with an unaffiliated third party without time constraints
using standard valuation methodologies, assuming that the Investor License,
Intercompany License Agreement, and the Investor Sublicense were not in effect.
In connection with making this determination, the Company’s management will
prepare a financial forecast for the then-current and next four fiscal years,
which forecast will be prepared in good faith and on a basis consistent with the
preparation of the Company’s then-current business plan.
     “Final Distribution Statement” has the meaning set forth in Section 1.5(b).

67



--------------------------------------------------------------------------------



 



     “First Appraiser” has the meaning set forth in Section 9.9(a).
     “Fully Diluted Ownership Percentage” means, as of the time of
determination, all Percentage Interests beneficially owned by the Investor and
its Permitted Transferees, including any Percentage Interests issuable upon
exercise of the Option or exercise or conversion of other securities, howsoever
and whenever acquired.
     “Fully Distributed Public Market Value” means, with respect to the Company,
as of the date of determination, the aggregate equity market value of the
Company as if it was publicly traded on a U.S. national exchange and all its
equity were widely distributed among public and institutional investors without
any concentration of particular shareholders or affiliated groups of
shareholders, and assuming no premium due to third party interest or bid
speculation and taking into account all relevant facts and circumstances. In
determining such value, standard valuation methodologies will be applied,
assuming that the Investor License, Intercompany License Agreement and the
Investor Sublicense were not in effect, provided that such methodologies shall
be applied in a manner so as not to reflect any minority discount or any
discount for lack of marketability, the existence of a controlling
shareholder(s), the Company’s status as a subsidiary of another corporation, or
any other discount of a similar nature. In connection with making this
determination, the Company’s management will prepare a financial forecast for
the then-current and next four fiscal years, which forecast will be prepared in
good faith and on a basis consistent with the preparation of the Company’s
then-current business plan.
     “General Law of Mercantile Companies” means the General Law of Mercantile
Companies (Ley General Sociedades Mercantiles) in Mexico.
     “Governmental Authority” means any governmental or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether domestic or foreign, federal,
state or local.
     “Group of Interest” means, with respect to a Person, any other Person
deemed to be part of the same economic agent (agente economico) of such Person
as determined under the applicable Mexican antitrust Laws, including the Ley
Federal de Competencia Economica and its regulations.
     “Hazardous Substance” means any waste, substance or material whether in a
solid, liquid or gaseous form or any constituent thereof that is of a corrosive,
reactive, explosive, toxic, flammable or biologically infectious nature, or that
has been mixed with substances or materials with such characteristics, or any
other substances regulated and defined in any applicable Environmental Law,
including those listed or characterized as “hazardous” under Mexican Official
Norms, NOM-052-SEMARNAT-2005 and NOM-053-SEMARNAT-1993, and Mexico’s Ley General
para la Prevención y Gestión Integral de los Residuos.
     “High Value” has the meaning set forth in Section 9.9(b).
     “Holding Subsidiary” has the meaning set forth in Exhibit G.

68



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     “Indemnifying Party” has the meaning set forth in Section 10.2.
     “Initial Offer Period” has the meaning set forth in Section 8.4(b).
     “Installment” has the meaning set forth in Section 1.3.
     “Intercompany License Agreement” means the Intercompany License Agreement
for Business Processes and Know-How, effective August 1, 2009, as amended,
between NII and the Company.
     “Intercompany License Agreement Amendment” has the meaning set forth in
Section 1.1(b).
     “Inversiones Nextel Trust” means the Guarantee, Investment and
Administration Trust number 115/2000 dated March 27, 2000, entered into by and
among María Cristina Peña Téllez, Ricardo Elmer Backman Montes and Victor Hugo
Tiburcio Hermida, as settlors and beneficiaries, Banca Mifel, S.A., Institución
de Banca Múltiple, Grupo Financiero Mifel, as trustee and Comunicaciones Nextel,
S.A. de C.V. (currently Comunicaciones Nextel de México, S.A. de C.V.), as
amended, pursuant to which 2,550 common Series “A” shares representing 51% of
the voting stock of Inversiones Nextel de México, S.A. de C.V. are held in
trust.
     “Investment Representations” has the meaning set forth in the lead in to
Article 5.
     “Investor” has the meaning set forth in the preamble.
     ***
     “Investor Change-in-Control Notice” has the meaning set forth in
Section 9.2(b).
     “Investor Change-in-Control Price” has the meaning set forth in
Section 9.2(c).
     “Investor Change-in-Control Right” has the meaning set forth in
Section 9.2(a).
     “Investor Deadlock Right” has the meaning set forth in Section 9.1(a).
     “Investor Deadlock Right Notice” has the meaning set forth in
Section 9.1(b).
     “Investor Deadlock Price” has the meaning set forth in Section 9.1(c).
     “Investor Disclosure Statement” means the disclosure statement dated the
Effective Date and delivered by the Investor to the Company Parties.
     “Investor License” has the meaning set forth in Section 1.1(b).
     “Investor License Share” has the meaning set forth in Section 1.1(b).

69



--------------------------------------------------------------------------------



 



     “Investor Parties” has the meaning set forth in the preamble.
     “Investor Quota” has the meaning set forth in Section 1.1(a).
     “Investor Sublicense” has the meaning set forth in Section 1.1(b).
     “Investor Subsidiary Party” has the meaning set forth in Section 5.1.
     “IPO” means an initial public offering of common stock (or equivalent
equity interests) of (and by) a Person (whether primary or secondary offering)
pursuant to an effective registration statement filed with the SEC or the
applicable Governmental Authority in Mexico or other foreign jurisdiction, in
each case in accordance with the Securities Act or under applicable securities
Laws in Mexico or such other foreign jurisdiction.
     “Law” means any domestic or foreign, federal, state or local, law, statute,
ordinance, rule, regulation or other requirement of any Governmental Authority.
     “License Payment” has the meaning set forth in Section 1.1(b).
     “Liquidity Cap” has the meaning set forth in Section 9.7(a).
     “Liquidity Notice” has the meaning set forth in Section 9.7(b).
     “Liquidity Percentage Interest” has the meaning set forth in
Section 9.7(a).
     “Liquidity Price” has the meaning set forth in Section 9.7(c).
     “Liquidity Right” has the meaning set forth in Section 9.7(a).
     “Loss” and “Losses” have the meanings set forth in Section 10.1(a).
     “Low Value” has the meaning set forth in Section 9.9(b).
     “Major Acquisition” has the meaning set forth in Section 7.4(a)(iv).
     “Major Alliance” has the meaning set forth in Section 7.4(a)(iii).
     “Major Disposition” has the meaning set forth in Section 7.4(a)(vi).
     “Material Adverse Change” means any change, effect, occurrence or
development that is or is reasonably likely to be materially adverse to the
business, assets, condition (financial or otherwise), operating results or
operations of the Company and its Subsidiaries, taken as a whole; except, that,
none of the following will be deemed, individually or in the aggregate, to
constitute, and none of the following will be taken into account in determining
whether there has been or will be, a Material Adverse Change: (a) any failure by
the Company and its Subsidiaries to meet internal projections or forecasts or
published revenue or earnings predictions for any period ending (or for which
revenues or earnings are released) on or after the Effective Date (provided

70



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
that any change, effect, occurrence or development giving rise to such failure
may be taken into account in determining whether there has been a Material
Adverse Change); (b) any change, effect, occurrence or development attributable
to the announcement of the transactions contemplated by this Agreement; (c) any
change, effect, event, occurrence, state of facts or development arising from or
relating to any change in accounting requirements or principles or any change in
applicable Law (to the extent not disproportionately affecting the Company);
(d) any change, effect, occurrence or development in the rules relating to the
Auction or any delay in, or granting of any injunction with regard to, the
Auction; (e) ***; (f) any change in conditions in the telecommunications
industry in general (to the extent not disproportionately affecting the
Company); (g) any change in the general economic conditions in the United States
or Mexican economy (in each case, to the extent not disproportionately affecting
the Company); (h) any acts of war (whether or not declared), armed hostilities
or terrorism, or developments or changes therein (to the extent not
disproportionately affecting the Company); (i) compliance by the Company Parties
with their covenants and agreements contained in this Agreement or the other
Transaction Documents; or (j) any action taken or omitted to be taken by or at
the request or with the written consent of the Investor Parties.
     “Material Contract” has the meaning set forth in Section 4.23(a).
     “Mexican GAAP” means the Financial Information Rules (Normas de Información
Financiera) issued by the Consejo Mexicano para la Investigación y Desarrollo de
Normas de Información Financiera.
     “Mid-Range” has the meaning set forth in Section 9.9(b).
     “NASDAQ” means the NASDAQ Global Select Market.
     “Negotiation Period” has the meaning set forth in Section 7.4(c).
     “Net Present Value” means, as of any date of determination, the value of
the Investor License Share and/or the Option License Share, as applicable,
calculated as the Net Present Value of: (a) the remaining compensation stream
under the Intercompany License Agreement and the Investor Sublicense based on
the then current projections plus (b) the remaining ongoing development costs
under the Intercompany License Agreement based on the then current projections,
but which shall not exceed ***% of the then current projected compensation
stream under the Intercompany License Agreement and the Investor Sublicense for
calendar years 20*** and 20***, and not to exceed ***% per year thereafter. For
purposes of this definition, “Net Present Value” is calculated on a notional
fully taxed basis assuming a discount rate of ***% and a tax rate equal to the
statutory corporate income tax rate in Mexico as of the date of determination.
The then-current projections shall be prepared by management in good faith and
disclosed to the Investor.
     “NII” has the meaning set forth in the preamble.
     ***

71



--------------------------------------------------------------------------------



 



     “NII Change-in-Control Notice” has the meaning set forth in Section 9.4(b).
     “NII Change-in-Control Price” has the meaning set forth in Section 9.4(c).
     “NII Change-in-Control Right” has the meaning set forth in Section 9.4(a).
     “NII Deadlock Right” has the meaning set forth in Section 9.3(a).
     “NII Deadlock Right Notice” has the meaning set forth in Section 9.3(b).
     “NII Deadlock Price” has the meaning set forth in Section 9.3(c).
     “NII Intellectual Property” has the meaning set forth in Section 3.13.
     “NII Major Transfer” has the meaning set forth in Section 8.3(b).
     “NII Permits” has the meaning set forth in Section 3.12.
     “NII Preferred Stock” has the meaning set forth in Section 3.8(a).
     “NII Sale Price” has the meaning set forth in Section 9.5(g).
     “NII SEC Documents” has the meaning set forth in Section 3.9(a).
     “NII Securities” has the meaning set forth in Section 6.11.
     “NII Shares” has the meaning set forth in Section 3.8(a).
     “NII Subsidiary Party” has the meaning set forth in Section 3.1.
     “NYSE” means the New York Stock Exchange.
     “Offered Quotaholder” has the meaning set forth in Section 8.4(a).
     “Option” has the meaning set forth in Section 1.6(a).
     “Option Contribution” has the meaning set forth in Section 1.6(c).
     “Option Exercise Price” has the meaning set forth in Section 1.6(c).
     “Option Holder” has the meaning set forth in Section 1.6(a).
     “Option License Payment” has the meaning set forth in Section 1.6(c).
     “Option License Share” has the meaning set forth in Section 1.6(a).
     “Option Percentage Interest” has the meaning set forth in Section 1.6(a).

72



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     “Order” means any order, judgment, injunction, assessment, award, decree,
ruling, charge or writ of any Governmental Authority.
     “Ordinary Course of Business” means the ordinary course of business
consistent in all material respects with past custom and practice.
     “Participation Offer” has the meaning set forth in Section 9.5(a).
     “Participation Portion” means the Percentage Interests then held by the
Investor multiplied by a fraction, the numerator of which is the Percentage
Interests represented by the Quota proposed to be Transferred by NII or its
Subsidiaries in the Significant Sale and the denominator of which is the total
Percentage Interests represented by all Quotas held by NII and its Subsidiaries
and the Investor.
     “Party” and “Parties” have the meanings set forth in the preamble.
     “Percentage Interest” means, with respect to each Quotaholder, the
percentage equal to (a) the aggregate amount of that Quotaholder’s percentage in
the capital stock (capital social) of the Company, divided by (b) the aggregate
amount of the capital stock (capital social) of the Company.
     “Permitted Business” has the meaning set forth in Exhibit I.
     “Permitted Transferee” means (a) any Wholly Owned Subsidiary of the
Investor for so long as that Subsidiary remains a Wholly Owned Subsidiary of the
Investor, (b) ***, which are all controlled by the Investor, in each case for so
long as that Subsidiary remains a Subsidiary controlled by the Investor and with
substantially the same or greater ownership by the Investor, and any Wholly
Owned Subsidiary of the entities listed in this clause (b) and (c) any Person
that the Investor controls that holds the Investor’s interests in one or more of
the entities listed in clause (b).
     “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated society or association, joint venture, Governmental
Authority or other entity of whatever nature or a group, including any pension,
profit sharing or other benefit plan or trust.
     “Proceeding” means any demand, charge, complaint, action, suit, proceeding,
arbitration, hearing, audit, investigation or claim of any kind (whether civil,
criminal, administrative, investigative, informal or other, at law or in equity)
commenced, filed, brought, conducted or heard by, against, to, of or before or
otherwise involving, any Governmental Authority.
     “Proposed Issuance” has the meaning set forth in Section 6.12(a).
     “Quotaholder” means each Person (other than the Company) that agrees in
writing to be bound by the terms of this Agreement, whether in connection with
its execution and delivery as the Effective Date, pursuant to Sections 8.2, 8.3,
8.4 and 8.5 or otherwise, so long as that Person legally or beneficially owns
any Quotas.

73



--------------------------------------------------------------------------------



 



     “Quotas” means the equity interests of the Company, which need not be
certificated.
     “reasonable best efforts” where required of a Party by this Agreement or
any of the other Transaction Documents, means the Party will endeavor to obtain
the desired outcome and expend only the sums as are normally incidental to the
performance of the relevant task, including payment of fees and expenses to
obtain Authorizations and other fees and expenses in amounts appropriate to the
effort in light of the benefits to be obtained.
     “Registration Rights Agreement” has the meaning set forth in
Section 1.8(a)(ix).
     “Restricted Person” has the meaning set forth on Exhibit K.
     “ROFR Notice” has the meaning set forth in Section 8.4(a).
     “ROFR Offer” has the meaning set forth in Section 8.4(b).
     “ROFR Price” has the meaning set forth in Section 8.4(a).
     “ROFR Sale” has the meaning set forth in Section 8.4(a).
     “SCT” means the Secretaría de Comunicaciones y Transportes in Mexico.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Appraiser” has the meaning set forth in Section 9.9(a).
     “Section 16(b) Period” has the meaning set forth in Section 13.15.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder.
     “Selling Party” has the meaning set forth in Section 8.4(a).
     “Settlement Date” has the meaning set forth in Section 1.6(d).
     “Short Term Debt” means the aggregate short term indebtedness of the
Company for (a) borrowed money and (b) any lease that is required to be
classified as a capitalized lease obligation in accordance with Mexican GAAP, in
all cases payable within one year.
     “Significant Sale” has the meaning set forth in Section 9.5(a).
     “Special Approval Matters” has the meaning set forth in Section 7.3.
     “Special Approval Rights” has the meaning set forth in Section 7.3.
     “Special Call Notice” has the meaning set forth in Section 8.5(b).
     “Special Call Right” has the meaning set forth in Section 8.5(a).

74



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     “Stand By Letter” has the meaning set forth in Section 10.1(a).
     “Start Date” has the meaning set forth in Section 9.9(a).
     ***
     “Subsidiary” means as to any Person, any other Person of which at least 50%
of the equity interests are owned, directly or indirectly by the first Person,
provided that Inversiones Nextel S.A. de C.V. shall be deemed to be a Subsidiary
(but, for purposes of Articles 8 and 9, not a Wholly Owned Subsidiary) of each
of the Company, NII and Uruguay.
     “Subsidiary Bylaws” means the bylaws of each Company Subsidiary, as in
effect immediately prior to the Closing.
     “Substitute Annual Budget” means an annual operating and capital budget of
the Company for the coming financial year, prepared substantially consistent
with the most recently approved Annual Budget and containing adjustments to
revenues and variable costs to reflect reasonably expected increases or
decreases in the subscriber base.
     “Success at the Auction” means a success at the Auction determined pursuant
to Exhibit L.
     “Tax” or “Taxes” means any and all federal, state or local United States of
America, Mexican or other taxes, imposts, levies, fees or other assessments,
including all net income, gross receipts, capital, gains, sales, use, transfer,
franchise, profits, inventory, capital stock, value added, goods and services,
ad valorem, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, property and estimated
taxes, customs duties, fees, assessments and charges of any kind whatsoever,
together with any and all interest, penalties, fines, additions to tax or
additional amounts imposed with respect thereto by any Governmental Authority,
whether disputed or not.
     “Tax Return” means any return, report or similar filing (including any
attached schedules, supplements and additional or supporting material) filed or
required to be filed with respect to Taxes, including any information return,
claim for refund, amended return or declaration of estimated Taxes (and
including any amendments with respect thereto).
     “Telecommunications Company” means any Person at least ***% of whose
revenues (calculated on a consolidated basis) are derived from the transmission
or exchange of data, video or voice information by any form of wire, cable,
fiber optic or wireless transmission in geographic markets where NII or the
Company is either (a) doing business, or (b) holds a telecommunications license
and has publicly stated its intention to do business. For purposes of this
definition, (i) NII includes any entity in which NII holds a 10% or greater
direct or indirect ownership interest that uses any technology platform
compatible with that used by NII and (ii) the Company includes the Company and
all of its Subsidiaries.

75



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
     “Temporary Subsidiary” has the meaning set forth on Exhibit G.
     “Termination Trigger” means the Investor and its Permitted Transferees have
sold or otherwise disposed of a sufficient number of Percentage Interests such
that due to such disposals the Percentage Interests directly or indirectly held
by the Investor (or a Permitted Transferee) is less than ***% of the Investor’s
Percentage Interest as of immediately after the Closing (assuming for these
purposes that all Installment Payments under Section 1.3 had then been made and
the Investor’s Percentage Interest was appropriately increased).
     “Third Appraiser” has the meaning set forth in Section 9.9(b).
     “Third Party Purchaser” has the meaning set forth in Section 8.4(a).
     “Third Party Sale” has the meaning set forth in Section 8.5(a).
     “Third Value” has the meaning set forth in Section 9.9(b).
     “Threshold” has the meaning set forth in Section 10.3(b).
     “Trading Day” with respect to a securities exchange or automated quotation
system means a day on which the exchange or system is open for a full day of
trading.
     “Transaction Documents” means this Agreement and each agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
any of the Parties or their Affiliates in connection with the consummation of
the transactions contemplated by this Agreement.
     “Transfer” has the meaning set forth in Section 8.1(a).
     “Transferred Quota” has the meaning set forth in Section 8.4(a).
     “Unaudited Statements” has the meaning set forth in Section 4.5.
     “Uruguay” has the meaning set forth in the preamble.
     “U.S. GAAP” means accounting principles generally accepted in the United
States of America.
     “Voting Stock” of any Person means capital stock of that Person which
ordinarily has voting power for the election of directors (or Persons performing
similar functions) of that Person, regardless whether holders of a senior class
of securities may have the voting power by reason of any contingency.
     “Wholly Owned Subsidiary” means a Subsidiary of which 100% of the equity
interest is owned directly or indirectly by the parent company. For purposes of
this definition, “Wholly Owned Subsidiary” when used with respect to the Company
Parties includes (but not for

76



--------------------------------------------------------------------------------



 



purposes of Articles 8 and 9) (a) Inversiones Nextel de Mexico, S.A. de C.V.,
(b) Delta Comunicaciones Digitales, S.A. de C.V., and (c) Operadora de
Comunicaciones, S.A. de C.V. When used with respect to the Investor Parties
“Wholly Owned Subsidiary” includes any Person the equity of which is 99% or more
owned directly or indirectly by the Investor.
     “Withholding Tax” had the meaning set forth in Section 1.10.
     12.2 Other Definitional Provisions.
     (a) All terms defined in this Agreement have the defined meanings when used
in any certificate, report or other documents made or delivered pursuant hereto
or thereto, unless the context otherwise requires.
     (b) Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
     (c) As used herein, the neuter gender also denotes the masculine and
feminine, and the masculine gender also denotes the neuter and feminine, where
the context so permits.
     (d) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement.
     (e) The words “include”, “including” and “or” mean without limitation by
reason of enumeration.
ARTICLE 13: MISCELLANEOUS
     13.1 Notices. All notices, demands, requests, certificates or other
communications under this Agreement will be in writing and will be deemed to
have been duly given when (a) hand delivered, (b) sent by confirmed facsimile
transmission (with a written confirmation simultaneously sent by commercial
courier guaranteeing next Business Day delivery) or (c) three Business Days
after having been sent by reputable international commercial courier
guaranteeing next Business Day delivery, addressed as follows:
     If to the Company Parties:
NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, Virginia 20190
Attention: General Counsel
Facsimile No.: (703) 390-5191

77



--------------------------------------------------------------------------------



 



and:
Comunicaciones Nextel de Mexico, S.A. de C.V.
Paseo Tamarindos No. 90 – Piso 29
Colonia Bosques de las Lomas
Delegación Cuajimalpa
México, D.F.
C.P.05120
Attention: Legal Vice President
Facsimile No.: +52 55 1018 4010 ext. 3619
with a copy (which shall not constitute notice) to:
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Jeanne M. Rickert
Facsimile No.: (216) 579-0212
     If to the Investor:
Grupo Televisa, S.A.B.
Avenida Vasco De Quiroga
No 2000 Colonia Santa Fe
Mexico, DF / 01210 / Mexico
Attention: General Counsel
Facsimile No.: +52 55 5261 2494
with a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Joshua R. Cammaker
Facsimile No.: (212) 403-2331
Any communication delivered after business hours or on a Saturday, Sunday or
legal holiday at the place designated in that delivery will be deemed, for
purposes of computing any time period hereunder, to have been delivered on the
next Business Day. Any Party may change its address or facsimile number for the
purposes of this Section 13.1 by giving notice as provided in this Agreement.
     13.2 Expenses. Except as stated in Section 6.5 or otherwise expressly
herein, the Investor (on behalf of itself and the other Investor Parties) and
NII (on behalf of itself and the other Company Parties) will each bear its own
expenses, including the fees and expenses of any

78



--------------------------------------------------------------------------------



 



attorneys, accountants, investment bankers, brokers, finders or other
intermediaries or other Persons engaged by that Party, incurred in connection
with the making of this Agreement or the other agreements contemplated hereby.
For the avoidance of doubt, no such costs shall be paid by or charged to the
Company or its Subsidiaries, unless paid before Closing.
     13.3 Benefits; Assignment. The provisions of this Agreement will be binding
upon, and inure to the benefit of, the Parties and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Parties and their respective
successors and permitted assigns any rights, remedies or obligations under or by
reason of this Agreement. None of the rights or obligations of the Parties
hereunder may be assigned to any other Person under any circumstances.
     13.4 Entire Agreement; Amendment and Waiver. This Agreement (which includes
the Exhibits, the Company Disclosure Statement and the Investor Disclosure
Statement), the certificates or other instruments delivered under this Agreement
and the Confidentiality Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof and thereof, subject to the Restated
Company Bylaws. This Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing signed by each Party, and none of
the agreements to which any Company Party is a party may be amended,
supplemented or otherwise modified except by an instrument in writing signed by
that Company Party and each other party thereto. No waiver by any Party of any
of the provisions hereof will be effective unless explicitly set forth in
writing and executed by that Party. Any waiver by any Party of a breach of this
Agreement will not operate or be construed as a waiver of any subsequent breach.
     13.5 Headings. The headings in this Agreement are for convenience only and
will not affect the construction hereof.
     13.6 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
Law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Unless specifically stated
otherwise, all references to “$” or dollar amounts are to lawful currency of the
United States of America. In the event of any conflict or ambiguity between the
provisions of this Agreement, on the one hand, and the provisions of any other
Transaction Document (other than the Company Restated Bylaws or the Subsidiary
Bylaws), on the other hand, the provisions of this Agreement will control.
     13.7 Severability. If any provision of this Agreement or the application of
any provision of this Agreement to any party or circumstance is, to any extent,
adjudged invalid or unenforceable, then the application of the remainder of that
provision to that Party or circumstance, the application of that provision to
other Parties or circumstances, and the application of the remainder of this
Agreement will not be affected thereby.

79



--------------------------------------------------------------------------------



 



     13.8 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAW PRINCIPLES OF THAT STATE.
     13.9 Consent to Jurisdiction and Service of Process. The Parties hereby
submit to the exclusive jurisdiction of the courts of the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
respect of the interpretation and enforcement of the provisions of this
Agreement and all of the other Transaction Documents and hereby waive, and will
not assert, any defense in any action, suit or proceeding for the interpretation
or enforcement of this Agreement and any of the other Transaction Documents,
that they are not subject to the courts’ jurisdiction or that the action, suit
or proceeding may not be brought or is not maintainable in such courts or that
this Agreement may not be enforced in or by such courts or that their property
is exempt or immune from execution, that the suit, action or proceeding is
brought in an inconvenient forum, or that the venue of the suit, action or
proceeding is improper; except, that nothing herein will preclude the bringing
of any action in a court in Mexico relating to the Company Restated Bylaws,
Subsidiary Bylaws or any other governing document of the Company or its
Subsidiaries. Service of process with respect thereto may be made upon the
Investor or the Company Parties by mailing a copy thereof by registered or
certified mail, postage prepaid, to that Party at its address as provided in
Section 13.1.
     13.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     13.11 Specific Performance. Each Party acknowledges that the other Parties
would not have an adequate remedy at Law for money damages if any of the
covenants or agreements of that Party in this Agreement were not performed in
accordance with the covenant’s or agreement’s terms, and each Party in addition
to and without limiting any other remedy or right that the Party may have, will
have the right to an injunction or other equitable relief, enjoining any breach
and enforcing specifically the terms and provisions hereof, and each Party
hereby waives any and all defenses that Party may have on the ground of lack of
jurisdiction or competence of the court to grant an injunction or other
equitable relief. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at Law or in equity will be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any Party will not preclude the simultaneous or later exercise of any
other right, power or remedy by that Party.
     13.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
(including documents in Adobe PDF format) will be effective as delivery of a
manually executed counterpart to this Agreement.

80



--------------------------------------------------------------------------------



 



     13.13 No Set-Off. The Parties will make all payments required under this
Agreement or any instrument delivered pursuant to this Agreement without offset,
deduction, counterclaim, demand, withholding or other matters of like
consequence.
     13.14 Capital Matters. Appropriate revisions will be made to the terms of
this Agreement to reflect any recapitalization, stock split, reverse stock split
or other similar transaction affecting the Quotas that occurs after the
Effective Date.
     13.15 Extension Periods. If there exists a period during which the
Investor’s purchase, acquisition, receipt, sale, exercise, exchange or
conversion of any Quota or NII Share pursuant to any provision of this Agreement
or the Call Agreement would result in liability under Section 16(b) of the
Exchange Act, or the rules and regulations promulgated thereunder (the
“Section 16(b) Period”), then the period during which the Investor may be
required to sell any Quota, NII may be required to sell or issue any NII Shares
to the Investor or the Investor or NII may exercise its rights under the Call
Agreement shall be suspended until the end of the Section 16(b) Period and shall
be extended by a period of duration equal to such suspension.
[Remainder of Page Intentionally Blank – Signature Page Follows]

81



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

            NII HOLDINGS, INC.
      By:   /s/ Gary D. Begeman         Name:   Gary D. Begeman        Title:  
Vice President and General Counsel        COMUNICACIONES NEXTEL DE MEXICO, S.A.
DE C.V.
      By:   /s/ Carlos Gustavo Cantú Durán         Name:   Carlos Gustavo Cantú
Durán        Title:   Attorney-in-fact        NEXTEL INTERNATIONAL (URUGUAY),
LLC.
      By:   NIHD Telecom Holdings, B.V.       Its:   Sole Member             
By:   /s/ Gary D. Begeman         Name:   Gary D. Begeman        Title:   Vice
President and Secretary   

 



--------------------------------------------------------------------------------



 



         

            GRUPO TELEVISA, S.A.B.
      By:   /s/ Salvi Folch Viadero         Name:   Salvi Folch Viadero       
Title:   Attorney-in-fact              By:   /s/ Jorge Lutteroth Echegoyen      
  Name:   Jorge Lutteroth Echegoyen        Title:   Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



         

CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT A
Calculations
***

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Registration Rights Agreement
     THIS REGISTRATION RIGHTS AGREEMENT, dated as of [·], 2010 (this
“Agreement”), is entered into by and between NII HOLDINGS, INC., a Delaware
corporation (the “Company”) and GRUPO TELEVISA, S.A.B., a Mexican limited
liability stock corporation (the “Investor”) pursuant to the Investment and
Securities Subscription Agreement, dated February 15, 2010 (the “Investment
Agreement”), by and among the Company, Comunicaciones Nextel de México, S.A. de
C.V., a Mexican limited liability stock corporation Nextel International
(Uruguay), LLC, a Delaware limited liability corporation, and the Investor. In
order to induce Investor to enter into the Investment Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement in the
event that the Company satisfies all or some of its obligations under Article 9
of the Investment Agreement through the issuance of shares of its Securities (as
defined below).
     In consideration of the mutual covenants contained in this Agreement, the
Company and Investor agree as follows:
     SECTION 1. Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Investment Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:”Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 405 under the Act and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.
     “Broker-Dealer” shall mean any broker or dealer registered as such under
the Exchange Act.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
federal legal holiday or a day on which banking institutions or trust companies
are authorized or obligated by law to close in New York City.
     “Commission” shall mean the Securities and Exchange Commission.
     “Effectiveness Period” means, for each Initial Shelf Registration
Statement, a period commencing on the first date that such Initial Shelf
Registration Statement becomes effective under the Act and ending on the date
that all Registrable Securities have ceased to be Registrable Securities.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Filing Deadline Date” shall mean the date that the Company first delivers
Securities to the Investor in satisfaction of some or all of its obligations
under the Investment Agreement;

 



--------------------------------------------------------------------------------



 



provided that if the Commission adopts any rule, regulation or interpretation
following the date of this Agreement that would prohibit a filing on the Filing
Deadline Date, then, solely in regards to such filing, the Filing Deadline Date
shall be extended until the earliest date such filing would be allowed under
such rule, regulation or interpretation.
     “FINRA Rules” shall mean the rules of the Financial Industry Regulatory
Authority.
     “Freely Tradable” shall mean, with respect to a Security, a Security that
may be sold to the public in accordance with Rule 144 under the Act or any
successor provision thereof, without regard to any volume restrictions contained
in such Rule 144.
     “Investment Agreement” shall have the meaning set forth in the preamble
hereto.
     “Losses” shall have the meaning set forth in Section 6(d) hereof.
     “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Shelf Registration Statement.
     “Payment Date” shall have the meaning set forth in Section 2(a) hereof.
     “Prospectus” shall mean the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Securities covered by such
Shelf Registration Statement, all amendments and supplements thereto, including
post-effective amendments, and any and all information incorporated by reference
therein.
     “Registrable Securities” shall mean Securities other than those that
(a) have been registered under a Shelf Registration Statement and disposed of
pursuant to such Shelf Registration Statement or (b) are Freely Tradable.
     “Securities” shall mean shares of common stock, par value $0.001 per share,
of the Company and any securities issued directly or indirectly with respect to
such shares because of stock splits, stock dividends, reclassifications,
recapitalizations, mergers, consolidations or similar events.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 2 hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company pursuant to the provisions of Section 2 hereof which covers some
or all of the Securities on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
     “Underwriter” shall mean any underwriter of Securities in connection with
an offering thereof under a Shelf Registration Statement.
Exhibit D — 2

 



--------------------------------------------------------------------------------



 



     “Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405
under the Act.
     “WKSI Shelf Registration Statement” shall mean an automatically effective
registration statement for an offering of the Company’s securities to be made on
a delayed or continuous basis pursuant to Rule 415 under the Act filed by the
Company with the Commission.
     SECTION 2. Shelf Registrations. (a) Subject to compliance with all
applicable laws and the rules and regulations and interpretations of the
Commission and the rules and regulations of any applicable self-regulatory
organization, the Company shall prepare and file with the Commission, as soon as
practicable but in any event by the Filing Deadline Date, a Shelf Registration
Statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 under the Act, registering the resale from time to time by Investor
thereof of the Registrable Securities held by the Investor (an “Initial Shelf
Registration Statement”); provided, however, that if an Initial Shelf
Registration Statement is a WKSI Shelf Registration Statement, the Company shall
prepare and file or cause to be prepared and file with the Commission such WKSI
Shelf Registration Statement by the Effectiveness Deadline Date (as defined
below). Notwithstanding the foregoing, if the Filing Deadline Date occurs at any
time when audited financial statements of the Company for the preceding fiscal
year are required to be included or incorporated by reference in the Initial
Shelf Registration Statement but such financial statements are not yet
available, the Filing Deadline Date shall be extended until the earlier of (i)
forty-five (45) days from the date the Filing Deadline Date would otherwise have
occurred or (ii) the date on which the Company’s annual report with respect to
such fiscal year is due to be filed with the Commission. Subject to applicable
law, and the rules, regulations and interpretations of the Commission, an
Initial Shelf Registration Statement shall be on Form S-3 or another appropriate
form permitting registration of such Registrable Securities for resale by
Investor in accordance with the methods of distribution as set forth in such
Initial Shelf Registration Statement. If an Initial Shelf Registration Statement
is not a WKSI Shelf Registration Statement, the Company shall use its
commercially reasonable efforts to cause such Initial Shelf Registration
Statement to be declared effective under the Act as promptly as is practicable
but in any event by the date (an “Effectiveness Deadline Date”) that is
seventy-five (75) days after the Filing Deadline Date. Except as otherwise
provided herein, the Company shall use its commercially reasonable efforts to
keep any Initial Shelf Registration Statement (or any Subsequent Shelf
Registration Statement) continuously effective under the Act until the
expiration of the applicable Effectiveness Period. Subject to the applicable
rules and interpretations of the Commission, at the time an Initial Shelf
Registration Statement is declared effective, Investor shall be named as a
selling securityholder in such Initial Shelf Registration Statement and the
related Prospectus in such a manner as to permit Investor to deliver such
Prospectus to purchasers of Registrable Securities in accordance with applicable
law.
          (b) If any Initial Shelf Registration Statement or any Subsequent
Shelf Registration Statement ceases to be effective for any reason at any time
during the applicable Effectiveness Period (other than because all Registrable
Securities registered thereunder shall have been resold pursuant thereto or
shall have otherwise ceased to be Registrable Securities), the Company shall use
its commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and, subject to applicable law, and the
rules,
Exhibit D — 3

 



--------------------------------------------------------------------------------



 



regulations and interpretations of the Commission, shall within thirty (30) days
of such cessation of effectiveness amend such Shelf Registration Statement in a
manner reasonably expected to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional Shelf Registration Statement (a
“Subsequent Shelf Registration Statement”) covering all of the securities that
as of the date of such filing are Registrable Securities. If a Subsequent Shelf
Registration Statement is filed and is not a WKSI Shelf Registration Statement,
the Company shall use its commercially reasonable efforts to cause the
Subsequent Shelf Registration Statement to become effective as promptly as is
practicable after such filing. The Company shall use its commercially reasonable
efforts to keep such Shelf Registration Statement (or Subsequent Shelf
Registration Statement) continuously effective until the expiration of the
applicable Effectiveness Period.
          (c) The plan of distribution contained in the Initial Shelf
Registration Statement or any Subsequent Shelf Registration Statement (or
related Prospectus supplement) shall be in a form reasonably acceptable to the
Investor and the Company. Upon request by the Investor, the Company shall use
its commercially reasonable efforts to file a Prospectus supplement as may be
necessary or advisable to permit the Investor to sell Securities pursuant to the
Initial Shelf Registration Statement or any Subsequent Shelf Registration
Statement, as applicable. There shall be no limitation on the number of
takedowns off the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement; provided, however, that such takedowns shall include no
more than one underwritten offering during any 12-month period (but no limit on
offerings that are not underwritten).
          (d) In the event that (i) the Company is no longer eligible to
register Securities on a Shelf Registration Statement or (ii) the Investor
desires to Transfer any Registrable Securities to its equityholders pursuant to
a dividend, distribution, spin-off, split-off or similar transaction and a Shelf
Registration Statement is not available for such Transfer, then the Company
shall, upon request of the Investor, effect on a form appropriate for such
purpose, as promptly as reasonably practicable, a registration under the Act of
all Registrable Securities that the Investor requests to be registered,
provided, however, that the Investor shall only be entitled to (A) one single
registration per year pursuant to clause (i) (but a registration that is not
completed will not be counted for purposes of such annual limit) and (B) one
single completed registration pursuant to clause (ii). In the event of any such
registration, the provisions of Sections 4-8 shall apply to such registration
mutatis mutandis.
          (e) During the period commencing on the date that is 90 days prior to
the anniversary of the Closing Date and ending on each anniversary of the
Closing Date (the “Blackout Period”), unless the Investor (i) provides written
notice to the Company at least 10 days prior to the commencement of a Blackout
Period that the Investor waives any and all rights to the next exercise of a
Liquidity Put Right and the Option, as applicable, or (ii) as of the
commencement of a Blackout Period the Investor is no longer entitled to exercise
a Liquidity Put Right or the Option, the Investor shall not sell any Securities
under the Shelf Registration Statement or any registration statement filed on
behalf of the Investor pursuant to Section 2(d); provided, however, that the
Blackout Period shall be decreased or abandoned to the extent that the parties
reasonably agree that doing so would be appropriate following the issuance by
the Commission of any rules, regulations, interpretations or no action letters.
Nothing in this Section
Exhibit D — 4

 



--------------------------------------------------------------------------------



 



2(e) shall limit the Investor’s right to participate in a primary or secondary
offering pursuant to Section 3.
     SECTION 3. Piggyback Registrations.
          (a) Right to Piggyback. Whenever the Company proposes to register for
sale under the Act or publicly sell under a registration statement any
Securities (unless Securities are being registered solely as a result of a
registration of another bona fide security that is convertible into Securities)
for its own account or the account of any stockholder of the Company (other than
offerings pursuant to employee benefit plans, or noncash offerings in connection
with a proposed acquisition, exchange offer, recapitalization or similar
transaction) (a “Piggyback Registration”), the Company will give prompt written
notice to the Investor and to all other holders of the Securities having similar
registration rights of its intention to effect such a registration or sale and,
subject to Section 3(b) hereof, shall include in such transaction all
Registrable Securities with respect to which the Company has received written
request for inclusion therein within 15 days after receipt of the Company’s
notice.
          (b) Priority. If a registration or sale pursuant to this Section 3
involves an underwritten offering and the Managing Underwriters advise the
Company in good faith that in its view the number of Securities requested to be
included in such registration or sale exceeds the number which can be sold in
such offering without having an adverse effect on such offering, including the
price at which such Securities can be sold, then the Company will be required to
include in such registration the maximum number of shares that such underwriter
advises can be so sold, allocated:
               (i) if such offering was initiated by the Company as a primary
offering on behalf of the Company, (A) first, to the Securities the Company
proposes to sell, (B) second, to the Registrable Securities requested to be
included in such offering by the Investor, and (C) third, among other
securities, if any, requested and otherwise eligible to be included in such
offering; and
               (ii) if such offering was initiated by a security holder of the
Company (other than the Investor) as a secondary offering on behalf of such
security holder (A) first, among the Securities requested to be included in such
offering by such requesting security holder, (B) second, among the Registrable
Securities requested to be included in such offering by the Investor, (C) third,
among the Securities requested to be included in such offering by any other
stockholder of the Company owning the Securities eligible for registration, and
(D) fourth, among other securities, if any, requested and otherwise eligible to
be included in such offering (including securities to be sold for the account of
the Company).
          (c) Withdrawal of Registrations. In the case of an offering initiated
by the Company as a primary offering on behalf of the Company, nothing contained
herein shall prohibit the Company from determining, at any time, not to file a
registration statement or, if filed, to withdraw such registration or terminate
or abandon the offering related thereto.
Exhibit D — 5

 



--------------------------------------------------------------------------------



 



     SECTION 4. Additional Registration Procedures. In connection with the
registration obligations of the Company under Section 2 hereof, during any
Effectiveness Period, the following provisions shall apply:
          (a) The Company shall, subject to applicable law, and the rules,
regulations and interpretations of the Commission, include Investor in any Shelf
Registration Statement as a selling security holder.
          (b) Subject to the following provisions of this Section 4, the Company
shall ensure that:
               (i) any Shelf Registration Statement and any amendment thereto
and any Prospectus forming a part thereof and any amendment or supplement
thereto complies as to form in all material respects with the Act; and
               (ii) any Shelf Registration Statement and any amendment thereto
does not, as of the effective date of the Shelf Registration Statement or such
amendment, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.
          (c) The Company shall advise Investor, and, if requested by Investor,
shall confirm such advice in writing (which notice pursuant to clauses (ii)-(v)
hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
               (i) when the relevant Shelf Registration Statement and any
amendment thereto has been filed with the Commission and when such Shelf
Registration Statement or any post-effective amendment thereto has become
effective;
               (ii) of any request by the Commission for any amendment or
supplement to any Shelf Registration Statement or the Prospectus or for
additional information or of any inquiry by the Commission relating to any Shelf
Registration Statement or the Company’s status as a Well-Known Seasoned Issuer;
               (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of any Shelf Registration Statement or the
initiation of any proceeding for that purpose;
               (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the initiation of any proceeding for
such purpose; and
               (v) at a time when a Prospectus is required to be delivered under
the Act, of the happening of any event that requires any change in any Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material
Exhibit D — 6

 



--------------------------------------------------------------------------------



 



fact and (B) do not omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
the light of the circumstances under which they were made) not misleading.
          Following such notice, the Company shall use its commercially
reasonable efforts to correct or remedy such event and to end such suspension as
promptly as reasonably practicable.
          (d) The Company shall use its commercially reasonable efforts to
prevent the issuance of any order suspending the effectiveness of any Shelf
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction, and if issued to obtain as soon as possible the withdrawal
thereof.
          (e) The Company shall furnish Investor, upon written request, without
charge, at least one copy of any Shelf Registration Statement and any
post-effective amendment thereto.
          (f) The Company shall, during any Effectiveness Period (but not during
any Blackout Period), deliver to Investor, without charge, as many copies of the
Prospectus (including the preliminary Prospectus) included in any Shelf
Registration Statement and any amendment or supplement thereto as Investor may
reasonably request. Subject to the provisions of this Section 4, the Company
consents to the use of the Prospectus or any amendment or supplement thereto by
Investor in connection with the offering and sale of the Securities covered by
the Prospectus, or any amendment or supplement thereto, included in such Shelf
Registration Statement, except during any suspension period referred to in
Section 4(c) above or Section 4(i) below.
          (g) Prior to any offering of Securities pursuant to a Shelf
Registration Statement, the Company shall arrange, if necessary, for the
qualification of the Securities for sale under the laws of such jurisdictions as
Investor shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of any offering pursuant to a Shelf
Registration Statement, in any such jurisdiction where it is not then so
subject, or to subject itself to taxation in any jurisdiction where it is not
now subject.
          (h) The Company shall cooperate with Investor to facilitate the timely
preparation and delivery of certificates representing Securities to be issued or
sold pursuant to any Shelf Registration Statement free of any restrictive
legends and in such denominations and registered in such names as Investor may
request.
          (i) (i) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above or subsection (i)(ii) below, the Company shall
promptly (or within the time period provided for by clause (i)(ii) hereof, if
applicable) prepare and file a post-effective amendment to the applicable Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to
Investor, the Prospectus will not include an untrue statement of a material fact
or omit to state any material
Exhibit D — 7

 



--------------------------------------------------------------------------------



 



fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. In
such circumstances, the applicable Effectiveness Period shall be extended by the
number of days from and including the date of the giving of a notice of
suspension pursuant to Section 4(c) or Section 4(i)(ii), as applicable, to and
including the date when Investor has received such amended or supplemented
Prospectus pursuant to this Section or shall have been advised in writing by the
Company that the Prospectus may be used.
               (ii) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, or the occurrence or existence of any pending
corporate development or any other material event that, in the reasonable
judgment of the Company, makes it appropriate to suspend the availability of a
Shelf Registration Statement and the related Prospectus, the Company shall give
notice (without notice of the nature or details of such events) to Investor that
the Shelf Registration Statement is suspended and, upon actual receipt of any
such notice, Investor agrees not to sell any Registrable Securities pursuant to
the Shelf Registration Statement until it shall have received such amended or
supplemented Prospectus pursuant to this Section or has been advised in writing
by the Company that the Prospectus may be used. The period during which the
availability of the Shelf Registration and any Prospectus is suspended shall not
exceed forty-five (45) days in any three-month period or ninety (90) days in any
twelve-month period.
          (j) The Company shall comply in all material respects with all
applicable rules and regulations of the Commission.
          (k) In the event Investor fails to furnish information reasonably
required by Section 5 below within a reasonable time after such request,
notwithstanding anything to the contrary in Section 2 above, the Company shall
not be obligated to file any Shelf Registration Statement until Investor shall
furnish such information.
          (l) The Company shall enter into reasonable and customary agreements
and take all other customary actions reasonably appropriate in order to expedite
or facilitate the registration and the disposition of the Securities, including,
if the method of distribution of Registrable Securities is by means of an
underwritten offering, using commercially reasonable efforts to, (i) participate
in and make documents available for the reasonable and customary due diligence
review of underwriters during normal business hours, on reasonable advance
notice and without undue burden or hardship on the Company, (ii) cause the chief
financial officer and other senior executives to be available at reasonable
dates and times to participate in “road show” presentations and/or investor
conference calls to market the Registrable Securities during normal business
hours, on reasonable advance notice and (iii) negotiate and execute an
underwriting agreement in customary form with the managing underwriter(s) of
such offering and such other documents reasonably required under the terms of
such underwriting arrangements, including using commercially reasonable efforts
to procure a customary legal opinion and auditor “comfort” letters.
Exhibit D — 8

 



--------------------------------------------------------------------------------



 



          (m) The Company shall, if requested:
               (i) subject to the execution of confidentiality agreements
reasonably satisfactory to the Company, upon reasonable prior written notice and
during regular business hours, make reasonably available for inspection by
Investor, any Underwriter participating in any disposition pursuant to the
applicable Shelf Registration Statement, and any attorney, accountant or other
agent retained by Investor or any such Underwriter, at the Company’s principal
place of business, financial and other records and pertinent corporate documents
of the Company and its subsidiaries reasonably requested by Investor or any such
Underwriter, attorney, accountant or agent in connection with any such Shelf
Registration Statement as is customary for similar due diligence examinations;
provided, however, that with respect to any attorney engaged by Investor or any
Underwriter, the foregoing inspection and information gathering shall be
coordinated by one counsel designated by Investor and one counsel designated by
the Underwriter or Underwriters;
               (ii) subject to the execution of confidentiality agreements
reasonably satisfactory to the Company, upon reasonable prior written notice and
during regular business hours, cause the Company’s officers, employees,
accountants and auditors to supply, at the Company’s principal place of
business, information reasonably requested by Investor or any such Underwriter,
attorney, accountant or agent in connection with any such Shelf Registration
Statement as is customary for similar due diligence examinations; provided,
however, that with respect to any attorney engaged by Investor or any
Underwriter, the foregoing inspection and information gathering shall be
coordinated by one counsel designated by Investor and one counsel designated by
the Underwriter or Underwriters;
               (iii) in connection with an underwritten offering pursuant to any
Shelf Registration Statement, make such representations and warranties to the
Underwriters, in form, substance and scope as are reasonably and customarily
made by issuers to underwriters in primary follow-on underwritten offerings;
               (iv) in connection with an underwritten offering pursuant to any
Shelf Registration Statement, use commercially reasonable efforts to obtain
opinions of counsel to the Company (which counsel and opinions (in form, scope
and substance) shall be reasonably satisfactory to the Managing Underwriters, if
any) addressed to the Underwriters, covering such matters concerning the Company
as are reasonably and customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by such
Underwriters;
               (v) in connection with an underwritten public offering pursuant
to any Shelf Registration Statement, use commercially reasonable efforts to
obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to the Underwriters, in customary form reasonably acceptable to such independent
certified public
Exhibit D — 9

 



--------------------------------------------------------------------------------



 



     accountants and covering matters of the type reasonably and customarily
covered in “comfort” letters in connection with primary underwritten offerings;
and
               (vi) deliver such documents and certificates as may be reasonably
requested by the Managing Underwriters, including those to evidence compliance
with Section 3(i) and with any customary conditions contained in the
underwriting agreement or any other customary agreement entered into by the
Company in connection therewith.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(m) shall be performed at each closing under any underwriting or similar
customary agreement as and to the extent required thereunder.
          (n) In the event that any Broker-Dealer shall underwrite any
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the FINRA Rules)
thereof, whether as an Underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company shall provide reasonable
assistance to such Broker-Dealer in making filings in accordance with the FINRA
Rules.
          (o) The Company shall use its commercially reasonable efforts to take
all other steps necessary to effect the registration of the Securities, as the
case may be, covered by a Shelf Registration Statement.
     SECTION 5. Investor’s Obligations. (a) Investor agrees, by acquisition of
the Registrable Securities, that it shall not be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto unless Investor has furnished the Company with a
completed questionnaire in substantially the form attached hereto as Exhibit A
(with such changes as may be reasonably agreed upon by the parties to reflect
any changes in applicable rules, regulations or interpretations of the
Commission following the date of this Agreement), any information reasonably
requested or required by the Commission (provided that the Company shall afford
the Investor reasonable opportunity and cooperation to dispute any such request)
and the information set forth in the next sentence. Investor agrees promptly to
furnish to the Company all information required to be disclosed in order to make
the information previously furnished to the Company by Investor not misleading
in any material respect. Any sale of any Registrable Securities by Investor
shall constitute a representation and warranty by Investor that the information
relating to Investor that is furnished in writing by the Investor expressly for
use in a Shelf Registration Statement or Prospectus does not as of the time of
such sale contain any untrue statement of a material fact and does not as of the
time of such sale omit to state any material fact relating to or provided by
Investor or its plan of distribution necessary to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading in any material respect. Investor further agrees, by acquiring
Registrable Securities, that it will not take any action that would result in
the Company being required to file with the Commission under Rule 433(d) a free
writing prospectus (as defined in Rule 405 under the Act) prepared by or on
behalf of Investor that otherwise would not be required to be filed by the
Company thereunder but for the action of Investor.
Exhibit D — 10

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything that may be contained herein to the
contrary, Investor agrees to comply in all material respects to the extent
applicable to its obligations hereunder with any U.S. or non-U.S. federal, state
or local statute, law (including, without limitation, common law) or ordinance,
or any judgment, decree, rule, regulation, order or injunction of any U.S. or
non-U.S. federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization, applicable to Investor or any of its properties.
     SECTION 6. Registration Expenses. The Company shall bear all expenses
incurred in connection with the performance of their obligations under
Sections 2 and 3 hereof and, will reimburse Investor for the reasonable fees and
disbursements of one firm of counsel in connection with the preparation, filing
and effectiveness of any Shelf Registration Statement; provided, however, that
such fees and disbursements shall not exceed $100,000 in the aggregate per Shelf
Registration Statement (including in respect of any takedowns thereunder).
Notwithstanding the foregoing, Investor shall pay all agency fees and
commissions and underwriting discounts, commissions and costs attributable to
the sale of its Registrable Securities and the fees and disbursements of any
counsel or other advisors or experts retained by or on behalf of Investor, other
than the counsel specifically referred to above. Notwithstanding anything that
may be contained herein to the contrary, the Company will not be responsible for
any fees of counsel retained by any Underwriters.
     SECTION 7. Indemnification by the Company. (a) Upon the registration of
Registrable Securities pursuant to Section 2 hereof, the Company shall indemnify
and hold harmless Investor and each underwriter, selling agent or other
securities professional, if any, which facilitates the disposition of such
Registrable Securities, and each of their respective officers and directors and
each person who controls Investor, and each underwriter, selling agent or other
securities professional, if any, within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act (each such person being sometimes referred to as
an “Indemnified Person”) against any losses, claims, damages or liabilities,
joint or several, to which such Indemnified Person may become subject under the
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Shelf
Registration Statement under which such Registrable Securities are to be
registered under the Act, or any Prospectus contained therein or furnished by
the Company to any Indemnified Person, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company hereby agrees to reimburse
such Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Company shall not be
liable to any such Indemnified Person in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement or Prospectus, or amendment or supplement, in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use therein.
Exhibit D — 11

 



--------------------------------------------------------------------------------



 



          (b) Indemnification by Investor and any Agents and Underwriters.
Investor agrees, as a consequence of the inclusion of any of the Registrable
Securities in any Shelf Registration Statement, and each underwriter, selling
agent or other securities professional, if any, which facilitates the
disposition of Registrable Securities shall agree, as a consequence of
facilitating such disposition of Registrable Securities, severally and not
jointly, to (i) indemnify and hold harmless the Company, its directors, officers
who sign such Shelf Registration Statement and each person, if any, who controls
the Company within the meaning of either Section 15 of the Act or Section 20 of
the Exchange Act, against any losses, claims, damages or liabilities to which
the Company or such other persons may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such Shelf Registration
Statement or Prospectus, or any amendment or supplement, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in any material respect, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with information
furnished in writing to the Company by such person expressly for use therein,
and (ii) reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.
          (c) Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 7, notify such
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnification
provisions of or contemplated by subsection (a) or (b) above. In case any such
action shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, such
indemnifying party shall not be liable to such indemnified party under this
Section 7 for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim, (ii) is for money damages only and (iii) does not include a statement
as to, or an admission of, fault, culpability or a failure to act, by or on
behalf of any indemnified party.
Exhibit D — 12

 



--------------------------------------------------------------------------------



 



          (d) Contribution. If the indemnification provided for in this
Section 7 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations including, but not limited to, the timeliness of the
notice given as required by Section 7(c). The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or by such indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 7(d) were determined by pro rata allocation (even if Investor or any
underwriters, selling agents or other securities professionals or all of them
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 7(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The obligations of Investor and any underwriters,
selling agents or other securities professionals in this Section 7(d) to
contribute shall be several in proportion to the percentage of Registrable
Securities registered or underwritten, as the case may be, by them and not
joint.
     (e) Notwithstanding any other provision of this Section 7, in no event will
(i) Investor be required to undertake liability to any person under this
Section 7 for any amounts in excess of the dollar amount of the proceeds to be
received by Investor from the sale of Investor’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Shelf Registration Statement under which such Registrable Securities are to
be registered under the Act and (ii) underwriter, selling agent or other
securities professional be required to undertake liability to any person
hereunder for any amounts in excess of the discount, commission or other
compensation payable to such underwriter, selling agent or other securities
professional with respect to the Registrable Securities underwritten by it and
distributed to the public.
     SECTION 8. Underwritten Registrations. If any of the Securities covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by Investor, such selection to be
subject to the Company’s prior written approval, not to be unreasonably withheld
or delayed.
Exhibit D — 13

 



--------------------------------------------------------------------------------



 



     SECTION 9. Rule 144; Rule 144A. For so long as there are any Registrable
Securities held by the Investor, the Company shall take such measures and file
such information, documents and reports as shall be required by the SEC as a
condition to the availability of resales under Rule 144 or Rule 144A (or any
successor provisions) under the Securities Act.
     SECTION 10. No Inconsistent Agreements. The Company has not entered into,
and agrees not to enter into, any agreement with respect to its securities that
is inconsistent with the rights granted to Investor herein or that otherwise
conflicts with the provisions hereof.
     SECTION 11. Amendments and Waivers. The provisions of this Agreement may
not be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given at any time, unless the
Company has obtained the written consent of Investor.
     SECTION 12. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery, to the parties
as follows:

  (i)   if to the Company, to:         NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, Virginia 20190
Attention: General Counsel
Fax: (703) 390-5191         with a copy to (which shall not constitute notice):
        Jones Day
901 Lakeside Avenue
Cleveland, OH 44114
Attention: Jeanne M. Rickert
Fax: (216) 579-0212     (ii)   If to the Investor:         Grupo Televisa,
S.A.B.
Avenida Vasco De Quiroga
No 2000 Colonia Santa Fe
Mexico, DF / 01210 / Mexico
Attention: General Counsel
Facsimile No.: +52 55 5261 2494

Exhibit D — 14

 



--------------------------------------------------------------------------------



 



      with a copy to (which shall not constitute notice):         Wachtell,
Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Joshua R. Cammaker
Fax: (212) 403-2331

     All such notices and communications shall be deemed to have been duly given
when received. The Company and Investor by notice to the other party may
designate additional or different addresses for subsequent notices or
communications.
     SECTION 13. Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. If any
Permitted Transferee or other Person acquires Registrable Securities in a
Transfer that complies with Article 8 of the Investment Agreement, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such Person
(a) shall be conclusively deemed to have (i) agreed to be bound by and to
perform all of the terms and provisions of this Agreement and (ii) made the
representations and warranties in Exhibit D of the Investment Agreement at the
time of such transfer and (b) shall be entitled to receive the benefits of this
Agreement.
     SECTION 14. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
     SECTION 15. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
     SECTION 16. Applicable Law; Consent to Jurisdiction and Service of Process.
This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware applicable to contracts made and to be performed in the
state of Delaware. The parties hereto each hereby waive any right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement. The parties hereby submit to the exclusive jurisdiction of the
courts of the Delaware Court of Chancery and any state appellate court therefrom
within the State of Delaware (or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware) in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and will not assert, any defense
in any action, suit or proceeding for the interpretation or enforcement of this
Agreement, that they are not subject to such courts’ jurisdiction or that the
action, suit or proceeding may not be brought or is not maintainable in such
courts or that this Agreement may not be enforced in or by such courts or that
their property is exempt or immune from execution, that the suit, action or
proceeding is brought in an inconvenient forum, or that the venue of the suit,
action or proceeding is improper. Service of process with respect thereto may be
made upon the parties by mailing a copy thereof by registered or certified mail,
postage prepaid, to that party at its address as provided in Section 12.
Exhibit D — 15

 



--------------------------------------------------------------------------------



 



     SECTION 17. Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by applicable
law.
     SECTION 18. Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. Except as
provided in the Investment Agreement and other Transaction Documents (as defined
in the Investment Agreement), there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights except as set forth
in the Investment Agreement and other Transaction Documents. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement.
     SECTION 19. Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of any Effectiveness Period, if at such
time, the Company has no further contingent right or obligation to deliver
Securities pursuant to the Investment Agreement, except for any liabilities or
obligations under Sections 6 or 7 hereof, each of which shall remain in effect
in accordance with its terms.
[Signature Page Follows]
Exhibit D — 16

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            NII HOLDINGS, INC.
      By:           Name:           Title:           GRUPO TELEVISA, S.A.B.
      By:           Name:           Title:        

Exhibit D — 17

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLING STOCKHOLDER QUESTIONNAIRE

     
To:
  NII Holdings, Inc.
 
  Attention: General Counsel

Reference is made to the that certain Registration Rights Agreement, dated as of
[•], 2010, by and among NII Holdings, Inc. and Grupo Televisa, S.A.B. (the
“Agreement”).
Pursuant to Section 5 of the Agreement, the undersigned hereby furnishes to the
Company the following information for use by the Company in connection with the
preparation of a Shelf Registration Statement contemplated by Section 2 of the
Agreement.
(1) Name and Contact Information:
Full legal name of record holder:
Address of record holder:
Identity of beneficial owner (if different than record holder):
Name of contact person:
Telephone number of contact person:
Fax number of contact person:
E-mail address of contact person:
(2) Beneficial Ownership of Registrable Securities:
(a) Number of Registrable Securities owned by Selling Stockholder:
 
(b) Number of Registrable Securities requested to be registered (if less than
all Registrable Securities):
 
(3) Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder:
Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).
Type and amount of other securities beneficially owned by the Selling
Stockholder:
 
(4) Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
State any exceptions here:
 
(5) Selling Stockholder Affiliations:
(a) Is the Selling Stockholder a registered broker-dealer?
 
(b) Is the Selling Stockholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an “affiliate” of, or person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)
 

 



--------------------------------------------------------------------------------



 



(c) If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):
 
(d) If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire the
Registrable Securities in the ordinary course of business (if not, please
explain)?
 
(e) If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?
 
Note: If the Selling Stockholder is an affiliate of a broker-dealer and did not
purchase its Registrable Securities in the ordinary course of business or at the
time of the purchase had any agreements, plans or understandings, directly or
indirectly, with any person to distribute the Registrable Securities, the
Company may be required to identify the Selling Stockholder as an underwriter in
the Registration Statement, any amendments thereto and the related prospectus.
(6) Voting or Investment Control over the Registrable Securities:
If the Selling Stockholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Securities listed in Item (2) above:
 
Pursuant to Sections 4(c) and 4(i) of the Agreement, the undersigned
acknowledges that the Company may, by written notice to the undersigned, suspend
or withdraw the Registration Statement and require that the undersigned
immediately cease sales of Registrable Securities pursuant to the Registration
Statement under certain circumstances described in the Agreement. At any time
that such notice has been given, the undersigned may not sell Registrable
Securities pursuant to the Registration Statement.
The undersigned hereby acknowledges that, pursuant to Section 7(b) of the
Agreement, the undersigned shall indemnify the Company and each of its directors
and officers against, and hold the Company and each of its directors and
officers harmless from, any losses, claims, damages, expenses or liabilities
(including reasonable attorneys fees) to which the Company or its directors and
officers may become subject by reason of any statement or omission in the
Registration Statement made in reliance upon, or in conformity with, a written
statement by the undersigned, including the information furnished in this
Questionnaire by the undersigned.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement, any amendments thereto and
the related prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.
The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY THE
COMPANY AS SOON AS REASONABLY PRACTICABLE OF ANY CHANGES IN THE FOREGOING
INFORMATION.

                Dated:_________________ ____,________        Name:        
Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
Investment Representations
Investment Representations.
(a) The Investor is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act and was not, or will not be,
organized for the specific purpose of acquiring the Issued Quota, any Percentage
Interest issued pursuant to the Option, any NII Shares or any securities
convertible into or exchangeable therefor.
(b) The Investor has sufficient knowledge, sophistication and experience in
financial and business matters as are necessary to evaluate the risks and merits
of an investment in the Company Parties.
(c) The Investor has had an opportunity to discuss the business, management and
financial affairs of the Company Parties with the management of the Company
Parties.
(d) The Investor Quota, any Percentage Interest issued pursuant to the Option,
any NII Shares or any securities convertible into or exchangeable therefor that
are being, or may be, acquired by the Investor are being, or will be, acquired
for its own account.
(e) The Investor understands that (i) none of the Investor Quota, any Percentage
Interest issued pursuant to the Option, NII Shares or any securities convertible
into or exchangeable therefor will be at the time of issuance and delivery to
Investor, registered under the Securities Act and are being, or will be, offered
and sold in reliance upon federal and state exemptions for transactions not
involving any public offering, (ii) the Investor Quota, any Percentage Interest
issued pursuant to the Option, any NII Shares or any securities convertible into
or exchangeable therefor must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration, (iii) the Investor Quota, any Percentage Interest issued
pursuant to the Option, any NII Shares or securities convertible into or
exchangeable therefor will bear a legend to such effect, as applicable, and
(iv) the Company Parties will make a notation on the applicable transfer books
to such effect.
No General Solicitation. The Investor is not purchasing the Investor Quota, any
Percentage Interest issued pursuant to the Option, any NII Shares or any
securities convertible into or exchangeable therefor as a result of any “general
solicitation” or “general advertising,” as such terms are used in Regulation D
under the Securities Act, including any advertisement, article, notice or other
communication regarding the Investor Quota, any Percentage Interest issued
pursuant to the Option, any NII Shares or any securities convertible into or
exchangeable therefor, published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement.
Acknowledgment of Issuance Limitation. The Investor acknowledges that if NII
delivers NII Shares pursuant to Article 9, the Investor will not be entitled to
receive such NII Shares (and in lieu of receiving such NII Shares will receive
cash instead pursuant to Article 9) to the extent (but only to the extent) that
such receipt would cause the aggregate number of NII Shares delivered to
Investor to represent more than 19.99% of the number of shares of NII Shares
outstanding on the Closing Date, unless the Company obtains the requisite
stockholder approval under NASDAQ Marketplace Rule 5635, in which case, such
limitation would no longer apply to the Investor.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT G
Auction Matters

1.   ***   2.   Litigation. ***   3.   Formation of Consortium. ***   4.  
(a)      ***       (b)      ***

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT H
Description of Commercial Arrangements
***

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT I
***

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT J
Special Approval Matters

1.   At least once every two full calendar years, approval of the Business Plan.
  2.   On or before December 15 of each year, approval of the Annual Budget for
the immediately following calendar year.   3.   To the extent not contemplated
in the Annual Budget decisions on the following matters of the Company and/or
its Subsidiaries will be Special Approval Matters:

    (a) (i)    The amount to be spent or committed, in the aggregate, in one or
a series of transactions in one calendar year, would result in the projected
EBITDA for the calendar year, based on the results through the preceding
quarter, being less than 80% of the amount of the EBITDA in the approved Annual
Budget for the calendar year.     (ii)   The amount to be spent or committed on
capital expenditures, in the aggregate in one or a series of transactions in one
calendar year, would exceed by more than 10% the approved capital expenditures
for the amount in the approved Annual Budget for the calendar year.       (b)
(i)     Agreements in which the Company or its Subsidiaries grants exclusivity
for a period of over *** to any Person (other than its Wholly Owned
Subsidiaries);     (ii)   ***; or     (iii)   ***

  (c)   A sale or other disposition or licensing of assets (including shares or
other equity interests of the Company’s Subsidiaries) in one transaction or a
series of transactions during one calendar year, if the aggregate value of the
assets being transferred, disposed of or licensed is greater than 10% of the
Company’s total assets; except, that, transactions between or among the Company
and its Wholly Owned Subsidiaries will not be considered Special Approval
Matters.     (d)   Acquisitions of assets in one transaction or series of
transactions during one calendar year, if the aggregate value of the assets
being acquired is greater than $*** individually or $*** in the aggregate;
except, that, transactions between or among the Company and its Wholly Owned
Subsidiaries will not be considered Special Approval Matters.     (e)  
Contracts or transactions with Affiliates of NII, the Company or the Investor,
if the aggregate value of the contract or transaction is greater than $***;
except, that, the foregoing will not be applicable to:

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

  (i)   Transactions between or among the Company and its Wholly Owned
Subsidiaries     (ii)   Management fees payable to NII pursuant to and on the
terms contemplated by the existing management compensation agreements for
services provided by NII, fees payable to NII under the Intercompany License
Agreement, compensation payable to the Investor under the Investor Sublicense
and payments to NII pursuant to and on the terms contemplated by the existing
agreements between the Company and NII to compensate NII for the value of equity
compensation (including stock options and restricted stock) granted by NII to
employees of the Company. Escalations to management fees that naturally occur
under the management fee formula in the existing agreements will not be
considered Special Approval Matters. Changes to formulas or changes to the
agreed management fee structure or to the terms on which payments with respect
to equity compensation are calculated and made (other than changes that are
required under applicable Law or as a result of a ruling of a Government
Authority) would be considered Special Approval Matters.     (iii)   Contracts
related to the purchase of products and services by the Company under agreements
with third parties to which other NII Subsidiaries are also parties if the terms
on which the Company is allowed to purchase the products and services (A) are
not less favorable to the Company than those available to the other NII
Subsidiaries under the agreement (so that the benefits of the agreement are not
disproportionately allocated to the other NII Subsidiaries and the costs are not
disproportionately allocated to the Company); and (B) are not less favorable to
the Company than those it could obtain independently from other unrelated third
party providers.     (iv)   Purchases of products and services by the Company
from NII or its controlled Affiliates (in addition to those provided pursuant to
the arrangements contemplated by Section 4(e)(ii) of this Exhibit J) if (A) NII
can reasonably establish that the terms of the purchases are no less favorable
to the Company than the terms on which the products or services can be purchased
from unrelated parties or if the cost of the products or services are less than
the amounts that the Company incurs internally to purchase or deliver the
products or services; and (B) the transactions during the calendar year do not
exceed individually the principal amount of $*** or in the aggregate the
principal amount of $***.

4.   Obligations of the Company or its Subsidiaries for borrowed money, capital
leases or any kind of encumbrances, guarantees or security interests, in the
aggregate, as at any time of determination and measured in U.S. Dollars,
exceeding 1.5 times the Company’s Operating Income (Loss) before Depreciation
and Amortization and License Fees annualized by adding the four immediately
preceding and completed fiscal quarters. Indebtedness created as a result of the
implementation of required changes to the

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

    Company’s accounting policies, and transactions between or among the Company
and its Wholly Owned Subsidiaries, will not be considered Special Approval
Matters.

5.   Loans by the Company or its Subsidiaries to third parties; except, that,
loans entered into in the Ordinary Course of Business to distributors not to
exceed $*** individually or $*** in the aggregate and other loans in the
Ordinary Course of Business not to exceed $*** in the aggregate outstanding at
any time and transactions between or among the Company and its Wholly Owned
Subsidiaries, will not be considered Special Approval Matters.   6.   Amending,
terminating or failing to abide by the dividend policy agreed by the Parties and
attached as Exhibit M (including share or other equity interest repurchases) or
accounting policy of the Company or its Subsidiaries, except, that, amendments
to the Company’s or its Subsidiaries’ accounting policy to the extent that the
changes (a) to the policy are the result, and are meant to make the policy
consistent, with changes to the then current generally accepted accounting
principles or NIFs (Normas de Información Financiera) applicable in the United
States of America or Mexico or (b) are being implemented by NII in all of its
markets and are permitted by the then current generally accepted accounting
principles or NIFs applicable in the United States of America and Mexico will
not be considered Special Approval Matters.   7.   *** except, that, roaming or
other services offered to Company customers outside Mexico, and existing
infrastructure coordination arrangements in the Mexico/United States border will
not be considered Special Approval Matters.   8.   (i) Amendments to bylaws of
the Company or its Subsidiaries, other than amendments contemplated by this
Agreement or required in order to comply with applicable Law; and (ii) entry
into or amendment of any equityholder or similar agreements by the Company or
its Subsidiaries.   9.   Liquidation, dissolution, bankruptcy, merger, spin-off,
conversion or IPO of the Company or its Subsidiaries; except, that, transactions
carried out between the Company and its Wholly Owned Subsidiaries will not be
considered Special Approval Matters.   10.   Disposition by the Company or its
Subsidiaries of any kind of spectrum and other concessions issued by the
COFETEL.

 



--------------------------------------------------------------------------------



 



11.   The issuance or grant of any options, restricted stock or other equity
awards in any one year to the extent that the aggregate number of shares of NII
underlying such options, restricted stock or other awards, respectively, which
are effectively charged to or paid by the Company or its Subsidiaries exceeds
125% of the aggregate number of shares of NII underlying such options,
restricted stock or other awards, respectively, of the immediately preceding
year (but adjusting such prior year amount by taking into account new employees
eligible for such award in the relevant calendar year). Such calculation will be
computed separately for options, restricted stock and other equity awards such
that the 125% threshold will be applied to each type of grant. For purposes of
this calculation, the adjustment of aggregate amount of grants to account for
the increase in eligible individuals will be calculated based upon the increase
in the number of individuals in each position grade and the average grant levels
made to employees in that grade.   12.   Any changes in the capitalization of
the Company or its Subsidiaries (other than as a result of equity contributions
among the Company and its Wholly Owned Subsidiaries which do not have a negative
tax impact on the Company or its Subsidiaries).   13.   Entering into or
amending by the Company or its Subsidiaries any intellectual property licensing
arrangements or agreements with NII (or any Subsidiary thereof other than the
Company and its Subsidiaries); provided that the Investor Sublicense, the
Investor License and the Intercompany License Agreement Amendment shall be
entered into in accordance with the terms of this Agreement.   14.   The
determination of the voting of the shares or quotas of each of the Subsidiaries
of the Company that are owned by the Company, when the relevant shareholder or
quotaholders meeting of such Subsidiary intend to resolve on any of the matters
considered Special Approval Matters above. This is also applicable if the
resolutions are adopted by a unanimous written consent.   15.   Any amendment to
the Inversiones Nextel Trust or to the shareholders agreement dated March 6,
2000 by and among Maria Cristina Peña Téllez, Ricardo Elmer Backman Montes,
Victor Hugo Tiburcio Hermida, the Company and Inversiones Nextel de México, S.A.
de C.V.

To the extent that any matter could be deemed to be a Special Approval Matter
under more than one of the provisions of this Exhibit J, if the Special Approval
Matter is approved pursuant to one of the provisions of this Exhibit J, the
Special Approval Matter will be deemed to be approved for all purposes of this
Exhibit J. To the extent that any matter is specifically excluded from any
particular Special Approval Matter on this Exhibit J, it will not be deemed to
be approved for purposes of any other Special Approval Matter. Nothing in this
Agreement shall limit any rights of the Investor pursuant to the Company
Restated Bylaws and/or applicable Law.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT K
Restricted Persons
“Restricted Person” means:

  1.   ***     2.   ***

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT: NII HOLDINGS, INC. HAS REQUESTED THAT THE OMITTED
PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. NII HOLDINGS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT L
Success at the Auction
***

 



--------------------------------------------------------------------------------



 



EXHIBIT M
Dividend Policy
No dividend is required until the end of the 2014 calendar year. Beginning in
2015, a required annual dividend, declared at the first Company Board meeting
following the end of each calendar year (the first dividend will be paid in
early 2015), equal to 40.0% of the Free Cash Flow generated in the most recently
completed calendar year for as long as compensation is still being paid pursuant
to the Investor Sublicense. If the payments have ceased, the annual dividend
will increase to 50% of the Free Cash Flow of the most recently completed
calendar year.
For the purposes of the dividend policy, Free Cash Flow is equal to the sum of
(i) Cash Flow Provided by Operating Activities reflected on the Company’s cash
flow statement of the fiscal year ended prior to the date the dividend is
declared, plus (ii) cash, if any, received by the Company in connection with the
disposition of assets, minus (iii) cash used for capital expenditures, and minus
(iv) cash, if any, used in acquisitions including purchases of spectrum or other
assets or businesses.

 